Exhibit 10.1

 

 

 

CREDIT AGREEMENT

DATED AS OF AUGUST 18, 2011

AMONG

POLARIS INDUSTRIES INC.,

ONE OR MORE OF ITS FOREIGN SUBSIDIARIES

DESIGNATED HEREAFTER, AS FOREIGN BORROWERS

THE LENDERS,

U.S. BANK NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT,

U.S. BANK NATIONAL ASSOCIATION,

AS LEAD ARRANGER AND LEAD BOOK RUNNER,

RBC CAPITAL MARKETS and

WELLS FARGO SECURITIES, LLC,

AS JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS,

RBC CAPITAL MARKETS and

WELLS FARGO BANK NATIONAL ASSOCIATION,

AS SYNDICATION AGENTS

AND

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

AS DOCUMENTATION AGENT

 

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

ARTICLE I DEFINITIONS

     1   

ARTICLE II THE CREDITS

     25   

2.1.

   Commitment      25   

2.2.

   Determination of Dollar Amounts; Required Payments; Termination      25   

2.3.

   Ratable Loans; Types of Advances      26   

2.4.

   Swing Line Loans      26   

2.5.

   Facility Fee      27   

2.6.

   Minimum Amount of Each Advance      27   

2.7.

   Reductions in Aggregate Commitment; Optional Principal Payments      28   

2.8.

   Method of Selecting Types and Interest Periods for New Advances      28   

2.9.

   Conversion and Continuation of Outstanding Advances; Maximum Number of
Interest Periods      29   

2.10.

   Interest Rates      29   

2.11.

   Rates Applicable After Event of Default      30   

2.12.

   Method of Payment      30   

2.13.

   Noteless Agreement; Evidence of Indebtedness      31   

2.14.

   Telephonic Notices      32   

2.15.

   Interest Payment Dates; Interest and Fee Basis      32   

2.16.

   Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions      32   

2.17.

   Lending Installations      33   

2.18.

   Non-Receipt of Funds by the Administrative Agent      33   

2.19.

   Facility LCs.      33   

2.20.

   Replacement of Lender      38   

2.21.

   Limitation of Interest      39   

2.22.

   Defaulting Lenders      40   

2.23.

   Market Disruption      42   

2.24.

   Judgment Currency      43   

2.25.

   Increase Option      43   

2.26.

   Foreign Borrowers      44   

2.27.

   Liability of the Borrowers      44   

ARTICLE III YIELD PROTECTION; TAXES

     47   

3.1.

   Yield Protection      47   

3.2.

   Changes in Capital Adequacy Regulations      48   

3.3.

   Availability of Types of Advances; Adequacy of Interest Rate      49   

3.4.

   Funding Indemnification      49   

3.5.

   Taxes      50   

3.6.

   Selection of Lending Installation; Mitigation Obligations; Lender Statements;
Survival of Indemnity      52   

 

i



--------------------------------------------------------------------------------

3.7.

   Non-U.S. Reserve Costs or Fees      52   

ARTICLE IV CONDITIONS PRECEDENT

     52   

4.1.

   Initial Credit Extension      52   

4.2.

   Each Credit Extension      55   

4.3.

   Initial Advance to Each Foreign Borrower      55   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     56   

5.1.

   Existence and Standing      56   

5.2.

   Authorization and Validity      56   

5.3.

   No Conflict; Government Consent      56   

5.4.

   Financial Statements; Internal Control Event      57   

5.5.

   Material Adverse Change      57   

5.6.

   Taxes      57   

5.7.

   Litigation and Guaranty Obligations      58   

5.8.

   Subsidiaries; Material Subsidiaries      58   

5.9.

   ERISA      58   

5.10.

   Accuracy of Information      59   

5.11.

   Intellectual Property      59   

5.12.

   [Reserved]      60   

5.13.

   Compliance With Laws      60   

5.14.

   Ownership of Properties      60   

5.15.

   Plan Assets; Prohibited Transactions      60   

5.16.

   Environmental Matters      60   

5.17.

   Government Regulation      60   

5.18.

   Insurance      61   

5.19.

   Solvency      61   

5.20.

   No Default      61   

5.21.

   Foreign Borrowers      61   

5.22.

   Foreign Employee Benefit Matters      62   

5.23.

   OFAC      62   

ARTICLE VI COVENANTS

     62   

6.1.

   Financial Reporting      63   

6.2.

   Material Subsidiaries      65   

6.3.

   Use of Proceeds      65   

6.4.

   Notice of Material Events      66   

6.5.

   Conduct of Business      66   

6.6.

   Taxes      66   

6.7.

   Insurance      67   

6.8.

   Compliance with Laws and Material Contractual Obligations      67   

6.9.

   Maintenance of Properties      67   

6.10.

   Books and Records; Inspection      67   

6.11.

   Payment of Obligations      67   

6.12.

   Indebtedness      68   

6.13.

   Guaranty Obligations      68   

 

ii



--------------------------------------------------------------------------------

6.14.

   Merger      68   

6.15.

   Sale of Assets      69   

6.16.

   Investments      70   

6.17.

   Liens      71   

6.18.

   Affiliates      73   

6.19.

   Sale and Leaseback Transactions      73   

6.20.

   Restricted Payments      73   

6.21.

   Fiscal Year; Accounting; Organizational Documents      73   

6.22.

   No Other Negative Pledges      73   

6.23.

   PAI Assets      73   

6.24.

   No Limitations      73   

6.25.

   Financial Covenants      74   

ARTICLE VII DEFAULTS

     74   

ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

     77   

8.1.

   Acceleration; Remedies      77   

8.2.

   Application of Funds      78   

8.3.

   Amendments      78   

8.4.

   Preservation of Rights      80   

ARTICLE IX GENERAL PROVISIONS

     80   

9.1.

   Survival of Representations      80   

9.2.

   Governmental Regulation      80   

9.3.

   Headings      80   

9.4.

   Entire Agreement      80   

9.5.

   Several Obligations; Benefits of this Agreement      80   

9.6.

   Expenses; Indemnification      81   

9.7.

   Numbers of Documents      82   

9.8.

   Accounting      82   

9.9.

   Severability of Provisions      82   

9.10.

   Nonliability of Lenders      82   

9.11.

   Confidentiality      83   

9.12.

   Nonreliance      83   

9.13.

   Disclosure      83   

9.14.

   USA PATRIOT ACT NOTIFICATION      84   

ARTICLE X THE ADMINISTRATIVE AGENT

     84   

10.1.

   Appointment; Nature of Relationship      84   

10.2.

   Powers      84   

10.3.

   General Immunity      84   

10.4.

   No Responsibility for Loans, Recitals, etc.      85   

10.5.

   Action on Instructions of Lenders      85   

10.6.

   Employment of Administrative Agents and Counsel      85   

10.7.

   Reliance on Documents; Counsel      85   

 

iii



--------------------------------------------------------------------------------

10.8.

   Administrative Agent’s Reimbursement and Indemnification      86   

10.9.

   Notice of Event of Default      86   

10.10.

   Rights as a Lender      86   

10.11.

   Lender Credit Decision, Legal Representation      87   

10.12.

   Successor Administrative Agent      87   

10.13.

   Administrative Agent and Arranger Fees      88   

10.14.

   Delegation to Affiliates      88   

10.15.

   Collateral Releases      88   

10.16.

   Co-Administrative Agents, Documentation Administrative Agent, Syndication
Administrative Agent, etc.      89   

10.17.

   No Advisory or Fiduciary Responsibility      89   

ARTICLE XI SETOFF; RATABLE PAYMENTS

     89   

11.1.

   Setoff      89   

11.2.

   Ratable Payments      90   

ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

     90   

12.1.

   Successors and Assigns      90   

12.2.

   Participations      91   

12.3.

   Assignments      91   

12.4.

   Dissemination of Information      93   

12.5.

   Tax Treatment      93   

ARTICLE XIII NOTICES

     93   

13.1.

   Notices; Effectiveness; Electronic Communication      93   

ARTICLE XIV COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

     95   

14.1.

   Counterparts; Effectiveness      95   

14.2.

   Electronic Execution of Assignments      95   

ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

     95   

15.1.

   CHOICE OF LAW      95   

15.2.

   CONSENT TO JURISDICTION      95   

15.3.

   WAIVER OF JURY TRIAL      96   

 

iv



--------------------------------------------------------------------------------

EXHIBITS

EXHIBIT A – Form of Opinion

EXHIBIT B – Form of Compliance Certificate

EXHIBIT C – Form of Assignment and Assumption Agreement

EXHIBIT D – Form of Borrowing Notice

EXHIBIT E – Form of Note

EXHIBIT F – Form of Increasing Lender Supplement

EXHIBIT G – Form of Augmenting Lender Supplement

EXHIBIT H – List of Closing Documents

EXHIBIT I – Form of Assumption Letter

SCHEDULES

PRICING SCHEDULE

SCHEDULE 1.1 – Commitments

SCHEDULE 1.2 – Existing Letters of Credit

SCHEDULE 1.4 – Existing PAI Basket Obligations

SCHEDULE 5.8 – Subsidiaries

SCHEDULE 5.14 – Properties

SCHEDULE 6.16 – Investments

SCHEDULE 6.17 – Liens



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Agreement, dated as of August 18, 2011, is between Polaris Industries Inc.,
any Foreign Subsidiary that hereafter becomes a party to this Agreement as a
Foreign Borrower, the Lenders and U.S. Bank National Association, a national
banking association, as LC Issuer, Swing Line Lender and as Administrative
Agent. The parties hereto agree as follows:

RECITALS

ARTICLE I

DEFINITIONS

As used in this Agreement:

“Acceptance Partnership” means Polaris Acceptance, an Illinois general
partnership.

“Acceptance Partnership Agreement” means that certain Amended and Restated
Partnership Agreement, dated as of February 28, 2011, between PAI and CDF Joint
Ventures, Inc., pursuant to which the Acceptance Partnership is governed, as the
same may be amended, restated or otherwise modified from time to time.

“Acquisition” means the acquisition by any Person of (a) all or substantially
all of the Equity Interests of another Person, (b) all or substantially all of
the assets of another Person or (c) all or substantially all of a line of
business of another Person, in each case whether or not involving a merger or
consolidation with such other Person.

“Advance” means a borrowing hereunder, (i) made by all of the Lenders on the
same Borrowing Date, or (ii) converted or continued by the Lenders on the same
date of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Loans of the same Type and, in the case of Eurocurrency
Loans, for the same Interest Period. The term “Advance” shall include Swing Line
Loans unless otherwise expressly provided.

“Administrative Agent” means U.S. Bank in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article X.

“Affected Lender” is defined in Section 2.20.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person, including,
without limitation, such Person’s Subsidiaries. A Person shall be deemed to
control another Person if the controlling Person owns 10% or more of any class
of voting securities (or other ownership interests) of the controlled Person or
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of stock, by contract or otherwise.



--------------------------------------------------------------------------------

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced from time to time pursuant to the terms hereof. As of the
Effective Date, the Aggregate Commitment is $350,000,000.

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

“Agreed Currencies” means (i) Dollars, (ii) so long as such currencies remain
Eligible Currencies, Pounds Sterling, Canadian Dollars, Australian Dollars,
Swiss Francs and Euros, and (iii) any other Eligible Currency which the
Borrowers requests the Administrative Agent to include as an Agreed Currency
hereunder and which is acceptable to all of the Lenders.

“Agreement” means this Credit Agreement, as it may be amended or modified and in
effect from time to time.

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) the Prime Rate for such day, (ii) the sum of the Federal
Funds Effective Rate for such day plus 0.5% per annum and (iii) the Daily
Eurocurrency Base Rate on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for Dollars plus 1.50%, provided that, for
the avoidance of doubt, the Daily Eurocurrency Base Rate for any day shall be
based on the rate reported by the applicable financial information service at
approximately 11:00 a.m. London time on such day.

“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
Facility Fees are accruing on the Aggregate Commitment (without regard to usage)
at such time as set forth in the Pricing Schedule.

“Applicable Insolvency Laws” is defined in Section 2.27.9.

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approximate Equivalent Amount” of any currency with respect to any amount of
Dollars shall mean the Equivalent Amount of such currency with respect to such
amount of Dollars on or as of such date, rounded up to the nearest amount of
such currency as determined by the Administrative Agent from time to time.

“Arranger” means U.S. Bank, and its successors, in its capacity as Lead Arranger
and Lead Book Runner.

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

2



--------------------------------------------------------------------------------

“Assumption Letter” means a letter of a Foreign Subsidiary of the Company
addressed to the Lenders in substantially the form of Exhibit I hereto pursuant
to which such Foreign Subsidiary agrees to become a Foreign Borrower and agrees
to be bound by the terms and conditions hereof as applicable to a Foreign
Borrower and as if originally a party hereto.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease, the capitalized amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease, (c) in respect of any Securitization
Transaction of such Person, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment and (d) in
respect of any Sale and Leaseback Transaction, the present value (discounted in
accordance with GAAP at the debt rate implied in the applicable lease) of the
obligations of the lessee for rental payments during the term of such lease).

“Augmenting Lender” is defined in Section 2.25.

“Australian Dollar” and “AUD” means the lawful currency of the Commonwealth of
Australia.

“Authorized Officer” means any of the president, chief financial officer, vice
president of finance, treasurer or assistant treasurer of the Company, acting
singly.

“Auto-Extension Facility LC” means a Facility LC that includes provisions to
provide for the automatic extension of the expiry date thereof without further
action by the LC Issuer.

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

“Base Rate” means, for any day, a rate per annum equal to (i) the Alternate Base
Rate for such day plus (ii) the Applicable Margin, in each case changing when
and as the Alternate Base Rate or the Applicable Margin changes.

“Base Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Base Rate.

“Base Rate Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the Base Rate.

“BofA” means Bank of America, N.A., a national banking association (or any
subsidiary or affiliate of BofA designated by BofA.)

“Borrowers” means the Company and the Foreign Borrowers.

“Borrowing Date” means a date on which an Advance is made or a Facility LC is
issued hereunder.

 

3



--------------------------------------------------------------------------------

“Borrowing Notice” is defined in Section 2.8.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York City, New York, Minneapolis,
Minnesota and London, England for the conduct of substantially all of their
commercial lending activities, interbank wire transfers can be made on the
Fedwire system and dealings in Dollars are carried on in the London interbank
market and (ii) for all other purposes, a day (other than a Saturday or Sunday)
on which banks generally are open in New York City, New York for the conduct of
substantially all of their commercial lending activities and interbank wire
transfers can be made on the Fedwire system.

“Canadian Dollar” and “CAD” means the lawful currency of Canada.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Cash Equivalent Investments” means (i) securities issued directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition, (ii) time and demand deposits,
certificates of deposit and banker’s acceptances of (a) any Lender, (b) any
commercial bank (whether domestic or foreign) having capital and surplus in
excess of $500,000,000 or (c) any bank whose short-term commercial paper rating
from S&P is at least A-1 or the equivalent thereof or from Moody’s I at least
P-1 or the equivalent thereof (any such bank being an “Approved Bank”),
(iii) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better from Moody’s,
(iv) repurchase agreements with a bank or trust company (including any of the
Lenders) or recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States of America in which a Borrower shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations, (v) Investments in tax exempt municipal bonds rated AA
(or the equivalent thereof) or better by S&P or Aa2 (or the equivalent thereof)
or better by Moody’s, (vi) Investments, classified in accordance with GAAP as
current assets, in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by reputable
financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subdivisions (i) through (v) and (vii) shares of money market mutual
funds that are rated at least “AAAm” or “AAA-G” by S&P or “P-1” or better by
Moody’s.

“Cash Management Services” means any banking services that are provided to the
Company or any of its Subsidiaries by the Administrative Agent or any of its
Affiliates (other than pursuant to this Agreement) or any other Lender,
including without limitation: (a) credit cards, (b) credit card processing
services, (c) debit cards, (d) purchase cards, (e) stored value cards,
(f) automated clearing house or wire transfer services, or (g) treasury
management,

 

4



--------------------------------------------------------------------------------

including controlled disbursement, consolidated account, lockbox, overdraft,
return items, sweep and interstate depository network services.

“Change” is defined in Section 3.2.

“Change of Control” means either of the following events: (a) any “person” or
“group” (within the meaning of Section 13(d) or 14(d) of the Exchange Act) has
become, directly or indirectly, the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act), by way of merger, consolidation or
otherwise of 25% or more of the voting Equity Interests of the Borrower on a
fully-diluted basis, after giving effect to the conversion and exercise of all
outstanding warrants, options and other securities of the Borrower convertible
into or exercisable for voting Equity Interests of the Borrower (whether or not
such securities are then currently convertible or exercisable); or (b) during
any period of twelve calendar months, individuals who at the beginning of such
period constituted the board of directors of the Borrower together with any new
members of such board of directors whose elections by such board of directors or
whose nomination for election by the stockholders of the Borrower was approved
by a vote of a majority of the members of such board of directors then still in
office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved cease for any
reason to constitute a majority of the directors of the Borrower then in office.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Collateral Shortfall Amount” is defined in Section 8.1(a).

“Commitment” means, for each Lender, the obligation of such Lender to make
Revolving Loans to, and participate in Facility LCs issued upon the application
of, the Borrowers in an aggregate amount not exceeding the amount set forth on
Schedule 1.1, as it may be modified as a result of any assignment that has
become effective pursuant to Section 12.3.3 or as otherwise modified from time
to time pursuant to the terms hereof.

“Company” means Polaris Industries Inc., a Minnesota corporation, and its
successors and assigns.

“Computation Date” means each date that is (a) three Business Days prior to a
Borrowing Date, (b) three Business Days prior to the date of the conversion or
continuation of an Advance, (c) three Business Days prior to the issuance or
Modification of a Facility LC, (d) three Business Days prior to any
Non-Extension Notice Date (e) the date of any draw under a Facility LC, (f) the
last Business Day of each month, or (g) any other Business Day elected by the
Administrative Agent in its discretion or upon instruction by the Required
Lenders.

“Consolidated EBIT” means, for any period, Consolidated Net Income for such
period (excluding the effect of any extraordinary or other non-recurring gains
or losses (including any gain or loss from the sale of Property)) plus, to the
extent deducted from revenues in determining Consolidated Net Income for such
period (excluding the effect of any extraordinary or other non-recurring gains
or losses (including any gain or loss from the sale of Property)),
(i) Consolidated

 

5



--------------------------------------------------------------------------------

Interest Expense for such period, and (ii) total Federal, state, foreign or
other income taxes for such period for the Company and its Subsidiaries on a
consolidated basis.

“Consolidated EBITDA” means, for any period, Consolidated EBIT for such period
plus, to the extent deducted from revenues in determining Consolidated Net
Income for such period, depreciation and amortization for such period. If,
during the period for which Consolidated EBITDA of the Company is being
calculated, the Company or any Subsidiary has (x) acquired sufficient Equity
Interests of a Person to cause such Person to become a Subsidiary; (y) acquired
all or substantially all of the assets or operations, division or line of
business of a Person; or (z) disposed of one or more Subsidiaries (or disposed
of all or substantially all of the assets or operations, division or line of
business of a Subsidiary or other Person), Consolidated EBITDA shall be
calculated after giving pro forma effect thereto as if all such acquisitions and
dispositions had occurred on the first day of such period.

“Consolidated Funded Indebtedness” means at any time, without duplication, the
sum of (a) principal amount of all obligations of the Company and its
Subsidiaries for borrowed money, (b) all purchase money Indebtedness of the
Company and its Subsidiaries, (c) the principal portion of all obligations of
the Company and its Subsidiaries under Capital Leases and (d) all drawn but
unreimbursed amounts under all Letters of Credit (other than Letters of Credit
supporting trade payables in the ordinary course of business) issued for the
account of the Company or any of its Subsidiaries.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Company and its Subsidiaries for such period determined
in accordance with GAAP.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated on a consolidated basis
for such period.

“Consolidated Net Worth” means stockholders’ equity of the Company and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP.

“Consolidated Revenue” means, with reference to any period, the revenue of the
Company and its Subsidiaries for such period calculated on a consolidated basis.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Conversion/Continuation Notice” is defined in Section 2.9.

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

“Daily Eurocurrency Base Rate” means the applicable British Bankers’ Association
Interest Settlement Rate for Dollar LIBOR for one month appearing on the
applicable Reuters Screen LIBOR01 as of 11:00 a.m. (London time) on a Business
Day; provided that, (a) if the

 

6



--------------------------------------------------------------------------------

applicable Reuters Screen LIBOR01 for Dollar LIBOR is not available to the
Administrative Agent for any reason, the applicable Daily Eurocurrency Base Rate
for one month shall instead be the applicable British Bankers’ Association
Interest Settlement Rate for deposits in Dollar LIBOR for one month as reported
by any other generally recognized financial information service selected by the
Administrative Agent as of 11:00 a.m. (London time) on a Business Day; provided
that, if no such British Bankers’ Association Interest Settlement Rate is
available to the Administrative Agent, the applicable Daily Eurocurrency Base
Rate for one month shall instead be the rate determined by the Administrative
Agent to be the rate at which U.S. Bank or one of its Affiliate banks offers to
place deposits in U.S. dollars with first-class banks in the interbank market at
approximately 11:00 a.m. (London time) on a Business Day in the approximate
amount of U.S. Bank’s relevant Swing Line Loan and having a maturity equal to
one month. For purposes of determining any interest rate hereunder or under any
other Loan Document which is based on the Daily Eurocurrency Base Rate, such
interest rate shall change as and when the Daily Eurocurrency Base Rate shall
change.

“Daily Eurocurrency Loan” means a Swing Line Loan which, except as otherwise
provided in Section 2.11, bears interest at the Daily Eurocurrency Rate.

“Daily Eurocurrency Rate” means, with respect to a Swing Line Loan, the sum of
(a) the quotient of (i) the Daily Eurocurrency Base Rate, divided by (ii) one
minus the Reserve Requirement (expressed as a decimal) applicable to an Interest
Period of one month, plus (b) the Applicable Margin.

“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Facility LCs or Swing Line Loans within one Business Day of the date such
portion is required in the determination of the Administrative Agent to be
funded by it hereunder, (b) notified the Borrower, the Administrative Agent, the
LC Issuer, the Swing Line Lender or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations (i) under this Agreement or (ii) under other agreements in
which it is obligated to extend credit unless, in the case of this clause (ii),
such obligation is the subject of a good faith dispute, (c) failed, within one
Business Day after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Facility LCs and Swing
Line Loans, (d) otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (e) (i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of

 

7



--------------------------------------------------------------------------------

creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment; provided, that a Lender shall not become a Defaulting
Lender solely as the result of (x) the acquisition or maintenance of an
ownership interest in such Lender or a Person controlling such Lender or (y) the
exercise of control over a Lender or a Person controlling such Lender, in each
case, by a governmental authority or an instrumentality thereof. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
will be conclusive and binding absent manifest error, and such Lender will be
deemed to be a Defaulting Lender upon notification of such determination by the
Administrative Agent to the Borrower, the LC Issuer, the Swing Line Lender and
the Lenders.

“Deposits” is defined in Section 11.1.

“Designated Currencies” means, with respect to each Foreign Borrower, the Agreed
Currencies designated for such Foreign Borrower in the Assumption Letter
applicable to such Foreign Borrower.

“Dollar,” “$” and “USD” means the lawful currency of the United States of
America.

“Dollar Amount” means, on any date of determination, (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in an Agreed
Currency, the equivalent in Dollars of such amount, determined by the
Administrative Agent pursuant to Section 2.2 using the Exchange Rate with
respect to such Agreed Currency at the time in effect.

“Domestic Subsidiary” means a Subsidiary of the Company incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia.

“Effective Date” means August 18, 2011.

“Eligible Assignee” means (i) a Lender; (ii) an Approved Fund; (iii) a
commercial bank organized under the laws of the United States, or any state
thereof, and having total assets in excess of $3,000,000,000, calculated in
accordance with the accounting principles prescribed by the regulatory authority
applicable to such bank in its jurisdiction of organization; (iv) a commercial
bank organized under the laws of any other country that is a member of the
Organisation for Economic Co-operation and Development (“OECD”), or a political
subdivision of any such country, and having total assets in excess of
$3,000,000,000, calculated in accordance with the accounting principles
prescribed by the regulatory authority applicable to such bank in its
jurisdiction of organization, so long as such bank is acting through a branch or
agency located in the country in which it is organized or another country that
is described in this clause (iv); or (v) the central bank of any country that is
a member of the OECD; provided, however, that neither the Company nor an
Affiliate of the Company shall qualify as an Eligible Assignee.

“Eligible Currency” means any currency other than Dollars that is readily
available, freely traded, in which deposits are customarily offered to banks in
the London interbank market, convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Amount may be readily calculated. If, after the designation by the
Lenders of any currency as an Agreed Currency, currency control or other
exchange

 

8



--------------------------------------------------------------------------------

regulations are imposed in the country in which such currency is issued with the
result that different types of such currency are introduced, such country’s
currency is, in the determination of the Administrative Agent, (i) no longer
readily available or freely traded or (ii) as to which, in the determination of
the Administrative Agent, a Dollar Amount is not readily calculable ((i) and
(ii) a “Disqualifying Event”), then the Administrative Agent shall promptly
notify the Lenders, the Company and any applicable Foreign Borrower, and such
country’s currency shall no longer be an Agreed Currency until such time as the
Disqualifying Event(s) no longer exist, but in any event within five
(5) Business Days of receipt of such notice from the Administrative Agent, the
Company or such applicable Foreign Borrower shall repay all Loans in such
currency to which the Disqualifying Event applies or convert such Loans into the
Dollar Amount of Loans in Dollars, subject to the other terms contained in
Article II.

“Environmental Claim” means any claim for injury, damages or harm to the
environment, natural resource damages, personal injury, clean-up costs, clean-up
work, corrective action, or any other remedy available under Environmental Laws
or other applicable laws related to the release or threatened release of
Hazardous Materials, including, but not limited to any remedy under civil,
criminal or administrative laws and procedures.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of Hazardous Materials in, on or
about surface water, ground water or land, or (iv) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, Hazardous Materials or the clean-up or other
remediation thereof.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equivalent Amount” of any currency at any date shall mean the equivalent in
U.S. Dollars of such currency, calculated on the basis of the arithmetic mean of
the buy and sell spot rates of exchange of the Administrative Agent in the
London interbank market (or other market where the Administrative Agent’s
foreign exchange operations in respect of such currency are then being
conducted) for such other currency at or about 11:00 a.m. (local time applicable
to the transaction in question) on the date on which such amount is to be
determined, rounded up to the nearest amount of such currency as determined by
the Administrative Agent from time to time; provided, however, that if at the
time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such amount, and such determination shall be conclusive
absent manifest error.

 

9



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company or any Subsidiary of the Company, is treated as
a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) a determination that any Plan is, or is expected to be,
in “at risk” status (as defined in Section 430(i)(4) of the Code or
Section 304(i)4 of ERISA); (e) the incurrence by the Company or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(g) the incurrence by the Company or any of its Subsidiaries or ERISA Affiliates
of any liability with respect to the withdrawal or partial withdrawal of the
Company or any of its ERISA Affiliates from any Plan or Multiemployer Plan;
(h) the receipt by the Company, any Subsidiary of the Company or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company, any Subsidiary of the Company or any ERISA Affiliate of any notice,
concerning the imposition upon the Company, any Subsidiary of the Company or any
ERISA Affiliate of withdrawal liability under Sections 4201 or 4204 of ERISA or
a determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA or, in endangered or
critical status, within the meaning of Section 432 of the Code or Section 305 of
ERISA, or (i) the adoption of an amendment to any Plan requiring the provision
of security to such Plan pursuant to Section 307 of ERISA.

“EU” means the European Union.

“Euro” and “EUR” means the single currency of the participating member states of
the EU.

“Eurocurrency Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurocurrency Rate.

“Eurocurrency Base Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the applicable British Bankers’ Association Interest
Settlement Rate for deposits in the applicable Agreed Currency (Dollar LIBOR,
Sterling LIBOR, EURIBOR, or as otherwise applicable) appearing on the applicable
Reuters Screen for such Agreed Currency as of 11:00 a.m. (London time) on the
Quotation Date for such Interest Period, and having a maturity equal to such
Interest Period; provided that, (i) if the applicable Reuters Screen for such
Agreed Currency is not available to the Administrative Agent for any reason, the
applicable

 

10



--------------------------------------------------------------------------------

Eurocurrency Base Rate for the relevant Interest Period shall instead be the
applicable British Bankers’ Association Interest Settlement Rate for deposits in
the applicable Agreed Currency as reported by any other generally recognized
financial information service selected by the Administrative Agent as of 11:00
a.m. (London time) on the Quotation Date for such Interest Period, and having a
maturity equal to such Interest Period; provided that, if no such British
Bankers’ Association Interest Settlement Rate is available to the Administrative
Agent, the applicable Eurocurrency Base Rate for the relevant Interest Period
shall instead be the rate determined by the Administrative Agent to be the rate
at which U.S. Bank or one of its Affiliate banks offers to place deposits in
U.S. dollars with first-class banks in the interbank market at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, in the approximate amount of U.S. Bank’s relevant Eurocurrency
Loan and having a maturity equal to such Interest Period.

“Eurocurrency Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurocurrency Rate.

“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurocurrency
Base Rate applicable to such Interest Period, divided by (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
plus (ii) the Applicable Margin.

“Event of Default” is defined in Article VII.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Rate” means on any day, for purposes of determining the Dollar Amount
of any other currency, the rate at which such other currency may be exchanged
into Dollars at the time of determination on such day on the Reuters WRLD Page
for such currency. In the event that such rate does not appear on any Reuters
WRLD Page, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower, or, in the absence of such an
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about such time as the Administrative Agent shall elect after
determining that such rates shall be the basis for determining the Exchange
Rate, on such date for the purchase of Dollars for delivery two Business Days
later; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be presumed correct absent manifest error.

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by the jurisdiction under the laws of
which such Lender or the Administrative Agent is incorporated or organized or
the jurisdiction in which the Administrative Agent’s or such Lender’s principal
executive office or such Lender’s applicable Lending Installation is located.

 

11



--------------------------------------------------------------------------------

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
December 4, 2006 by and between the Company, the certain Subsidiaries of the
Company, the lenders identified therein and Bank of America, N.A., as
administrative agent and issuing lender, U.S. Bank N.A. and Royal Bank of
Canada, as syndication agents, and The Bank of Tokyo-Mitsubishi, Ltd. Chicago
Branch, as documentation agent, as amended, supplemented or otherwise modified
prior to the Effective Date.

“Existing Letter of Credit” means each of the Letters of Credit issued by BofA
under the Existing Credit Agreement and outstanding on the Effective Date, as
set forth on Schedule 1.2.

“Facility Fees” means fees payable to the Lenders pursuant to Section 2.5.

“Facility LC” is defined in Section 2.19.1.

“Facility LC Application” is defined in Section 2.19.3.

“Facility LC Collateral Account” is defined in Section 2.19.11.

“Facility LC Exposure” is defined in Section 2.22.

“Facility LC Sublimit” means $50,000,000.

“Facility Termination Date” means August 17, 2016 or any earlier date on which
the Aggregate Commitment is reduced to zero or otherwise terminated pursuant to
the terms hereof.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. Central
time on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

“Foreign Borrower” means a Foreign Subsidiary of the Company which has been
designated by the Company and has become a Foreign Borrower pursuant to the
terms of Section 2.26 and their respective successors and assigns.

“Foreign Borrower Obligations” means with respect to any given Foreign Borrower
all unpaid principal of and accrued and unpaid interest on any Advances made to
such Foreign Borrower, all LC Obligations associated with Facility LCs for which
such Foreign Borrower is the account party, all obligations in connection with
Cash Management Services provided to such Foreign Borrower, all Rate Management
Obligations of such Foreign Borrower, all accrued and unpaid fees related to any
of the foregoing and all expenses, reimbursements, indemnities and other
obligations of such Foreign Borrower to the Lenders or to any Lender, the

 

12



--------------------------------------------------------------------------------

Administrative Agent, the LC Issuer or any indemnified party arising under the
Loan Documents.

“Foreign Employee Benefit Plan” means any employee benefit plan as defined in
Section 3(3) of ERISA which is maintained or contributed to for the benefit of
the employees of the Company, any of its Subsidiaries or any members of its
Controlled Group and is not covered by ERISA pursuant to ERISA Section 4(b)(4).

“Foreign Pension Plan” means any employee benefit plan as described in
Section 3(3) of ERISA for which the Company or any member of its Controlled
Group is a sponsor or administrator and which (i) is maintained or contributed
to for the benefit of employees of the Company, any of its Subsidiaries or any
member of its Controlled Group, (ii) is not covered by ERISA pursuant to
Section 4(b)(4) of ERISA, and (iii) under applicable local law, is required to
be funded through a trust or other funding vehicle.

“Foreign Subsidiary” means any Subsidiary organized under the laws of a
jurisdiction not located in the United States of America.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4.

“Government Acts” is defined in Section 2.19.9.

“Guarantors” means the Material Subsidiaries (other than any such Material
Subsidiary (i) which is a Foreign Subsidiary, and (ii) sixty five percent
(65%) of the capital stock of which has been pledged to the Administrative Agent
for the ratable benefit of the Lenders and, to the extent required by the NPA,
the Noteholders, pursuant to a Pledge Agreement), and their respective
successors and assigns.

“Guaranty” means that certain Guaranty dated as of August 18, 2011 executed by
the Guarantors in favor of the Administrative Agent, for the ratable benefit of
the Lenders, as it may be amended or modified (including, without limitation, by
the joinder of additional Guarantors) and in effect from time to time.

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guaranteeing any Indebtedness
of any other Person in any manner, whether direct or indirect, and including
without limitation any obligation, whether or not contingent, (a) to purchase
any such Indebtedness or other obligation or any property constituting security
therefor, (b) to advance or provide funds or other support for the payment or
purchase of such Indebtedness or obligation or to maintain working capital,
solvency or other balance sheet condition of such other Person (including,
without limitation, maintenance agreements, comfort letters, take or pay
arrangements, put agreements or similar agreements or arrangements) for the

 

13



--------------------------------------------------------------------------------

benefit of the holder of Indebtedness of such other Person, (c) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other obligation of the payment or
performance of such Indebtedness or other obligation, or (d) to otherwise assure
or hold harmless the owner of such Indebtedness or obligation against loss in
respect thereof. The amount of any Guaranty Obligation hereunder shall (subject
to any limitations set forth therein) be deemed to be an amount equal to the
outstanding principal amount (or maximum principal amount, if larger) of the
Indebtedness in respect of which such Guaranty Obligation is made, or, if less,
the maximum amount for which such Person may be liable under the terms of the
instruments evidencing such Guaranty Obligation.

“Hazardous Material” means any pollutant, contaminant, petroleum or petroleum
product, dangerous or toxic substance, hazardous or extremely hazardous
substance or chemical, solid or hazardous waste, special, liquid, industrial or
other waste, asbestos, hazardous material, or other material, substance or
agent, whether in solid, liquid or gaseous form, (i) that is regulated in
connection with the protection of the environment, (ii) the presence of which
requires investigation or remediation under any Environmental Laws, (iii) that
is defined or listed as a “hazardous waste, ” “hazardous substance, ” “extremely
hazardous substance, ” “hazardous or deleterious substance, ” “pollutant or
contaminant” or the equivalent under any Environmental Laws; (iv) that is toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic or otherwise hazardous (including any substance that contains
polychlorinated biphenols (PCBs), asbestos or urea formaldehyde foam
insulation); or (v) the presence of which causes or threatens to cause a
nuisance or poses or threatens to pose a threat to human health, safety or the
environment.

“Highest Lawful Rate” shall mean, on any day, the maximum non-usurious rate of
interest permitted for that day by applicable federal or state law stated as a
rate per annum.

“Home Country” is defined in Section 5.20.

“Increasing Lender” is defined in Section 2.25.

“Indebtedness” of a Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, or upon which interest payments
are customarily made, (c) all obligations of such Person under conditional sale
or other title retention agreements relating to property purchased by such
Person to the extent of the value of such property (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations, other than
intercompany items, of such Person issued or assumed as the deferred purchase
price of property or services purchased by such Person which would appear as
liabilities on a balance sheet of such Person, (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, (f) all Guaranty
Obligations of such Person, (g) the Attributable Indebtedness of such Person,
(h) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable

 

14



--------------------------------------------------------------------------------

preferred interest, at the greater of its voluntary or involuntary liquidation
preference, plus accrued and unpaid dividends, (i) all net obligations of such
Person in respect of Rate Management Transactions, (j) the maximum amount of all
performance and standby Letters of Credit issued or bankers’ acceptances
facilities created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed), and (k) the aggregate
amount of uncollected accounts receivable of such Person subject at such time to
a sale of receivables (or similar transaction) unless such transaction is
effected without recourse to such Person. The Indebtedness of any Person shall
include the Indebtedness of any partnership or unincorporated joint venture to
the extent such Indebtedness is recourse to such Person.

“Intellectual Property” is defined in Section 5.11.

“Intercreditor Agreement” means that certain Intercreditor and Collateral Agency
Agreement, dated as of August 18, 2011 by and between the Administrative Agent,
U.S. Bank National Association as Collateral Agent and the Noteholders party
thereto.

“Interest Differential” is defined in Section 3.4.

“Interest Period” means, with respect to a Eurocurrency Advance (a) denominated
in Dollars, a period of seven, fourteen or twenty-one days or of one, two,
three, six, nine or twelve months and (b) denominated in an Agreed Currency
other than Dollars, a period of one or three months, in each case commencing on
a Business Day selected by the Borrower of such Advance pursuant to this
Agreement; provided, that Interest Periods of nine or twelve months may only be
elected by such Borrower with the consent of all Lenders. Any Interest Period of
one, two, three, six, nine or twelve months shall end on the day which
corresponds numerically to such date one, two, three, six, nine or twelve months
thereafter; provided, however, that if there is no such numerically
corresponding day in such next, second, third, sixth, ninth or twelfth
succeeding month, such Interest Period shall end on the last Business Day of
such next, second, third or sixth succeeding month. If an Interest Period would
otherwise end on a day which is not a Business Day, such Interest Period shall
end on the next succeeding Business Day, provided, however, that if said next
succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Company’s or
any of its Subsidiaries’ internal controls over financial reporting, in each
case as described in the Securities Laws.

“Investment” in any Person means (a) the acquisition (whether for cash,
property, services, assumption of Indebtedness, securities or otherwise, but
excluding capital expenditures and acquisitions of inventory in the ordinary
course of business) of assets, shares of Capital Stock, bonds, notes,
debentures, partnership, joint ventures or other ownership interests or other
securities of such other Person or (b) any deposit with, or advance, loan or
other extension of credit to, such Person (other than deposits made in
connection with the lease or purchase of equipment, inventory or other assets in
the ordinary course of business) or (c) any other capital contribution to or
investment in such Person, including, without limitation, any Guaranty

 

15



--------------------------------------------------------------------------------

Obligation (including any support for a letter of credit issued on behalf of
such Person) incurred for the benefit of such Person.

“IRS” means the Internal Revenue Service.

“ISP98” means the “International Standby Practices 1998” published by the
International Chamber of Commerce in ICC publication No. 590 (1998), or such
later version thereof as may be in effect at the time of issuance of a Letter of
Credit stated to be governed by the ISP98.

“Joint Venture Basket” means Indebtedness incurred by, Guaranties made by, or
Investments made by, the Company or its Domestic Subsidiaries to support the
Company’s consumer finance program (other than Acceptance Partnership) or other
joint ventures in an aggregate amount not to exceed the greater of $100,000,000
or twenty percent (20%) of Consolidated Net Worth. For the avoidance of doubt,
the Joint Venture Basket shall include obligations to purchase the property of
another Person from a creditor of such other Person who has repossessed such
property as a result of a default by such other Person under a retail consumer
finance program financing arrangement with such creditor.

“LC Fee” is defined in Section 2.19.4.

“LC Issuer” means U.S. Bank (or any subsidiary or affiliate of U.S. Bank
designated by U.S. Bank) or BofA in their capacity as issuers of Facility LCs
hereunder.

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs (including, for the
avoidance of doubt, all Existing Letters of Credit) outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations. For the avoidance of doubt, a Facility LC which would have expired
by its terms, but which has been extended due to the effect of Rule 3.14 of
ISP98, will deemed to be outstanding for the purposes of determining the LC
Obligations.

“LC Payment Date” is defined in Section 2.19.5.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns. Unless otherwise
specified, the term “Lenders” includes U.S. Bank in its capacity as Swing Line
Lender.

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof (in the case of the
Administrative Agent) or otherwise selected by such Lender or the Administrative
Agent pursuant to Section 2.17.

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

“Leverage Ratio” means, as of any date of calculation, the ratio of
(i) Consolidated Funded Indebtedness outstanding on such date to
(ii) Consolidated EBITDA for the Company’s then most-recently ended four fiscal
quarters.

 

16



--------------------------------------------------------------------------------

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan” means a Revolving Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, the Facility LC Applications, the
Intercreditor Agreement, the Guaranty, any Pledge Agreements, any note or notes
executed by the Borrowers in connection with this Agreement and payable to a
Lender, and any other document or agreement, now or in the future, executed by
the Borrower for the benefit of the Administrative Agent or any Lender in
connection with this Agreement.

“Loan Party” or “Loan Parties” means, individually or collectively, the
Borrowers, the Pledgors and the Guarantors.

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, liabilities (actual and contingent), operations, condition (financial
or otherwise), results of operations, or prospects of the Company and its
Subsidiaries taken as a whole, (ii) the ability of any Loan Party to perform its
obligations under the Loan Documents to which it is a party, or (iii) the
validity or enforceability of any of the Loan Documents or the rights or
remedies of the Administrative Agent, the LC Issuer or the Lenders under the
Loan Documents.

“Material Indebtedness” means Indebtedness in an outstanding principal amount of
$25,000,000 or more in the aggregate (or the equivalent thereof in any currency
other than U.S. dollars).

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides a commitment for the
incurrence of Indebtedness in an amount which would constitute Material
Indebtedness (whether or not an amount of Indebtedness constituting Material
Indebtedness is outstanding thereunder).

“Material Subsidiary” means a Subsidiary of the Company, designated by the
Company as a Material Subsidiary on Schedule 5.8 or pursuant to the terms of
Sections 5.8 and 6.2, and either (a) if such Subsidiary is a Domestic
Subsidiary, such Subsidiary has executed the Guaranty as a Guarantor, or (b) if
such Subsidiary is a Foreign Subsidiary, such Foreign Subsidiary is a Pledged
Subsidiary.

“Modify” and “Modification” are defined in Section 2.19.1.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Company or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

“Non-Extension Notice Date” is defined in Section 2.19.1(c).

 

17



--------------------------------------------------------------------------------

“Non-U.S. Lender” is defined in Section 3.5(d).

“Note” is defined in Section 2.13(d).

“Noteholders” means the holders from time to time of the Company’s Notes (for
purposes of this definition only, as such term is defined in the NPA) issued
pursuant to the NPA.

“NPA” means that certain Master Note Purchase Agreement, dated as of
December 12, 2010 between the Company and the holders from time to time of the
notes issued thereunder, as in effect on the Effective Date or as modified
hereafter without breach of the provisions of this Agreement.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Obligations, all obligations in connection with Cash
Management Services, all obligations with respect to Rate Management
Transactions, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Borrowers to the Lenders or to any
Lender, the Administrative Agent, the LC Issuer or any indemnified party arising
under the Loan Documents.

“Original Currency” is defined in Section 2.12(b).

“Other Taxes” is defined in Section 3.5(b).

“Outstanding Credit Exposure” means, as to any Lender at any time, the Dollar
Amount of the sum of (i) the aggregate principal amount of its Revolving Loans
outstanding at such time, plus (ii) an amount equal to its Pro Rata Share of the
aggregate principal amount of Swing Line Loans outstanding at such time, plus
(iii) an amount equal to its Pro Rata Share of the LC Obligations at such time.

“PAI” means Polaris Acceptance, Inc., a Minnesota corporation.

“PAI Basket” means Guaranties made by, or Investments made by, (i) PAI as a
general partner of Acceptance Partnership and (ii) the Company and PAI
consisting of capital contributions or obligations to make capital
contributions, in an amount not to exceed the sum of (A) the existing
obligations set forth on Schedule 1.4 plus (B) an additional $75,000,000
incurred during the term of this Agreement.

“Participants” is defined in Section 12.2.1.

“Payment Date” means the last day of each fiscal quarter of the Company.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Acquisition” means an Acquisition by the Company or any of its
Subsidiaries with respect to which all of the following are satisfied: (a) the
Equity Interests, assets or line of business acquired are in a line of business
complementary or similar to or a reasonable extension of the Company’s current
line of business; (b) in the case of an Acquisition of the Equity Interests of
another Person, the board of directors (or other comparable governing body) of
such

 

18



--------------------------------------------------------------------------------

other Person shall have duly approved such Acquisition; (c) if the aggregate
consideration to be paid for such Acquisition equals or exceeds $50,000,000
(including, without limitation, the amount of any Indebtedness assumed in
connection with such Acquisition), the Company shall have delivered to the
Administrative Agent, prior to the closing of such Acquisition, a certificate of
an Authorized Officer of the Company (i) providing calculations on a pro forma
basis of each of the financial covenants set forth in Section 6.25 after giving
effect to such Acquisition both (A) as of the actual date of such Acquisition
and (B) as of the first day of the most recently ended fiscal quarter, which
calculations shall demonstrate that, as of each such date, the Borrowers are or
would have been in compliance with all of the financial covenants set forth in
Section 6.25 and the Leverage Ratio is or would have been no greater than 2.75
to 1.00, and (ii) both before and after giving effect to such Acquisition, no
Default or Event of Default exists; (d) the Company or one of its Wholly-Owned
Subsidiaries is the surviving entity; (e) both before and after giving effect to
such Acquisition, no Default or Event of Default exists; (f) the Leverage Ratio,
on a pro forma basis reflecting consummation of such Acquisition is no greater
than 2.75 to 1.00; (g) the representations and warranties made by the Loan
Parties in any Loan Document shall be true and correct in all material respects
at and as if made as of the date of such Acquisition (after giving effect
thereto) except to the extent such representations and warranties expressly
relate to an earlier date; (h) if such Acquisition involves the formation of a
new Subsidiary of the Company, the Company will update Schedule 5.8; and
(i) such Acquisition is undertaken in accordance with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees and awards to which
any party to such Acquisition may be subject.

“Permitted Investment” is defined in Section 6.16.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Company or any member of the Controlled Group may have any
liability.

“Pledge Agreement” means an agreement, however called, incorporating relevant
foreign law to effect the pledge of Equity Interests of a Pledged Subsidiary as
required by Section 6.2 and complying with Section 10.4 of the NPA.

“Pledged Subsidiary” means a Foreign Subsidiary of the Company (i) with respect
to which sixty-five percent (65%) of the Equity Interests of such Foreign
Subsidiary has been pledged to the Administrative Agent pursuant to a Pledge
Agreement for the ratable benefit of the Lenders and, to the extent required by
the NPA, the Noteholders or (ii) which is a Wholly-Owned Subsidiary of a Pledged
Subsidiary.

“Pledgor” means each of Polaris Industries Inc., a Delaware corporation, Polaris
Sales Inc., a Minnesota corporation and the Company or any other Subsidiary of
the Company that enters into a Pledge Agreement.

 

19



--------------------------------------------------------------------------------

“Pounds Sterling” and “GBP” means the lawful currency of the United Kingdom of
Great Britain and Northern Ireland.

“Pricing Schedule” means the Schedule attached hereto identified as such.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by U.S. Bank or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

“Priority Debt” has the meaning provided in the NPA.

“Private Placement Indebtedness” means Indebtedness of the Borrowers incurred
pursuant to the NPA or a private placement of senior notes after the Effective
Date; provided, that any such Indebtedness issued after the Effective Date shall
be issued either (i) pursuant to the NPA as in effect on the Effective Date, or
(ii) pursuant to definitive documentation which shall not contain
representations, warranties, covenants or other provisions, including without
limitation financial covenants, more restrictive than the representations,
warranties, covenants and other provisions of this Agreement as of the date such
Indebtedness is incurred, or provisions requiring security for such Indebtedness
other than provisions requiring that such Indebtedness be secured equally and
ratably with the Obligations (which shall be no more favorable to the holders of
such Indebtedness than those set forth in the NPA as of the Effective Date).

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment; provided, however, if all of the Commitments are
terminated pursuant to the terms of this Agreement, then “Pro Rata Share” means
the percentage obtained by dividing (a) such Lender’s Outstanding Credit
Exposure at such time by (b) the Aggregate Outstanding Credit Exposure at such
time; provided, further, that when a Defaulting Lender shall exist, “Pro Rata
Share” shall mean the percentage of the Aggregate Commitment (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Pro Rata Shares shall be determined
based upon the Commitments most recently in effect, giving effect to any
assignments.

“Purchasers” is defined in Section 12.3.1.

“Quotation Date” means, in relation to any Interest Period for which an interest
rate is to be determined, (a) if the related Advance is denominated in Dollars,
two Business Days before the first day of that Interest Period, (b) if the
related Advance is denominated in Euros, the earlier of three TARGET Days and
three London Business Days (to the extent the two are not the same) before the
first day of such Interest Period, (c) if the related Advance is denominated in
Pounds Sterling, three London Business Days before the first day of such
Interest Period, (d) if the related Advance is denominated in Canadian Dollars,
three Business Days before] the first day of such Interest Period, (e) if the
related Advance is denominated in Australian Dollars, three Business Days
before] the first day of such Interest Period and (f) if the related Advance is

 

20



--------------------------------------------------------------------------------

denominated in any other Agreed Currency, the date which is agreed to by the
Lenders when they agree that such currency may be an Agreed Currency.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Company or any
Subsidiary which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

“Real Properties” is defined in Section 5.15.

“Receivables Securitization Transaction” means any sale, factoring or
securitization transaction involving accounts receivable (and related assets)
that may be entered into by the Company or any Subsidiary pursuant to which the
Company or any Subsidiary may sell, convey or otherwise transfer, or may grant a
security interest in, any accounts receivable, whether existing on the Effective
Date or arising thereafter) of the Company or any Subsidiary, and any assets
related thereto including, without limitation, all collateral securing such
accounts receivable, all bank accounts specifically designated for the
collection of such accounts receivable, all contracts and all guarantees or
other obligations in respect of such accounts receivable, the proceeds of such
accounts receivable and other assets which are customarily transferred, or in
respect of which security interests are customarily granted, in connection with
sales, factoring or securitizations involving accounts receivable. Without
limiting the foregoing, “Receivables Securitization Transaction” includes the
transactions pursuant to the following agreements and any replacement
arrangement with the same economic effect: (i) Manufacturer’s Repurchase
Agreement between Acceptance Partnership and the Company, Polaris Industries
Inc., a Delaware corporation, and Polaris Sales Inc., a Minnesota corporation,
dated February 7, 1996, or any amendment, restatement, renewal or replacement
thereof; (ii) Manufacturer’s Financing Agreement between Polaris Industries Ltd.
and GE Commercial Distribution Finance Canada dated January 1, 2007 or any
amendment, restatement, renewal or replacement thereof; (iii) Purchase, Sale,
Assignment and Amending Agreement by and between Polaris Industries Ltd. and GE
Commercial Distribution Finance Canada dated July 21, 2006 or any amendment,
restatement, renewal or replacement thereof; (iv) Distributor’s Agreement
between GE Commercial Corporation (Australia) Pty Ltd. And Polaris Sales
Australia Pty Ltd. dated April 3, 2000, or any amendment, restatement, renewal
or replacement thereof; (v) Financial Agreement between Transamerica Commercial
Finance France (n/k/a GE Commercial Distribution Finance and Polaris France
S.A.) dated April 20, 2001, or any amendment, restatement, renewal or
replacement thereof; (vi) Agreement between Transamerica Commercial Finance
Limited (n/k/a GE Commercial Distribution Finance Europe Limited) and Polaris
Britain Limited dated June 14, 2002, as supplemented by a Supplemental Agreement
dated June 14, 2002, or any amendment, restatement, renewal or replacement
thereof; (vii) Master Factoring Agreement between GE Commercial Distribution
Finance Europe Limited and Polaris Britain Limited dated February 29, 2008, or
any amendment, restatement, renewal or replacement thereof; (viii) Finance Sale
Agreement between Polaris Scandinavia AB and Transamerica Commercial

 

21



--------------------------------------------------------------------------------

Finance Limited (n/k/a GE Commercial Distribution Finance Europe Limited) dated
September 4, 2003 (Sweden), or any amendment, restatement, renewal or
replacement thereof; (ix) Finance Sale Agreement between Polaris Scandinavia AB
and Transamerica Commercial Finance Limited (n/k/a GE Commercial Distribution
Finance Europe Limited) dated September 4, 2003 (Norway), or any amendment,
restatement, renewal or replacement thereof; (x) Master Factoring Agreement
between GE Commercial Distribution Finance GmbH and Polaris Germany GmbH dated
July 27, 2007, or any amendment, restatement, renewal or replacement thereof and
(xi) Collaboration Agreement dated June 10, 2009 by and between Banco Español de
Credito S.A. and Polaris Sales Spain S. L., or any amendment, restatement,
renewal or replacement thereof.

“Register” is defined in Section 12.3.4.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrowers then outstanding under Section 2.19 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.

“Reports” is defined in Section 9.6(a).

“Required Lenders” means Lenders in the aggregate having greater than 50% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding greater than 50% of the Aggregate Outstanding
Credit Exposure.

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed on Eurocurrency liabilities (i) under
Regulation D or (ii) by any governmental or quasi-governmental rule, regulation,
policy, guideline or directive of any jurisdiction outside of the United States
of America or any subdivision thereof (whether or not having the force of law)

 

22



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest in the Company
or any Subsidiary of the Company other than a Wholly-Owned Subsidiary, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such equity interests in the
Company or any Subsidiary thereof or any option, warrant or other right to
acquire any such equity interest in the Company or any such Subsidiary.

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (or any conversion
or continuation thereof).

“Risk-Based Capital Guidelines” is defined in Section 3.2.

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

“Securities Laws” means the Securities Act of 1933, the Exchange Act,
Sarbanes-Oxley Act of 2002, in each case as amended, and the rules and
regulations and applicable accounting and auditing principles, rules, standards
and practices promulgated, approved or incorporated thereunder.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person or
any other Person.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

“Specified Lien” is defined in Section 2.27.9.

“Stated Rate” is defined in Section 2.21.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association,

 

23



--------------------------------------------------------------------------------

joint venture or similar business organization more than 50% of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Company.

“Substantial Portion” means, with respect to the Property of the Company and its
Subsidiaries, Property which represents more than 10% of the consolidated assets
of the Company and its Subsidiaries taken as a whole or Property which is
responsible for more than 10% of the Consolidated Net Income of the Company and
its Subsidiaries taken as a whole, in each case, as would be shown in the
consolidated financial statements of the Company and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made (or if financial statements have not been delivered
hereunder for that month which begins the twelve-month period, then the
financial statements delivered hereunder for the quarter ending immediately
prior to that month).

“Swing Line Borrowing Notice” is defined in Section 2.4.2.

“Swing Line Exposure” is defined in Section 2.22.

“Swing Line Lender” means U.S. Bank or such other Lender which may succeed to
its rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.

“Swing Line Loan” means a Loan made available to the Company by the Swing Line
Lender pursuant to Section 2.4.

“Swing Line Sublimit” means the maximum principal amount of Swing Line Loans the
Swing Line Lender may have outstanding to the Company at any one time, which, as
of the Effective Date, is $25,000,000.

“Swiss Franc” and “CHF” means the lawful currency of the Swiss Confederation.

“Synthetic Lease” means any synthetic leases, tax retention operating lease,
off-balance sheet loans or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

“TARGET” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.

“TARGET Day” means any day on which TARGET is open for settlement of payments in
Euro.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

“Total Assets” means, as of any date, the total assets of the Company and its
Subsidiaries on such date, determined on a consolidated basis in accordance with
GAAP.

 

24



--------------------------------------------------------------------------------

“Transferee” is defined in Section 12.4.

“Type” means, with respect to any Advance, its nature as a Base Rate Advance or
a Eurocurrency Advance and with respect to any Loan, its nature as a Base Rate
Loan or a Eurocurrency Loan.

“U.S. Bank” means U.S. Bank National Association, a national banking
association, in its individual capacity, and its successors.

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary of which 100% of
the beneficial ownership interests shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization of which 100% of the beneficial
ownership interests shall at the time be so owned or controlled.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

THE CREDITS

2.1. Commitment. From and including the Effective Date and prior to the Facility
Termination Date, each Lender severally agrees, on the terms and conditions set
forth in this Agreement, to make Loans to the Borrowers in Agreed Currencies and
participate in Facility LCs issued in Agreed Currencies upon the request of the
Borrower; provided, that, (i) after giving effect to the making of each such
Loan and the issuance of each such Facility LC, the Dollar Amount of such
Lender’s Outstanding Credit Exposure shall not exceed its Commitment, and
(ii) all Base Rate Loans shall be made in Dollars. Subject to the terms of this
Agreement, each Borrower may borrow, repay and reborrow at any time prior to the
Facility Termination Date; provided, that a Foreign Borrower may only borrow in
its respective Designated Currencies. The Commitments to extend credit hereunder
shall expire on the Facility Termination Date. The LC Issuer will issue Facility
LCs hereunder on the terms and conditions set forth in Section 2.19.

2.2. Determination of Dollar Amounts; Required Payments; Termination. The
Administrative Agent will determine the Dollar Amount of all outstanding and
requested Advances and Facility LCs on each Computation Date. If at any time
(a) the Dollar Amount of the Aggregate Outstanding Credit Exposure exceeds the
Aggregate Commitment, the Borrowers shall immediately make a payment on the
Obligations sufficient to eliminate such excess and (b) the Dollar Amount of the
aggregate amount of outstanding Facility LCs (less any amount already held by
the Administrative Agent in the Facility LC Collateral Account) exceeds one
hundred five percent (105%) of the Facility LC Sublimit, the Borrowers shall
immediately pay the Administrative Agent an amount in immediately available
funds, which funds shall be held in the Facility LC Collateral Account, equal to
the excess of the aggregate amount of outstanding Facility LCs (less any amount
already held by the Administrative Agent in the Facility LC Collateral Account)
over the Facility LC Sublimit. The Aggregate Outstanding Credit Exposure

 

25



--------------------------------------------------------------------------------

and all other unpaid Obligations shall be paid in full by the Borrowers on the
Facility Termination Date.

2.3. Ratable Loans; Types of Advances. Each Advance hereunder (other than any
Swing Line Loan) shall consist of Revolving Loans made from the several Lenders
ratably according to their Pro Rata Shares. The Advances may be Base Rate
Advances or Eurocurrency Advances, or a combination thereof, selected by a
Borrower in accordance with Sections 2.8 and 2.9, or Swing Line Loans selected
by a Borrower in accordance with Section 2.4.

2.4. Swing Line Loans.

2.4.1. Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Section 4.2 and, if such Swing Line Loan is to be made on
the date of the initial Advance hereunder, the satisfaction of the conditions
precedent set forth in Section 4.1 as well, from and including the date of this
Agreement and prior to the Facility Termination Date, the Swing Line Lender
shall, on the terms and conditions set forth in this Agreement, make Swing Line
Loans in Dollars to the Company from time to time in an aggregate principal
amount not to exceed the Swing Line Sublimit; provided, that (a) the Aggregate
Outstanding Credit Exposure shall not at any time exceed the Aggregate
Commitment, and (b) at no time shall the sum of (i) the Swing Line Lender’s Pro
Rata Share of the Swing Line Loans, plus (ii) the outstanding Revolving Loans
made by the Swing Line Lender pursuant to Section 2.1, plus (iii) the Swing Line
Lender’s Pro Rata Share of the LC Obligations, exceed the Swing Line Lender’s
Commitment at such time. Subject to the terms of this Agreement, the Borrowers
may borrow, repay and reborrow Swing Line Loans at any time prior to the
Facility Termination Date. Swing Line Loans shall only be made in Dollars.

2.4.2. Borrowing Notice. Any request by the Company for a Swing Line Loan shall
be in writing, or by telephone promptly confirmed in writing or by e-mail (a
“Swing Line Borrowing Notice”), and must be given to the Administrative Agent
and the Swing Line Lender not later than 2:00 p.m. (Central time) on the
Borrowing Date of any requested Swing Line Loan. The Swing Line Borrowing Notice
must specify (a) the applicable Borrowing Date (which date shall be a Business
Day), (b) the aggregate amount of the requested Swing Line Loan, which shall be
an amount not less than $100,000 or the equivalent amount and (iii) whether such
Swing Line Loan shall bear interest at the Base Rate or the Daily Eurocurrency
Rate.

2.4.3. Making of Swing Line Loans; Participations. Not later than 3:00 p.m.
(Central time) on the applicable Borrowing Date, the Swing Line Lender shall
make available the Swing Line Loan, in funds immediately available, to the
Administrative Agent at its address specified pursuant to Article XIII. The
Administrative Agent will promptly make the funds so received from the Swing
Line Lender available to the Company on the Borrowing Date at the Administrative
Agent’s aforesaid address. Each time that a Swing Line Loan is made by the Swing
Line Lender pursuant to this Section 2.4.3, the Swing Line Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender and each Lender shall be deemed, without further
action by any party hereto, to have unconditionally and irrevocably purchased
from the Swing Line Lender a participation in such Swing Line Loan in proportion
to its Pro Rata Share.

 

26



--------------------------------------------------------------------------------

2.4.4. Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full
by the Company on the date selected by the Administrative Agent upon at least
one Business Day’s notice in writing, or by telephone promptly confirmed in
writing or by e-mail to the Company. In addition, the Swing Line Lender may at
any time in its sole discretion with respect to any outstanding Swing Line Loan,
require each Lender to fund the participation acquired by such Lender pursuant
to Section 2.4.3 or require each Lender (including the Swing Line Lender) to
make a Revolving Loan to the Company in the amount of such Lender’s Pro Rata
Share of such Swing Line Loan (including, without limitation, any interest
accrued and unpaid thereon), for the purpose of repaying such Swing Line Loan.
Not later than 1:00 p.m. (Central time) on the date of any notice received
pursuant to this Section 2.4.4, each Lender shall make available its required
Revolving Loan, in funds immediately available to the Administrative Agent at
its address specified pursuant to Article XIII. Revolving Loans made pursuant to
this Section 2.4.4 shall initially be Base Rate Loans and thereafter may be
continued as Base Rate Loans or converted into Eurocurrency Loans in the manner
provided in Section 2.9 and subject to the other conditions and limitations set
forth in this Article II. Unless a Lender shall have notified the Swing Line
Lender, prior to the Swing Line Lender’s making any Swing Line Loan, that any
applicable condition precedent set forth in Sections 4.1 or 4.2 had not then
been satisfied, such Lender’s obligation to make Revolving Loans pursuant to
this Section 2.4.4 to repay Swing Line Loans or to fund the participation
acquired pursuant to Section 2.4.3 shall be unconditional, continuing,
irrevocable and absolute and shall not be affected by any circumstances,
including, without limitation, (a) any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against the Company, the
Administrative Agent, the Swing Line Lender or any other Person, (b) the
occurrence or continuance of a Default or Event of Default, (c) any adverse
change in the condition (financial or otherwise) of the Company, or (d) any
other circumstances, happening or event whatsoever. In the event that any Lender
fails to make payment to the Administrative Agent of any amount due under this
Section 2.4.4, interest shall accrue thereon at the Federal Funds Effective Rate
for each day during the period commencing on the date of demand and ending on
the date such amount is received and the Administrative Agent shall be entitled
to receive, retain and apply against such obligation the principal and interest
otherwise payable to such Lender hereunder until the Administrative Agent
receives such payment from such Lender or such obligation is otherwise fully
satisfied. On the Facility Termination Date, the Borrowers shall repay in full
the outstanding principal balance of the Swing Line Loans.

2.5. Facility Fee. The Borrowers agree to pay to the Administrative Agent for
the account of each Lender according to its Pro Rata Share a Facility Fee at a
per annum rate equal to the Applicable Fee Rate on the average daily Aggregate
Commitment from the Effective Date to and including the Facility Termination
Date, payable in arrears on each Payment Date hereafter and on the Facility
Termination Date.

2.6. Minimum Amount of Each Advance. Each Eurocurrency Advance shall be in the
minimum amount of $5,000,000 and incremental amounts in integral multiples of
$1,000,000, and each Base Rate Advance (other than an Advance to repay Swing
Line Loans) shall be in the minimum amount of $1,000,000 and incremental amounts
in integral multiples of $1,000,000, provided, however, that any Base Rate
Advance may be in the amount of the Available Aggregate Commitment.

 

 

27



--------------------------------------------------------------------------------

2.7. Reductions in Aggregate Commitment; Optional Principal Payments. The
Borrowers may permanently reduce the Aggregate Commitment in whole, or in part
ratably among the Lenders in integral multiples of $50,000,000, upon at least
five Business Days’ written notice to the Administrative Agent, which notice
shall specify the amount of any such reduction; provided, however, that the
amount of the Aggregate Commitment may not be reduced below the Aggregate
Outstanding Credit Exposure. All accrued Facility Fees shall be payable on the
effective date of any termination of the obligations of the Lenders to make
Credit Extensions hereunder. The Borrowers may from time to time pay, without
penalty or premium, all outstanding Base Rate Advances (other than Swing Line
Loans), or, if less, in integral multiples of $1,000,000, any portion of the
outstanding Base Rate Advances (other than Swing Line Loans) upon same day
notice to the Administrative Agent (by 11:00 a.m.(Central time)). The Borrowers
may at any time pay, without penalty or premium, all outstanding Swing Line
Loans, or any portion of the outstanding Swing Line Loans, with notice to the
Administrative Agent and the Swing Line Lender by 10:00 a.m. (Central time) on
the date of repayment. The Borrowers may from time to time pay, subject to the
payment of any funding indemnification amounts required by Section 3.4 but
without penalty or premium, all outstanding Eurocurrency Advances, or, in a
aggregate amount of $5,000,000 and incremental amounts in integral multiples of
$1,000,000, any portion of the outstanding Eurocurrency Advances upon three
Business Days’ prior written notice to the Administrative Agent.

2.8. Method of Selecting Types and Interest Periods for New Advances. The
Borrower requesting an Advance shall select the Type of Advance and, in the case
of each Eurocurrency Advance, the Interest Period and Agreed Currency applicable
thereto from time to time. Such Borrower shall give the Administrative Agent
irrevocable notice in the form of Exhibit D (a “Borrowing Notice”) not later
than 11:00 a.m. (Central time) on the Borrowing Date of each Base Rate Advance
(other than a Swing Line Loan), three Business Days before the Borrowing Date
for each Eurocurrency Advance in Dollars and four Business Days before the
Borrowing Date for each Eurocurrency Advance in a currency other than Dollars,
specifying:

 

  (i) the Borrowing Date, which shall be a Business Day, of such Advance,

 

  (ii) the aggregate amount of such Advance,

 

  (iii) the Type of Advance selected, and

 

  (iv) in the case of each Eurocurrency Advance, the Interest Period and Agreed
Currency applicable thereto (which in the case of a Foreign Borrower shall be in
one of the Designated Currencies applicable to such Foreign Borrower).

Not later than 1:00 p.m. (Central time) on each Borrowing Date, each Lender
shall make available its Loan or Loans in funds immediately available to the
Administrative Agent at its address specified pursuant to Article XIII. The
Administrative Agent will make the funds so received from the Lenders available
to such Borrower at the Administrative Agent’s aforesaid address.

 

28



--------------------------------------------------------------------------------

2.9. Conversion and Continuation of Outstanding Advances; Maximum Number of
Interest Periods. Base Rate Advances shall continue as Base Rate Advances unless
and until such Base Rate Advances (other than Swing Line Loans) are converted
into Eurocurrency Advances pursuant to this Section 2.9 or are repaid in
accordance with Section 2.4.4 or 2.7. Each Eurocurrency Advance denominated in
Dollars shall continue as a Eurocurrency Advance until the end of the then
applicable Interest Period therefor, at which time such Eurocurrency Advance
shall be automatically converted into a Base Rate Advance unless (x) such
Eurocurrency Advance is or was repaid in accordance with Section 2.7 or (y) the
Borrower of such Eurocurrency Advance shall have given the Administrative Agent
a Conversion/Continuation Notice (as defined below) requesting that, at the end
of such Interest Period, such Eurocurrency Advance continue as a Eurocurrency
Advance for the same or another Interest Period. Each Eurocurrency Advance
denominated in an Agreed Currency other than Dollars shall automatically
continue as a Eurocurrency Advance in the same Agreed Currency with an Interest
Period of one month unless (x) such Eurocurrency Advance is or was repaid in
accordance with Section 2.7 or (y) the Borrower of such Eurocurrency Advance
shall have given the Administrative Agent a Conversion/Continuation Notice (as
defined below) requesting that, at the end of such Interest Period, such
Eurocurrency Advance continue as a Eurocurrency Advance for the same or another
Interest Period or that such Eurocurrency Advance be converted to an Advance in
Dollars. Subject to the terms of Section 2.6, the Borrowers may elect from time
to time to convert all or any part of a Base Rate Advance (other than a Swing
Line Loan) into a Eurocurrency Advance. The Borrower of an Advance shall give
the Administrative Agent irrevocable notice (a “Conversion/Continuation Notice”)
of each conversion of a Base Rate Advance into a Eurocurrency Advance,
conversion of a Eurocurrency Advance to a Base Rate Advance, or continuation of
a Eurocurrency Advance not later than 11:00 a.m. (Central time) at least three
Business Days (four Business Days for Eurocurrency Advances in Agreed Currencies
other than Dollars) prior to the date of the requested conversion or
continuation, specifying:

 

  (i) the requested date, which shall be a Business Day, of such conversion or
continuation,

 

  (ii) the Agreed Currency amount and Type of the Advance which is to be
converted or continued, and

 

  (iii) the amount of such Advance which is to be converted into or continued as
a Eurocurrency Advance and the duration of the Interest Period applicable
thereto.

After giving effect to all Advances, all conversions of Advances from one Type
to another and all continuations of Advances of the same type, there shall be no
more than ten (10) Interest Periods in effect hereunder.

2.10. Interest Rates. Each Base Rate Advance (other than a Swing Line Loan)
shall bear interest on the outstanding principal amount thereof, for each day
from and including the date such Advance is made or is automatically converted
from a Eurocurrency Advance into a Base Rate Advance pursuant to Section 2.9, to
but excluding the date it becomes due or is converted into a Eurocurrency
Advance pursuant to Section 2.9 hereof, at a rate per annum equal to the Base
Rate for such day. Each Swing Line Loan shall bear interest on the outstanding

 

29



--------------------------------------------------------------------------------

principal amount thereof, for each day from and including the day such Swing
Line Loan is made to but excluding the date it is paid, at a rate per annum
equal to the Base Rate or the Daily Eurocurrency Rate. Changes in the rate of
interest on that portion of any Advance maintained as a Base Rate Advance or
Daily Eurocurrency Loan will take effect simultaneously with each change in the
Alternate Base Rate, Daily Eurocurrency Base Rate or Applicable Margins,
respectively. Each Eurocurrency Advance shall bear interest on the outstanding
principal amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the interest rate determined by the Administrative Agent as applicable to
such Eurocurrency Advance based upon the Borrower’s selections under Sections
2.8 and 2.9 and the Pricing Schedule. No Interest Period may end after the
Facility Termination Date.

2.11. Rates Applicable After Event of Default. Notwithstanding anything to the
contrary contained in Section 2.8, 2.9 or 2.10, during the continuance of a
Default or Event of Default the Required Lenders may, at their option, by notice
to the Borrowers (which notice may be revoked at the option of the Required
Lenders notwithstanding any provision of Section 8.3 requiring unanimous consent
of the Lenders to changes in interest rates), declare that no Advance may be
made as, converted into or continued as a Eurocurrency Advance. During the
continuance of an Event of Default the Required Lenders may, at their option, by
notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 8.3 requiring
unanimous consent of the Lenders to changes in interest rates), declare that
(i) each Advance in an Agreed currency other than Dollars shall be converted to
an Advance in the Approximate Equivalent Amount in Dollars, (ii) each
Eurocurrency Advance shall bear interest for the remainder of the applicable
Interest Period at the rate otherwise applicable to such Interest Period plus
2.00% per annum, (iii) each Base Rate Advance shall bear interest at a rate per
annum equal to the Base Rate in effect from time to time plus 2.00% per annum,
and (iv) the LC Fee shall be increased by 2.00% per annum; provided that, during
the continuance of an Event of Default under Section 7.6 or 7.7, the interest
rates set forth in clauses (ii) and (iii) above and the increase in the LC Fee
set forth in clause (iv) above shall be applicable to all Credit Extensions
without any election or action on the part of the Administrative Agent or any
Lender. After an Event of Default has been cured or waived, the interest rate
applicable to advances and the LC Fee shall revert to the rates applicable prior
to the occurrence of an Event of Default.

2.12. Method of Payment.

(a) Each Advance shall be repaid and each payment of interest thereon shall be
paid in the currency in which such Advance was made. All payments of the
Obligations hereunder shall be made, without setoff, deduction, or counterclaim,
in immediately available funds to the Administrative Agent at the Administrative
Agent’s address specified pursuant to Article XIII, or at any other Lending
Installation (or Lending Installations in the event different Lending
Installations are designated for Obligations denominated in different Agreed
Currencies) of the Administrative Agent specified in writing by the
Administrative Agent to the Borrowers, by 1:00 p.m. (Central time) on the date
when due and shall (except (i) with respect to repayments of Swing Line Loans,
(ii) in the case of Reimbursement Obligations for which the LC Issuer has not
been fully indemnified by the Lenders, or (iii) as otherwise specifically
required hereunder) be applied ratably by the Administrative Agent among the
Lenders. Each

 

30



--------------------------------------------------------------------------------

payment delivered to the Administrative Agent for the account of any Lender
shall be delivered promptly by the Administrative Agent to such Lender in the
same type of funds that the Administrative Agent received at its address
specified pursuant to Article XIII or at any Lending Installation specified in a
notice received by the Administrative Agent from such Lender. The Administrative
Agent is hereby authorized to charge accounts of the Borrower maintained with
U.S. Bank for each payment of principal, interest, Reimbursement Obligations and
fees as they becomes due hereunder. Each reference to the Administrative Agent
in this Section 2.12 shall also be deemed to refer, and shall apply equally, to
the LC Issuer, in the case of payments required to be made by the Borrowers to
the LC Issuer pursuant to Section 2.19.6.

(b) Notwithstanding the foregoing provisions of this Section, if, after the
making of any Advance in any currency other than Dollars, currency control or
exchange regulations are imposed in the country which issues such currency with
the result that the type of currency in which the Advance was made (the
“Original Currency”) no longer exists or the Borrower of such Advance is not
able to make payment to the Administrative Agent for the account of the Lenders
in such Original Currency, then all payments to be made by such Borrower
hereunder in such currency shall instead be made when due in Dollars in an
amount equal to the Dollar Amount (as of the date of repayment) of such payment
due, it being the intention of the parties hereto that the Borrowers take all
risks of the imposition of any such currency control or exchange regulations.

2.13. Noteless Agreement; Evidence of Indebtedness.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Agreed Currency and Type
thereof and the Interest Period with respect thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder, (iii) the original stated amount of each
Facility LC and the amount of LC Obligations outstanding at any time, and
(d) the amount of any sum received by the Administrative Agent hereunder from
the Borrowers and each Lender’s share thereof.

(c) The entries maintained in the accounts maintained pursuant to paragraphs
(i) and (ii) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Obligations in accordance with their terms.

(d) Any Lender may request that its Loans be evidenced by a promissory note or,
in the case of the Swing Line Lender, promissory notes representing its
Revolving Loans and Swing Line Loans, respectively, substantially in the form of
Exhibit E-1 in the case of the Company or Exhibit E-2, in the case of any
Foreign Borrower, with appropriate changes for notes evidencing Swing Line Loans
(each a “Note”). In such event, the Borrowers shall prepare,

 

31



--------------------------------------------------------------------------------

execute and deliver to such Lender such Note or Notes payable to the order of
such Lender in a form supplied by the Administrative Agent. Thereafter, the
Loans evidenced by such Note and interest thereon shall at all times (prior to
any assignment pursuant to Section 12.3) be represented by one or more Notes
payable to the order of the payee named therein, except to the extent that any
such Lender subsequently returns any such Note for cancellation and requests
that such Loans once again be evidenced as described in clauses (b) (i) and
(ii) above.

2.14. Telephonic Notices. The Borrowers hereby authorize the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Agreed Currencies and Types of Advances and to transfer funds based on
telephonic notices made by any person or persons the Administrative Agent or any
Lender in good faith believes to be acting on behalf of a Borrower, it being
understood that the foregoing authorization is specifically intended to allow
Borrowing Notices and Conversion/Continuation Notices to be given
telephonically. Each Borrower agrees to deliver promptly to the Administrative
Agent a written confirmation (which may include e-mail) of each telephonic
notice made by such Borrower authenticated by an Authorized Officer. If the
written confirmation differs in any material respect from the action taken by
the Administrative Agent and the Lenders, the records of the Administrative
Agent and the Lenders shall govern absent manifest error. The parties agree to
prepare appropriate documentation to correct any such error within 10 days after
discovery by any party to this Agreement.

2.15. Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Base Rate Advance and each Swing Line Loan shall be payable on each Payment
Date, commencing with the first such Payment Date to occur after the Effective
Date and at maturity. Interest accrued on each Eurocurrency Advance shall be
payable on the last day of its applicable Interest Period, on any date on which
the Eurocurrency Advance is prepaid, whether by acceleration or otherwise, and
at maturity. Interest accrued on each Eurocurrency Advance having an Interest
Period longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period. Interest on all Advances and
fees shall be calculated for actual days elapsed on the basis of a 360-day year,
except that Interest at the Prime Rate shall be calculated for actual days
elapsed on the basis of a 365 or 366-day year, as the case may be. Interest
shall be payable for the day an Advance is made but not for the day of any
payment on the amount paid if payment is received prior to 12:00 noon (local
time) at the place of payment. If any payment of principal of or interest on an
Advance shall become due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day.

2.16. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation Notice,
and repayment notice received by it hereunder. Promptly after notice from the LC
Issuer, the Administrative Agent will notify each Lender of the contents of each
request for issuance of a Facility LC hereunder. The Administrative Agent will
notify each Lender of the currency and interest rate applicable to each
Eurocurrency Advance promptly upon determination of such interest rate and will
give each Lender prompt notice of each change in the Alternate Base Rate.

 

32



--------------------------------------------------------------------------------

2.17. Lending Installations. Each Lender may book its Advances and its
participation in any LC Obligations and the LC Issuer may book the Facility LCs
at any Lending Installation selected by such Lender or the LC Issuer, as the
case may be, and may change its Lending Installation from time to time. All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Facility LCs, participations in LC Obligations and any Notes issued
hereunder shall be deemed held by each Lender or the LC Issuer, as the case may
be, for the benefit of any such Lending Installation. Each Lender and the LC
Issuer may, by written notice to the Administrative Agent and the Borrowers in
accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it or Facility LCs will be
issued by it and for whose account Loan payments or payments with respect to
Facility LCs are to be made.

2.18. Non-Receipt of Funds by the Administrative Agent. Unless a Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the date
on which it is scheduled to make payment to the Administrative Agent of (i) in
the case of a Lender, the proceeds of a Loan or (ii) in the case of a Borrower,
a payment of principal, interest or fees to the Administrative Agent for the
account of the Lenders, that it does not intend to make such payment, the
Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or Borrower, as the case may be, has not in fact made such payment
to the Administrative Agent, the recipient of such payment shall, on demand by
the Administrative Agent, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by a Borrower, the interest rate applicable to the relevant Loan.

2.19. Facility LCs.

2.19.1. Issuance; Facility LC Amounts. (a) From and after the Effective Date,
each Existing Letter of Credit shall, subject to the terms and conditions
hereof, constitute a Letter of Credit hereunder. Each LC Issuer hereby agrees,
on the terms and conditions set forth in this Agreement, to issue standby and
commercial Letters of Credit denominated in Dollars or other Agreed Currencies
(each Letter of Credit issued on and after the Effective Date pursuant to this
Section 2.19, together with each Existing Letter of Credit, a “Facility LC”) and
to renew, extend, increase, decrease or otherwise modify each Facility LC
(“Modify,” and each such action a “Modification”), from time to time from and
including the Effective Date and prior to the Facility Termination Date upon the
request of a Borrower; provided that immediately after each such Facility LC is
issued or Modified, (i) the aggregate Dollar Amount of the outstanding LC
Obligations shall not exceed the Facility LC Sublimit and (ii) the Aggregate
Outstanding Credit Exposure shall not exceed the Aggregate Commitment. Unless
approved by all the Lenders, no Facility LC shall have an expiry date later than
the earlier to occur of (x) the fifth Business Day prior to the Facility
Termination Date and (y) one year after its issuance.

 

33



--------------------------------------------------------------------------------

(b) No LC Issuer shall be under any obligation to issue any Facility LC if
(i) any order, judgment or decree of any governmental authority or arbitrator
shall by its terms purport to enjoin or restrain such LC Issuer from issuing
such Facility LC, or any law applicable to such LC Issuer or any request or
directive (whether or not having the force of law) from any governmental
authority with jurisdiction over such LC Issuer shall prohibit, or request that
the LC Issuer refrain from, the issuance of letters of credit generally or such
Facility LC in particular or shall impose upon the LC Issuer with respect to
such Facility LC any restriction, reserve or capital requirement (for which the
LC Issuer is not otherwise compensated hereunder) not in effect on the Effective
Date, or shall impose upon the LC Issuer any unreimbursed loss, cost or expense
which was not applicable on the Effective Date and which the LC Issuer in good
faith deems material to it; or (ii) the issuance of such Facility LC would
violate one or more policies of the LC Issuer applicable to Letters of Credit
generally.

(c) If a Borrower so requests, an LC Issuer may, in its sole and absolute
discretion, agree to issue an Auto-Extension Facility LC; provided that any such
Auto-Extension Facility LC must permit the LC Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Facility LC) by giving prior notice to the beneficiary thereof
not later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Facility LC is issued. Unless
otherwise directed by such LC Issuer, the Borrower shall not be required to make
a specific request to the LC Issuer for any such extension. Once an
Auto-Extension Facility LC has been issued, the Lenders shall be deemed to have
authorized (but may not require) such LC Issuer to permit the extension of such
Facility LC at any time to an expiry date not later than the fifth Business Day
prior to the Facility Termination Date; provided, however, that the LC Issuer
shall not permit any such extension if (A) the LC Issuer has determined (or has
been advised by the Administrative Agent on or before the day that is two
Business Days before the Non-Extension Notice Date) that it would not be
permitted, or would have no obligation, at such time to issue such Facility LC
in its revised form (as extended) under the terms hereof (by reason of the
provisions of clause (i) or (ii) of Section 2.19.1(a) or otherwise), or (B) it
has received notice (which may be by telephone or in writing) on or before the
day that is seven Business Days before the Non-Extension Notice Date (1) from
the Administrative Agent that the Required Lenders have elected not to permit
such extension or (2) from the Administrative Agent, any Lender or any Borrower
that one or more of the applicable conditions specified in Section 4.2 is not
then satisfied, and in each such case directing the LC Issuer not to permit such
extension.

(d) Unless otherwise specified herein, the amount of a Facility LC at any time
shall be deemed to be the Dollar Amount of the stated amount of such Facility LC
in effect at such time; provided, however, that with respect to any Facility LC
that by its terms provides for one or more automatic increases in the stated
amount thereof, the amount of such Facility LC shall be deemed to be the Dollar
Amount of the maximum stated amount of such Facility LC after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.

2.19.2. Participations. Upon the satisfaction of the conditions precedent set
forth in Section 4.l, in the case of the Existing Letters of Credit, or
otherwise upon the issuance or Modification by the LC Issuer of a Facility LC in
accordance with this Section 2.19, the LC Issuer shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably sold
to each Lender, and each Lender shall be deemed, without further action by any

 

34



--------------------------------------------------------------------------------

party hereto, to have unconditionally and irrevocably purchased from the LC
Issuer, a participation in such Facility LC (and each Modification thereof) and
the related LC Obligations in proportion to its Pro Rata Share.

2.19.3. Notice. Subject to Section 2.19.1, a Borrower shall give the
Administrative Agent notice prior to 10:00 a.m. (Central time) at least two
Business Days prior to the proposed date of issuance or Modification of each
Facility LC, specifying the beneficiary, the proposed date of issuance (or
Modification) and the expiry date of such Facility LC, and describing the
proposed terms of such Facility LC and the nature of the transactions proposed
to be supported thereby. Upon receipt of such notice, the Administrative Agent
shall promptly notify the LC Issuer and each Lender, of the contents thereof and
of the amount of such Lender’s participation in such proposed Facility LC. The
issuance or Modification by the LC Issuer of any Facility LC shall, in addition
to the conditions precedent set forth in Article IV, be subject to the
conditions precedent that such Facility LC shall be satisfactory to the LC
Issuer and that such Borrower shall have executed and delivered such application
agreement and/or such other instruments and agreements relating to such Facility
LC as the LC Issuer shall have reasonably requested (each, a “Facility LC
Application”). The LC Issuer shall have no independent duty to ascertain whether
the conditions set forth in Article IV have been satisfied; provided, however,
that the LC Issuer shall not issue a Facility LC if, on or before the proposed
date of issuance, the LC Issuer shall have received notice from the
Administrative Agent or the Required Lenders that any such condition has not
been satisfied or waived. In the event of any conflict between the terms of this
Agreement and the terms of any Facility LC Application, the terms of this
Agreement shall control.

2.19.4. LC Fees. Each Borrower shall pay to the Administrative Agent, for the
account of the Lenders ratably in accordance with their respective Pro Rata
Shares, with respect to each Facility LC issued for the account of such
Borrower, a letter of credit fee at a per annum rate equal to the Applicable
Margin for Eurocurrency Loans in effect from time to time on the original face
amount of the Facility LC for the period from the date of issuance to the
scheduled expiration date of such Facility LC, such fee to be payable in arrears
on each Payment Date (the “LC Fee”). Such Borrower shall also pay to the LC
Issuer for its own account (x) a fronting fee in an amount agreed upon between
the LC Issuer and the Borrower and (y) on demand, all amendment, drawing and
other fees regularly charged by the LC Issuer to its letter of credit customers
and all out-of-pocket expenses incurred by the LC Issuer in connection with the
issuance, Modification, administration or payment of any Facility LC.

2.19.5. Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the LC Issuer shall notify the Administrative Agent and the Administrative Agent
shall promptly notify the Company and the Borrower for which such Facility LC
was issued and each other Lender as to the amount to be paid by the LC Issuer as
a result of such demand and the proposed payment date (the “LC Payment Date”).
The responsibility of the LC Issuer to the Company and any such Borrower and
each Lender shall be only to determine that the documents (including each demand
for payment) delivered under each Facility LC in connection with such
presentment shall be in conformity in all material respects with such Facility
LC. The LC Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs as it does with respect to letters of credit
in which no participations are granted, it being understood that in the

 

35



--------------------------------------------------------------------------------

absence of any gross negligence or willful misconduct by the LC Issuer, each
Lender shall be unconditionally and irrevocably liable without regard to the
occurrence of any Event of Default or any condition precedent whatsoever, to
reimburse the LC Issuer on demand for (i) such Lender’s Pro Rata Share of the
amount of each payment made by the LC Issuer under each Facility LC to the
extent such amount is not reimbursed by the Company or any such Borrower
pursuant to Section 2.19.6 below and there are not funds available in the
Facility LC Collateral Account to cover the same, plus (ii) interest on the
foregoing amount to be reimbursed by such Lender, for each day from the date of
the LC Issuer’s demand for such reimbursement (or, if such demand is made after
11:00 a.m. (Eastern time) on such date, from the next succeeding Business Day)
to the date on which such Lender pays the amount to be reimbursed by it, at a
rate of interest per annum equal to the Federal Funds Effective Rate for the
first three days and, thereafter, at a rate of interest equal to the rate
applicable to Base Rate Advances.

2.19.6. Reimbursement by Borrowers. The Company and the Borrower for which a
Facility LC was issued shall be irrevocably and unconditionally obligated to
reimburse the LC Issuer on or before the applicable LC Payment Date for any
amounts to be paid by the LC Issuer upon any drawing under any Facility LC,
without presentment, demand, protest or other formalities of any kind; provided
that neither the Company, nor such Borrower nor any Lender shall hereby be
precluded from asserting any claim for direct (but not consequential) damages
suffered by the Company, such Borrower or such Lender to the extent, but only to
the extent, caused by (i) the willful misconduct or gross negligence of the LC
Issuer in determining whether a request presented under any Facility LC issued
by it complied with the terms of such Facility LC or (ii) the LC Issuer’s
failure to pay under any Facility LC issued by it after the presentation to it
of a request strictly complying with the terms and conditions of such Facility
LC. All such amounts paid by the LC Issuer and remaining unpaid by the Company
or such Borrower shall bear interest, payable on demand, for each day until paid
at a rate per annum equal to (x) the rate applicable to Base Rate Advances for
such day if such day falls on or before the applicable LC Payment Date and
(y) the sum of 2.00% plus the rate applicable to Base Rate Advances for such day
if such day falls after such LC Payment Date. The LC Issuer will pay to each
Lender ratably in accordance with its Pro Rata Share all amounts received by it
from the Company or a Borrower for application in payment, in whole or in part,
of the Reimbursement Obligation in respect of any Facility LC issued by the LC
Issuer for the account of such Borrower, but only to the extent such Lender has
made payment to the LC Issuer in respect of such Facility LC pursuant to
Section 2.19.5. Subject to the terms and conditions of this Agreement (including
without limitation the submission of a Borrowing Notice in compliance with
Section 2.8 and the satisfaction of the applicable conditions precedent set
forth in Article IV), the Company or a Borrower may request an Advance hereunder
for the purpose of satisfying any Reimbursement Obligation.

2.19.7. Obligations Absolute. Each of the Company’s and any applicable Foreign
Borrower’s obligations under this Section 2.19 shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which the Borrowers may have or have had
against the LC Issuer, any Lender or any beneficiary of a Facility LC. The
Borrowers further agree with the LC Issuer and the Lenders that the LC Issuer
and the Lenders shall not be responsible for, and each Borrower’s Reimbursement
Obligation in respect of its Facility LCs issued shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even if such documents

 

36



--------------------------------------------------------------------------------

should in fact prove to be in any or all respects invalid, fraudulent or forged,
or any dispute between or among such Borrower, any of their Affiliates, the
beneficiary of any Facility LC or any financing institution or other party to
whom any Facility LC may be transferred or any claims or defenses whatsoever of
any Borrower or of any of their Affiliates against the beneficiary of any
Facility LC or any such transferee. The LC Issuer shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Facility LC.
The Company and each applicable Foreign Borrower agrees that any action taken or
omitted by the LC Issuer or any Lender under or in connection with each Facility
LC and the related drafts and documents, if done without gross negligence or
willful misconduct, shall be binding upon such Borrower(s) and shall not put the
LC Issuer or any Lender under any liability to any Borrower. Nothing in this
Section 2.19.7 is intended to limit the right of a Borrower to make a claim
against the LC Issuer for damages as contemplated by the proviso to the first
sentence of Section 2.19.6.

2.19.8. Actions of LC Issuer. The LC Issuer shall be entitled to rely, and shall
be fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, facsimile,
telex, teletype or electronic mail message, statement, order or other document
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the LC Issuer.
The LC Issuer shall be fully justified in failing or refusing to take any action
under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.19, the LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.

2.19.9. Indemnification. In addition to their other obligations under this
Agreement, the Borrowers hereby agree to protect, indemnify, pay and hold the LC
Issuer harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable counsel fees
and disbursements) that the LC Issuer may incur or be subject to as a
consequence, direct or indirect, of (A) the issuance of any Letter of Credit or
(B) the failure of the LC Issuer to honor a drawing under a Letter of Credit as
a result of any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or governmental authority (all such acts
or omissions, herein called “Government Acts”). As between the Borrowers and the
LC Issuer, the Borrowers shall assume all risks of the acts, omissions or misuse
of any Letter of Credit by the beneficiary thereof. In the absence of gross
negligence or willful misconduct, the LC Issuer shall not be responsible for:
(A) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any party in connection with the application for and
issuance of any Letter of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged; (B) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason;

 

37



--------------------------------------------------------------------------------

(C) failure of the beneficiary of a Letter of Credit to comply fully with
conditions required in order to draw upon a Letter of Credit; (D) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(E) errors in interpretation of technical terms; (F) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under a Letter of Credit or of the proceeds thereof; and (G) any consequences
arising from causes beyond the control of the LC Issuer, including, without
limitation, any Government Acts. None of the above shall affect, impair, or
prevent the vesting of the LC Issuer’s rights or powers hereunder.

2.19.10. Lenders’ Indemnification. Each Lender shall, ratably in accordance with
its Pro Rata Share, indemnify the LC Issuer, its Affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Company or the Borrower) against any cost, expense (including reasonable counsel
fees and disbursements), claim, demand, action, loss or liability (except such
as result from such indemnitees’ gross negligence or willful misconduct or the
LC Issuer’s failure to pay under any Facility LC after the presentation to it of
a request strictly complying with the terms and conditions of the Facility LC)
that such indemnitees may suffer or incur in connection with this Section 2.19
or any action taken or omitted by such indemnitees hereunder.

2.19.11. Facility LC Collateral Account. The Company agrees that it will, upon
the request of the Administrative Agent or the Required Lenders and until the
final expiration date of any Facility LC and thereafter as long as any amount is
payable to the LC Issuer or the Lenders in respect of any Facility LC issued for
the account of any Borrower, maintain a special collateral account pursuant to
arrangements satisfactory to the Administrative Agent (each, a “Facility LC
Collateral Account”), in the name of the Company but under the sole dominion and
control of the Administrative Agent, for the benefit of the Lenders and in which
neither the Company nor any Foreign Borrower shall have an interest other than
as set forth in Section 8.1. The Company hereby pledges, assigns and grants to
the Administrative Agent, on behalf of and for the ratable benefit of the
Lenders and the LC Issuer, a security interest in all of the Company’s right,
title and interest in and to all funds which may from time to time be on deposit
in a Facility LC Collateral Account to secure the prompt and complete payment
and performance of the Obligations of the Company and the Foreign Borrowers. The
Administrative Agent will invest any funds on deposit from time to time in the
Facility LC Collateral Account in certificates of deposit of U.S. Bank having a
maturity not exceeding 30 days. Nothing in this Section 2.19.11 shall obligate
the Administrative Agent to require or require the Company or any Foreign
Borrower to deposit any funds in a Facility LC Collateral Account, or limit the
right of the Administrative Agent to release any funds held in a Facility LC
Collateral Account in each case other than as required by Section 8.1.

2.19.12. Rights as a Lender. In its capacity as a Lender, the LC Issuer shall
have the same rights and obligations as any other Lender.

2.20. Replacement of Lender. If the Borrowers are required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any
Lender’s obligation to make or continue, or to convert Base Rate Advances into
Eurocurrency Advances shall be suspended pursuant to Section 3.3 or if any
Lender defaults in its obligation to make a Loan, reimburse the

 

38



--------------------------------------------------------------------------------

LC Issuer pursuant to Section 2.19.5 or the Swing Line Lender pursuant to
Section 2.4.4 or declines to approve an amendment or waiver that is approved by
the Required Lenders or otherwise becomes a Defaulting Lender (any Lender so
affected an “Affected Lender”), the Company may elect, if such amounts continue
to be charged or such suspension is still effective, to replace such Affected
Lender as a Lender party to this Agreement; provided that no Default or Event of
Default shall have occurred and be continuing at the time of such replacement;
and provided further that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Company and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Advances and other Obligations due to the Affected Lender pursuant to an
assignment substantially in the form of Exhibit C and to become a Lender for all
purposes under this Agreement and to assume all obligations of the Affected
Lender to be terminated as of such date and to comply with the requirements of
Section 12.3 applicable to assignments, and (ii) the Borrowers shall pay to such
Affected Lender in same day funds on the day of such replacement (A) all
interest, fees and other amounts then accrued but unpaid to such Affected Lender
by the Borrowers hereunder to and including the date of termination, including
without limitation payments due to such Affected Lender under Sections 3.1, 3.2
and 3.5, and (B) an amount, if any, equal to the payment which would have been
due to such Lender on the day of such replacement under Section 3.4 had the
Loans of such Affected Lender been prepaid on such date rather than sold to the
replacement Lender.

2.21. Limitation of Interest. The Borrowers, the Administrative Agent and the
Lenders intend to strictly comply with all applicable laws, including applicable
usury laws. Accordingly, the provisions of this Section 2.21 shall govern and
control over every other provision of this Agreement or any other Loan Document
which conflicts or is inconsistent with this Section 2.21, even if such
provision declares that it controls. As used in this Section 2.21, the term
“interest” includes the aggregate of all charges, fees, benefits or other
compensation which constitute interest under applicable law; provided that, to
the maximum extent permitted by applicable law, (a) any non-principal payment
shall be characterized as an expense or as compensation for something other than
the use, forbearance or detention of money and not as interest, and (b) all
interest at any time contracted for, reserved, charged or received shall be
amortized, prorated, allocated and spread, in equal parts during the full term
of the Obligations. In no event shall the Borrowers or any other Person be
obligated to pay, or any Lender have any right or privilege to reserve, receive
or retain, (i) any interest in excess of the maximum amount of non-usurious
interest permitted under the applicable laws (if any) of the United States or of
any applicable state, or (ii) total interest in excess of the amount which such
Lender could lawfully have contracted for, reserved, received, retained or
charged had the interest been calculated for the full term of the Obligations at
the Highest Lawful Rate. On each day, if any, that the interest rate (the
“Stated Rate”) called for under this Agreement or any other Loan Document
exceeds the Highest Lawful Rate, the rate at which interest shall accrue shall
automatically be fixed by operation of this sentence at the Highest Lawful Rate
for that day, and shall remain fixed at the Highest Lawful Rate for each day
thereafter until the total amount of interest accrued equals the total amount of
interest which would have accrued if there were no such ceiling rate as is
imposed by this sentence. Thereafter, interest shall accrue at the Stated Rate
unless and until the Stated Rate again exceeds the Highest Lawful Rate when the
provisions of the immediately preceding sentence shall again automatically
operate to limit the interest accrual rate. The daily interest rates to be used
in calculating interest at the Highest Lawful Rate shall be determined by
dividing the applicable Highest Lawful Rate per annum by the number of days in
the calendar

 

39



--------------------------------------------------------------------------------

year for which such calculation is being made. None of the terms and provisions
contained in this Agreement or in any other Loan Document which directly or
indirectly relate to interest shall ever be construed without reference to this
Section 2.21, or be construed to create a contract to pay for the use,
forbearance or detention of money at an interest rate in excess of the Highest
Lawful Rate. If the term of any Obligation is shortened by reason of
acceleration of maturity as a result of any Event of Default or by any other
cause, or by reason of any required or permitted prepayment, and if for that (or
any other) reason any Lender at any time, including but not limited to, the
stated maturity, is owed or receives (and/or has received) interest in excess of
interest calculated at the Highest Lawful Rate, then and in any such event all
of any such excess interest shall be canceled automatically as of the date of
such acceleration, prepayment or other event which produces the excess, and, if
such excess interest has been paid to such Lender, it shall be credited pro
tanto against the then-outstanding principal balance of the Borrowers’
obligations to such Lender, effective as of the date or dates when the event
occurs which causes it to be excess interest, until such excess is exhausted or
all of such principal has been fully paid and satisfied, whichever occurs first,
and any remaining balance of such excess shall be promptly refunded to its
payor.

2.22. Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.5;

(b) the Commitment and Outstanding Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder;

(c) if any Swing Line Loans shall be outstanding or any LC Obligations shall
exist at the time a Lender becomes a Defaulting Lender then:

 

  (i) all or any part of the unfunded participations in and commitments with
respect to such Swing Line Loans or Facility LCs shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Pro Rata Shares but
only to the extent (x) the sum of all non-Defaulting Lenders’ Outstanding Credit
Exposure plus such Defaulting Lenders’ Loans and participations in and
commitments with respect to Loans and Facility LCs does not exceed the total of
all non-Defaulting Lender’s Commitments and (y) the applicable conditions set
forth in Article IV are satisfied at such time; provided, that the LC Fees
payable to the Lenders shall be determined taking into account such
reallocation.

 

  (ii)

if the reallocation described in clause (i) above cannot, or can only partially,
be effected, the Borrowers shall within one Business Day following notice by the
Administrative Agent (x) first, to prepay the outstanding Swing Line Loans that
were not reallocated and (y)

 

40



--------------------------------------------------------------------------------

  second, to cash collateralize such Defaulting Lender’s Pro Rata Share of the
LC Obligations in accordance with the procedures set forth in Section 8.1 for so
long as such Facility LC Exposure is outstanding;

 

  (iii) if a Borrower cash collateralizes any portion of such Defaulting
Lender’s Facility LC Exposure pursuant to clause (i) above, the Borrowers shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.19.4 with respect to such Defaulting Lender’s Facility LC Exposure
during the period such Defaulting Lender’s Facility LC Exposure is cash
collateralized; and

 

  (iv) if any Defaulting Lender’s Facility LC Exposure is not cash
collateralized pursuant to clause (ii) above, then, without prejudice to any
rights or remedies of the LC Issuer or any Lender hereunder, all letter of
credit fees payable under Section 2.19.4 with respect to such Defaulting
Lender’s Facility LC Exposure shall be payable to the LC Issuer until such
Facility LC Exposure is cash collateralized;

(d) so long as any Lender is a Defaulting Lender, the LC Issuer shall not be
required to issue or Modify any Facility LC, unless it is satisfied that the
related exposure will be 100% covered by cash collateral provided by the
Borrowers in accordance with Section 2.22(c); and

(e) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 11.2 but
excluding Section 2.20) shall, in lieu of being distributed to such Defaulting
Lender, be retained by the Administrative Agent in a segregated account and,
subject to any applicable requirements of law, be applied at such time or times
as may be determined by the Administrative Agent (i) first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder, (ii) second, to the payment of any amounts owing by such Defaulting
Lender to the LC Issuer or Swing Line Lender hereunder, (iii) third, to the
funding of any Revolving Loan or the funding or cash collateralization of any
participating interest in any Swing Line Loan or Facility LC in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent, (iv) fourth, if so
determined by the Administrative Agent and the Company, held in such account as
cash collateral for future funding obligations of the Defaulting Lender under
this Agreement, (v) fifth, to the payment of any amounts owing to the Borrowers
or the Lenders as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers or any Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement, and (vi) sixth, if so determined by the Administrative Agent,
distributed to the Lenders other than the Defaulting Lender until the ratio of
the Outstanding Credit Exposure of such Lenders to the Aggregate Outstanding
Exposure equals such ratio immediately prior to the Defaulting Lender’s failure
to fund any portion of any Loans or participations in Facility LCs or Swing Line
Loans and (vii) seventh, to such Defaulting Lender or as otherwise directed by a
court of competent

 

41



--------------------------------------------------------------------------------

jurisdiction; provided, that if such payment is a prepayment of the principal
amount of any Loans or Reimbursement Obligations in respect of draws under
Facility LCs with respect to which the LC Issuer has funded its participation
obligations, such payment shall be applied solely to prepay the Loans of, and
Reimbursement Obligations owed to, all Lenders that are not Defaulting Lenders
pro rata prior to being applied to the prepayment of any Loans, or Reimbursement
Obligations owed to, any Defaulting Lender.

In the event that the Administrative Agent, the Company, the LC Issuer and the
Swing Line Lender each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the Swing
Line Exposure and Facility LC Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold the Revolving Loans in accordance with its Pro Rata Share. For purposes
of this Section 2.22, (x) “Swing Line Exposure” shall mean, with respect to any
Defaulting Lender at any time, such Defaulting Lender’s Pro Rata Share of the
aggregate principal amount of all Swing Line Loans outstanding at such time and
(y) “Facility LC Exposure” shall mean, with respect to any Defaulting Lender at
any time, such Defaulting Lender’s Pro Rata Share of the LC Obligations at such
time.

Nothing contained in the foregoing shall be deemed to constitute a waiver by the
Borrowers, the Lenders, the Administrative Agent, the LC Issuer or the Swing
Line Lender of any of their rights or remedies (whether in equity or law)
against any Lender which fails to fund any of its Loans hereunder at the time or
in the amount required to be funded under the terms of this Agreement.

2.23. Market Disruption. Notwithstanding the satisfaction of all applicable
conditions referred to in Article II and Article IV with respect to any Advance
or Facility LC in any Agreed Currency other than Dollars, if there shall occur
on or prior to the date of such Advance or the date of issuance of such Facility
LC any change in national or international financial, political or economic
conditions or currency exchange rates or exchange controls which would in the
reasonable opinion of the Administrative Agent or the Required Lenders make it
impracticable for the Eurocurrency Loans comprising such Advance or Facility LC
to be denominated in the Agreed Currency specified by a Borrower, then the
Administrative Agent shall forthwith give notice thereof to such Borrower and
the Lenders, and such Loans or Facility LC shall not be denominated in such
Agreed Currency but shall be made on such Borrowing Date in Dollars, in an
aggregate principal amount equal to the Dollar Amount of the aggregate principal
amount specified in the related Borrowing Notice or Conversion/Continuation
Notice, as the case may be, as Base Rate Loans, unless such Borrower notifies
the Administrative Agent at least one Business Day before such Borrowing Date
(in the event that the Administrative Agent has given such notice to such
Borrower no later than two Business Days prior to such Borrowing Date and
otherwise as soon as practicable in the circumstances but in any case prior to
the making of such Advance or issuance of such Facility LC) that (i) it elects
not to borrow on such date or (ii) it elects to borrow on such date in a
different Agreed Currency, as the case may be, in which the denomination of such
Loans would in the opinion of the Administrative Agent and the Required Lenders
be practicable and in an aggregate principal amount equal to the Dollar Amount
of the aggregate principal amount specified in the related Borrowing Notice or
Conversion/Continuation Notice, as the case may be.

 

42



--------------------------------------------------------------------------------

2.24. Judgment Currency. If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due from the Borrower hereunder in the currency
expressed to be payable herein (the “specified currency”) into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the specified
currency with such other currency at the Administrative Agent’s offices on the
Business Day preceding that on which final, non-appealable judgment is given.
The obligations of each Borrower in respect of any sum due to any Lender or the
Administrative Agent hereunder shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Lender or the Administrative Agent (as
the case may be) of any sum adjudged to be so due in such other currency such
Lender or the Administrative Agent (as the case may be) may in accordance with
normal, reasonable banking procedures purchase the specified currency with such
other currency. If the amount of the specified currency so purchased is less
than the sum originally due to such Lender or the Administrative Agent, as the
case may be, in the specified currency, each Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 11.2, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to such Borrower.

2.25. Increase Option. The Borrowers may from time to time elect to increase the
Commitments, in each case in minimum increments of $10,000,000 or such lower
amount as the Borrowers and the Administrative Agent agree upon, so long as,
after giving effect thereto, the aggregate amount of such increases does not
exceed $150,000,000. The Borrowers may arrange for any such increase to be
provided by one or more Lenders (each Lender so agreeing to an increase in its
Commitment, an “Increasing Lender”), or by one or more new banks, financial
institutions or other entities (each such new bank, financial institution or
other entity, an “Augmenting Lender”), to increase their existing Commitments;
provided that (i) each Augmenting Lender and each Increasing Lender shall be
subject to the reasonable approval of the Company, the Administrative Agent and
the LC Issuer and (ii) (x) in the case of an Increasing Lender, the Borrowers
and such Increasing Lender execute an agreement substantially in the form of
Exhibit F hereto, and (y) in the case of an Augmenting Lender, the Borrowers and
such Augmenting Lender execute an agreement substantially in the form of
Exhibit G hereto. No consent of any Lender (other than the Lenders participating
in the increase) shall be required for any increase in Commitments pursuant to
this Section 2.25. For the avoidance of doubt, no Lender shall be under any
obligation to become an Increasing Lender and any such decision whether to
increase its Commitment shall be in such Lender’s sole and absolute discretion.
Increases and new Commitments created pursuant to this Section 2.25 shall become
effective on the date agreed by the Company, the Administrative Agent and the
relevant Increasing Lenders or Augmenting Lenders, and the Administrative Agent
shall notify each Lender thereof. Notwithstanding the foregoing, no increase in
the Commitments (or in the Commitment of any Lender) shall become effective
under this paragraph unless, (i) on the proposed date of the effectiveness of
such increase, (A) the conditions set forth in paragraphs (i) and (ii) of

 

43



--------------------------------------------------------------------------------

Section 4.2 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by an Authorized Officer of each Borrower and (B) the
Borrowers shall be in compliance (on a pro forma basis reasonably acceptable to
the Administrative Agent) with the covenants contained in Section 6.25 and
(ii) the Administrative Agent shall have received documents consistent with
those delivered on the Effective Date as to the corporate power and authority of
the Borrowers to borrow hereunder after giving effect to such increase. On the
effective date of any increase in the Commitments, (i) each relevant Increasing
Lender and Augmenting Lender shall make available to the Administrative Agent
such amounts in immediately available funds as the Administrative Agent shall
determine, for the benefit of the other Lenders, as being required in order to
cause, after giving effect to such increase and the use of such amounts to make
payments to such other Lenders, each Lender’s portion of the outstanding
Revolving Loans of all the Lenders to equal its Pro Rata Share of such
outstanding Revolving Loans, and (ii) the Borrowers shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Commitments (with such reborrowing to consist of the Types of
Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Borrowers, in accordance with the requirements of
Section 2.8). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurocurrency Loan, shall
be subject to indemnification by the Borrowers pursuant to the provisions of
Section 3.4 if the deemed payment occurs other than on the last day of the
related Interest Periods.

2.26. Foreign Borrowers. The Company may at any time or from time to time, with
the consent of the Administrative Agent and the Lenders, add as a party to this
Agreement any Foreign Subsidiary to be a Foreign Borrower hereunder by (a) the
execution and delivery to the Administrative Agent and the Lenders of a duly
completed Assumption Letter by the Company and such Foreign Subsidiary (which
Assumption Letter shall include a designation of the Agreed Currencies in which
such Foreign Borrower may borrow Advances hereunder), with the consent and
acknowledgement of the Administrative Agent, (b) the satisfaction of the
conditions set forth in Section 4.3 and (c) delivery to the Administrative Agent
and the Lenders of such other opinions, agreements, documents, certificates or
other items as may reasonably be required by the Administrative Agent. Upon such
execution, delivery and consent, such Foreign Subsidiary shall for all purposes
be a party hereto as a Foreign Borrower, authorized to borrow in its Designated
Currencies, as fully as if it had executed and delivered this Agreement. So long
as the principal of and interest on any Advances made to any Foreign Borrower
under this Agreement and all other Foreign Borrower Obligations of such Foreign
Borrower under this Agreement shall have been fully performed, the Company may,
by not less than five (5) Business Days’ prior notice to the Administrative
Agent (which shall promptly notify the Lenders thereof), terminate such Foreign
Subsidiary’s status as an “Foreign Borrower” (it being understood and agreed
that such Foreign Borrower shall remain liable with respect to indemnification
and similar obligations incurred prior to such termination). The Administrative
Agent shall give the Lenders written notice of the addition of any Foreign
Borrower to this Agreement.

2.27. Liability of the Borrowers.

 

44



--------------------------------------------------------------------------------

2.27.1. Liability. THE COMPANY AGREES THAT IT IS LIABLE FOR THE PAYMENT OF ALL
OBLIGATIONS OF THE BORROWERS UNDER THIS AGREEMENT, AND THAT THE ADMINISTRATIVE
AGENT, THE LENDERS AND THE L/C ISSUER CAN ENFORCE SUCH OBLIGATIONS AGAINST THE
COMPANY IN THEIR SOLE AND UNLIMITED DISCRETION. EACH FOREIGN BORROWER IS LIABLE
ONLY FOR ITS FOREIGN BORROWER OBLIGATIONS, NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS AGREEMENT OR ANY LOAN DOCUMENT.

2.27.2. Borrowers’ Agent. Each Foreign Borrower, by entering into an Assumption
Letter becoming a party to this Agreement, appoints the Company as its agent for
purposes of carrying out the obligations and enforcing the rights of the
Borrowers hereunder. All notices to be given to the Borrowers hereunder may be
delivered to the Company as agent for the Borrowers and all actions to be taken
by a Foreign Borrower hereunder may be taken by such Foreign Borrower or by the
Company as agent for such Foreign Borrower.

2.27.3. Waivers of Defenses. The Obligations of the Company for the Foreign
Borrower Obligations shall not be released, in whole or in part, by any action
or thing which might, but for this provision of this Agreement, be deemed a
legal or equitable discharge of a surety or guarantor, other than irrevocable
payment and performance in full of such Obligations (except for contingent
indemnity and other contingent Obligations not yet due and payable) at a time
after any obligation of the Administrative Agent, the Lenders or the LC Issuer
hereunder to extend credit shall have expired or been terminated. The purpose
and intent of this Agreement is that the Foreign Borrower Obligations constitute
the direct and primary obligations of the Company, and that the covenants,
agreements and all obligations of the Company with respect thereto hereunder be
absolute, unconditional and irrevocable. Each Borrower shall be and remain
liable for any deficiency remaining after foreclosure of any mortgage, deed of
trust or security agreement securing all or any part of the Obligations for
which it is liable, whether or not the liability of any other Person for such
deficiency is discharged pursuant to statute, judicial decision or otherwise.

2.27.4. Actions Not Required. Each Borrower, to the extent permitted by
applicable law, hereby waives any and all right to cause a marshaling of the
assets of any other Borrower or any other action by any court or other
governmental body with respect thereto or to cause the Administrative Agent, the
Lenders or the LC Issuer to proceed against any security for the Obligations or
any other recourse which they may have with respect thereto and further waives
any and all requirements that the Administrative Agent, the Lenders or the LC
Issuer institute any action or proceeding at law or in equity, or obtain any
judgment, against any other Borrower or any other Person, or with respect to any
collateral security for the Obligations, as a condition precedent to making
demand on or bringing an action or obtaining and/or enforcing a judgment
against, such Borrower under this Agreement.

2.27.5. Subrogation. Notwithstanding any payment or payments made by any
Borrower hereunder or any setoff or application of funds of any Borrower by the
Administrative Agent, the Lenders or the LC Issuer, no Borrower shall be
entitled to be subrogated to any of the rights of the Administrative Agent, the
Lenders or the LC Issuer against any other Borrower or any Guarantor or any
collateral security or guaranty or right of offset held by the Administrative
Agent, any Lender or the LC Issuer for the payment of the Obligations, nor shall
such Borrower

 

45



--------------------------------------------------------------------------------

seek or be entitled to seek any contribution or reimbursement from any other
Borrower or any Guarantor in respect of payments made by such Borrower
hereunder, until all amounts owing to the Administrative Agent, the Lenders and
the LC Issuer by the Borrowers on account of the Obligations are irrevocably
paid in full.

2.27.6. Recovery of Payment. If any payment received by the Administrative
Agent, the Lenders or the LC Issuer and applied to the Obligations is
subsequently set aside, recovered, rescinded or required to be returned for any
reason (including, without limitation, the bankruptcy, insolvency or
reorganization of a Borrower or any other obligor), the Obligations to which
such payment was applied shall, to the extent permitted by applicable law, be
deemed to have continued in existence, notwithstanding such application, and
each Borrower liable on such Obligations shall be jointly and severally liable
for such Obligations as fully as if such application had never been made.
References in this Agreement to amounts “irrevocably paid” or to “irrevocable
payment” refer to payments that cannot be set aside, recovered, rescinded or
required to be returned for any reason.

2.27.7. Borrowers’ Financial Condition. The Company is familiar with the
financial condition of each Foreign Borrower and the Company has executed and
delivered this Agreement based on its own judgment and not in reliance upon any
statement or representation of the Administrative Agent, any Lender or the LC
Issuer. None of the Administrative Agent, any Lender or the LC Issuer shall have
any obligation to provide any Borrower with any advice whatsoever or to inform
any Borrower at any time of its actions, evaluations or conclusions on the
financial condition or any other matter concerning the Borrowers.

2.27.8. Bankruptcy of the Borrowers. Each Borrower expressly agrees, to the
extent permitted by applicable law, that the liabilities and obligations of that
Borrower under this Agreement shall not in any way be impaired or otherwise
affected by the institution by or against any other Borrower or any other Person
of any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or any other similar proceedings for relief under any bankruptcy
law or similar law for the relief of debtors and that any discharge of any of
the Obligations pursuant to any such bankruptcy or similar law or other law
shall not diminish, discharge or otherwise affect in any way the Obligations of
that Borrower under this Agreement, and that upon the institution of any of the
above actions, such Obligations shall be enforceable against that Borrower.

2.27.9. Limitation; Insolvency Laws. As used in this Section: (a) the term
“Applicable Insolvency Laws” means the laws of the United States of America or
of any State, province, nation or other governmental unit relating to
bankruptcy, reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U. S. C. 547, 548, 550 and other
“avoidance” provisions of Title 11 of the United Stated Code) as applicable in
any proceeding in which the validity and/or enforceability of this Agreement
against any Borrower, or any Specified Lien is in issue; and (b) “Specified
Lien” means any security interest, mortgage, lien or encumbrance granted by the
Company or any of its Subsidiaries securing the Obligations, in whole or in
part. Notwithstanding any other provision of this Agreement, if, in any
proceeding, a court of competent jurisdiction determines that with respect to
the Company, any of the Obligations or any Specified Lien would, but for the
operation of this Section, be subject

 

46



--------------------------------------------------------------------------------

to avoidance and/or recovery or be unenforceable by reason of Applicable
Insolvency Laws, the Obligations and each such Specified Lien shall be valid and
enforceable against the Company, to the maximum extent that would not cause the
Obligations or such Specified Lien to be subject to avoidance, recovery or
unenforceability. To the extent that any payment to, or realization by, the
Administrative Agent, the Lenders or the LC Issuer on the Obligations exceeds
the limitations of this Section and is otherwise subject to avoidance and
recovery in any such proceeding, the amount subject to avoidance shall in all
events be limited to the amount by which such actual payment or realization
exceeds such limitation, and this Agreement as limited shall in all events
remain in full force and effect and be fully enforceable against the Company.
This Section is intended solely to reserve the rights of the Administrative
Agent, the Lenders and the LC Issuer hereunder against the Company with respect
to the Foreign Borrower Obligations, in such proceeding to the maximum extent
permitted by Applicable Insolvency Laws and neither the Borrowers, any Guarantor
nor any other Person shall have any right, claim or defense under this Section
that would not otherwise be available under Applicable Insolvency Laws in such
proceeding.

ARTICLE III

YIELD PROTECTION; TAXES

3.1. Yield Protection.

(a) If, on or after the Effective Date, the adoption of any law or any
governmental or quasi-governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law), or any change in the
interpretation, promulgation, implementation or administration thereof by any
governmental or quasi-governmental authority, central bank or comparable agency
charged with the interpretation or administration thereof, including,
notwithstanding the foregoing, all requests, rules, guidelines or directives in
connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
regardless of the date enacted, adopted or issued, or compliance by any Lender
or applicable Lending Installation or the LC Issuer with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency:

 

  (i) subjects any Lender or any applicable Lending Installation or the LC
Issuer to any Taxes, or changes the basis of taxation of payments (other than
with respect to Excluded Taxes) to any Lender or the LC Issuer in respect of its
Eurocurrency Loans or Daily Eurocurrency Loans, Facility LCs or participations
therein, or

 

  (ii) imposes or increases or deems applicable any reserve, special assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation or the LC Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurocurrency Advances) and Daily Eurocurrency Loans, or

 

47



--------------------------------------------------------------------------------

  (iii) imposes any other condition the result of which is to increase the cost
to any Lender or any applicable Lending Installation or the LC Issuer of making,
funding or maintaining its Eurocurrency Loans or Daily Eurocurrency Loans, or of
issuing or participating in Facility LCs, or reduces any amount receivable by
any Lender or any applicable Lending Installation or the LC Issuer in connection
with its Eurocurrency Loans, or Daily Eurocurrency Loans, Facility LCs or
participations therein, or requires any Lender or any applicable Lending
Installation or the LC Issuer to make any payment calculated by reference to the
amount of Eurocurrency Loans, or Daily Eurocurrency Loans, Facility LCs or
participations therein held or interest or LC Fees received by it, by an amount
deemed material by such Lender or the LC Issuer as the case may be,

and such Lender or applicable Lending Installation or LC Issuer, as applicable,
determines that, by reason thereof, the cost to it of making or maintaining its
Eurocurrency Loans, Daily Eurocurrency Loans or Commitment or of issuing or
participating in Facility LCs is increased or the rate of return or any amount
to be received by such Lender or applicable Lending Installation or LC Issuer,
as applicable, in connection with such Eurocurrency Loans or Daily Eurocurrency
Loans or Commitment, Facility LCs or participations therein is decreased, then,
the Borrowers shall pay to such Lender or LC Issuer, as applicable, such
additional amount or amounts as will compensate it for such additional costs or
reduction in return or amounts received (provided that the Lenders or the LC
Issuers have not been compensated for such additional costs or reduction in
return or amounts received in the calculation of the Eurocurrency Base Rate or
the Daily Eurocurrency Base Rate).

(b) Each Lender or LC Issuer shall promptly notify the Borrowers and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Lender to compensation pursuant to this
Section 3.1.

(c) The Borrowers shall not be required to compensate a Lender pursuant to this
Section 3.1 for any increased costs or reduction in return or amounts received
incurred more than 90 days prior to the date that such Lender notifies the
Borrower of the change giving rise to such increased costs or reductions and of
such Lender’s intention to claim compensation therefor.

3.2. Changes in Capital Adequacy Regulations.

(a) If a Lender or LC Issuer determines the amount of capital required or
expected to be maintained by such Lender or LC Issuer, any Lending Installation
of such Lender or LC Issuer, or any corporation controlling such Lender or LC
Issuer is increased as a result of a Change, then, within 10 days of demand by
such Lender or LC Issuer, the Borrowers shall pay such Lender or LC Issuer the
amount necessary to compensate for any shortfall in the rate of return on the
portion of such increased capital which such Lender or LC Issuer determines is
attributable to this Agreement, its Outstanding Credit Exposure or its
Commitment to make Loans and issue or participate in Facility LCs, as the case
may be, hereunder (after taking into

 

48



--------------------------------------------------------------------------------

account such Lender’s or LC Issuer’s policies as to capital adequacy). “Change”
means (i) any change after the Effective Date in the Risk-Based Capital
Guidelines or (ii) any adoption of or change in any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) or in the interpretation,
promulgation, implementation or administration thereof after the Effective Date
which affects the amount of capital required or expected to be maintained by any
Lender or the LC Issuer or any Lending Installation or any corporation
controlling any Lender or the LC Issuer. Notwithstanding the foregoing, for
purposes of this Agreement, all requests, rules, guidelines or directives in
connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
shall be deemed to be a Change regardless of the date enacted, adopted or
issued. All requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority) or the United
States financial regulatory authorities shall be deemed to be a Change
regardless of the date adopted, issued, promulgated or implemented. “Risk-Based
Capital Guidelines” means (x) the risk-based capital guidelines in effect in the
United States on the Effective Date, including transition rules, and (y) the
corresponding capital regulations promulgated by regulatory authorities outside
the United States including transition rules, and any amendments to such
regulations adopted prior to the date of this Agreement.

(b) No Borrower shall be required to compensate a Lender pursuant to this
Section 3.2 for any additional amounts incurred more than 90 days prior to the
date that such Lender notifies such Borrower of the Change giving rise to such
additional amounts and of such Lender’s intention to claim compensation
therefor.

3.3. Availability of Types of Advances; Adequacy of Interest Rate. If the
Administrative Agent or the Required Lenders determine that deposits of a type
and maturity appropriate to match fund Eurocurrency Advances or Daily
Eurocurrency Loans are not available to such Lenders in the relevant market or
the Administrative Agent, in consultation with the Lenders, determines that the
interest rate applicable to Eurocurrency Advances or Daily Eurocurrency Loans is
not ascertainable or does not adequately and fairly reflect the cost of making
or maintaining Eurocurrency Advances or Daily Eurocurrency Loans, then the
Administrative Agent shall suspend the availability of Eurocurrency Advances or
Daily Eurocurrency Loans and require any affected Eurocurrency Advances or Daily
Eurocurrency Loans to be repaid or converted to Base Rate Advances, subject to
the payment of any funding indemnification amounts required by Section 3.4.

3.4. Funding Indemnification. If (a) any payment of a Eurocurrency Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, (b) a Eurocurrency
Advance is not made on the date specified by the Borrower of such Advance for
any reason other than default by the Lenders, (c) a Eurocurrency Loan is
converted other than on the last day of the Interest Period applicable thereto,
(d) the Borrower of a Eurocurrency Loan fails to borrow, convert, continue or
prepay such Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto, or (e) any Eurocurrency Loan is assigned other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower of such Eurocurrency Loan pursuant to Section 2.20, the Company and
such Borrower will indemnify each Lender for such Lender’s costs, expenses and
Interest Differential (as determined by such Lender) incurred as a result of
such prepayment.

 

49



--------------------------------------------------------------------------------

The term “Interest Differential” shall mean that sum equal to the greater of
zero or the financial loss incurred by the Lender resulting from prepayment,
calculated as the difference between the amount of interest such Lender would
have earned (from the investments in money markets as of the Borrowing Date of
such Advance) had prepayment not occurred and the interest such Lender will
actually earn (from like investments in money markets as of the date of
prepayment) as a result of the redeployment of funds from the prepayment.
Because of the short-term nature of this facility, the Borrowers agree that
Interest Differential shall not be discounted to its present value.

3.5. Taxes.

(a) All payments by a Borrower to or for the account of any Lender, the LC
Issuer or the Administrative Agent hereunder or under any Note or Facility LC
Application shall be made free and clear of and without deduction for any and
all Taxes. If a Borrower shall be required by law to deduct any Taxes from or in
respect of any sum payable hereunder to any Lender, the LC Issuer or the
Administrative Agent, (a) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.5) such Lender, the LC Issuer or
the Administrative Agent (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (b) the Borrower
shall make such deductions, (c) the Borrower shall pay the full amount deducted
to the relevant authority in accordance with applicable law and (d) the Borrower
shall furnish to the Administrative Agent the original copy of a receipt
evidencing payment thereof within 30 days after such payment is made.

(b) In addition, each Borrower hereby agrees to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or Facility
LC Application or from the execution or delivery of, or otherwise with respect
to, this Agreement or any Note or Facility LC Application (“Other Taxes”).

(c) The Borrowers hereby agree to indemnify the Administrative Agent, the LC
Issuer and each Lender for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed on amounts payable under
this Section 3.5) paid by the Administrative Agent, the LC Issuer or such Lender
as a result of its Commitment, any Loans made by it hereunder, or otherwise in
connection with its participation in this Agreement and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
Payments due under this indemnification shall be made within 30 days of the date
the Administrative Agent, the LC Issuer or such Lender makes demand therefor
pursuant to Section 3.6.

(d) Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, not
more than ten Business Days after the Effective Date, (i) deliver to the
Administrative Agent two duly completed copies of United States Internal Revenue
Service Form W-8BEN or W-8ECI, certifying in either case that such Lender is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, and (ii) deliver to the
Administrative Agent a United States Internal Revenue Form W-8 or W-9, as the
case may

 

50



--------------------------------------------------------------------------------

be, and certify that it is entitled to an exemption from United States backup
withholding tax. Each Non-U.S. Lender further undertakes to deliver to each of
the Company and the Administrative Agent (x) renewals or additional copies of
such form (or any successor form) on or before the date that such form expires
or becomes obsolete, and (y) after the occurrence of any event requiring a
change in the most recent forms so delivered by it, such additional forms or
amendments thereto as may be reasonably requested by the Company or the
Administrative Agent. All forms or amendments described in the preceding
sentence shall provide evidence that such Lender is entitled to receive payments
under this Agreement without deduction or withholding of any United States
federal income taxes, unless an event (including without limitation any change
in treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form or amendment with respect to it and such Lender advises the Company and the
Administrative Agent that it is not capable of receiving payments without any
deduction or withholding of United States federal income tax.

(e) For any period during which a Non-U.S. Lender has failed to provide the
Company with an appropriate form pursuant to Section 3.5(d) (unless such failure
is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under Section 3.5(d) above, the Company shall take
such steps as such Non-U.S. Lender shall reasonably request to assist such
Non-U.S. Lender to recover such Taxes.

(f) Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments under this Agreement or any Note pursuant to the
law of any relevant jurisdiction or any treaty shall deliver to the Borrowers
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.

(g) If the U.S. Internal Revenue Service or any other governmental authority of
the United States or any other country or any political subdivision thereof
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or properly completed, because such Lender failed to notify
the Administrative Agent of a change in circumstances which rendered its
exemption from withholding ineffective, or for any other reason), such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax, withholding therefor, or
otherwise, including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to the Administrative Agent under this
subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent). The obligations of the
Lenders under this Section 3.5(g) shall survive the payment of the Obligations
and termination of this Agreement.

 

51



--------------------------------------------------------------------------------

3.6. Selection of Lending Installation; Mitigation Obligations; Lender
Statements; Survival of Indemnity. To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurocurrency Loans or Daily Eurocurrency Loan (in the case of Swing Line Lender)
to reduce any liability of the Borrower to such Lender under Sections 3.1, 3.2
and 3.5 or to avoid the unavailability of Eurocurrency Advances or Daily
Eurocurrency Loans under Section 3.3, so long as such designation is not, in the
judgment of such Lender, materially disadvantageous to such Lender. Each Lender
shall deliver a written statement of such Lender to the Borrowers (with a copy
to the Administrative Agent) as to the amount due, if any, under Section 3.1,
3.2, 3.4 or 3.5. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrowers in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a
Eurocurrency Loan or Daily Eurocurrency Loan shall be calculated as though each
Lender funded its Eurocurrency Loan and the Swing Line Lender funded its Daily
Eurocurrency Loans through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the Eurocurrency
Rate or Daily Eurocurrency Rate applicable to such Loan, whether in fact that is
the case or not. Unless otherwise provided herein, the amount specified in the
written statement of any Lender shall be payable on demand after receipt by the
Borrower of such written statement. The obligations of the Borrowers under
Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations and
termination of this Agreement.

3.7. Non-U.S. Reserve Costs or Fees. If any law or any governmental or
quasi-governmental rule, regulation, policy, guideline or directive of any
jurisdiction outside of the United States of America or any subdivision thereof
(whether or not having the force of law), imposes or deems applicable any
reserve requirement against or fee with respect to assets of, deposits with or
for the account of, or credit extended by, any Lender or any applicable Lending
Installation, and the result of the foregoing is to increase the cost to such
Lender or applicable Lending Installation of making or maintaining its
Eurocurrency Loans to any Foreign Borrower or its Commitment to any Foreign
Borrower or to reduce the return received by such Lender or applicable Lending
Installation in connection with such Eurocurrency Loans to any Foreign Borrower
or Commitment to any Foreign Borrower, then, within 15 days of demand by such
Lender, such Foreign Borrower shall pay such Lender such additional amount or
amounts as will compensate such Lender for such increased cost or reduction in
amount received; provided that such Foreign Borrower shall not be required to
compensate any Lender for such non-U.S. reserve costs or fees to the extent that
an amount equal to such reserve costs or fees is received by such Lender as a
result of the calculation of the interest rate applicable to Eurocurrency
Advances pursuant to the definition of “Eurocurrency Rate.”

ARTICLE IV

CONDITIONS PRECEDENT

4.1. Initial Credit Extension. The Lenders shall not be required to make the
initial Credit Extension hereunder unless each of the following conditions is
satisfied:

 

  (i)

The Administrative Agent shall have received executed counterparts of each of
this Agreement, the Intercreditor Agreement, a Pledge Agreement

 

52



--------------------------------------------------------------------------------

  for each Foreign Subsidiary which is a Material Subsidiary as of the Closing
Date, and the Guaranty.

 

  (ii) The Administrative Agent shall have received a certificate, signed by the
chief financial officer of the Company, stating that on the date of the initial
Credit Extension (1) no Default or Event of Default has occurred and is
continuing and (2) the representations and warranties contained in Article V are
(x) with respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects and (y) with respect to any
representations or warranties that do not contain a materiality qualifier, true
and correct in all material respects as of such date, except to the extent any
such representation or warranty is stated to relate solely to an earlier date,
in which case such representation or warranty shall have been true and correct
on and as of such earlier date.

 

  (iii) The Administrative Agent shall have received a written opinion of the
Borrower’s counsel (which may include local counsel and in-house counsel),
addressed to the Lenders substantially covering the opinions set forth in
Exhibit A.

 

  (iv) The Administrative Agent shall have received any Notes requested by a
Lender pursuant to Section 2.13 payable to the order of each such requesting
Lender.

 

  (v) The Administrative Agent shall have received such documents and
certificates relating to the organization, existence and good standing of the
Company, any Foreign Subsidiaries that are Foreign Borrowers as of the Closing
Date, each Pledgor (if other than the Company) and each initial Guarantor, the
authorization of the transactions contemplated hereby and any other legal
matters relating to the Company, such Pledgors and such Guarantors, the Loan
Documents or the transactions contemplated hereby, all in form and substance
satisfactory to the Administrative Agent and its counsel and as further
described in the list of closing documents attached as Exhibit H.

 

  (vi) If the initial Credit Extension will be the issuance of a Facility LC,
the Administrative Agent shall have received a properly completed Facility LC
Application.

 

  (vii) The Administrative Agent shall have received a customary payoff letter
confirming that all Indebtedness under the Existing Credit Agreement (other than
the Existing Letters of Credit) shall have been fully repaid or will be repaid
with the Loans) made as part of the initial Credit Extension, all commitments
thereunder shall be terminated and cancelled prior to or concurrent with the
initial Credit Extension, and any and all Liens thereunder shall have been
terminated or shall be terminated concurrently with the initial Credit
Extensions.

 

53



--------------------------------------------------------------------------------

  (viii) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrowers hereunder.

 

  (ix) There shall not have occurred a change in the business, Property,
liabilities (actual and contingent), operations, condition (financial or
otherwise), results of operations or prospects of the Company and its
Subsidiaries taken as a whole, since December 31, 2010, which could reasonably
be expected to have a Material Adverse Effect.

 

  (x) The Administrative Agent shall have received all governmental, equity
holder and third party consents and approvals necessary in connection with the
contemplated financing and all applicable waiting periods shall have expired
without any action being taken by any authority that would be reasonably likely
to restrain, prevent or impose any material adverse conditions on the Company
and its Subsidiaries, taken as a whole, and no law or regulation shall be
applicable which in the reasonable judgment of the Administrative Agent could
have such effect.

 

  (xi) No action, suit, investigation or proceeding is pending or, to the
knowledge of the Borrowers, threatened in any court or before any arbitrator or
governmental authority that would reasonably be expected to result in a Material
Adverse Effect.

 

  (xii) The Administrative Agent shall have received: (a) pro forma financial
statements giving effect to the Credit Extensions contemplated hereby, which
demonstrate, in the Administrative Agent’s reasonable judgment, together with
all other information then available to the Administrative Agent, that the
Company and its Subsidiaries can repay their debts and satisfy their other
obligations as and when they become due, and can comply with the financial
covenants set forth in Section 6.25, (b) such information as the Administrative
Agent may reasonably request to confirm the tax, legal, and business assumptions
made in such pro forma financial statements, (c) unaudited consolidated
financial statements of the Borrower and its Subsidiaries for the fiscal quarter
ended March 31, 2011, and (d) audited consolidated financial statements of the
Borrower and its Subsidiaries for the fiscal years ended December 31,
2008, December 31, 2009 and December 31, 2010. The Administrative Agent will be
deemed to have received the financial statements described in clauses (c) and
(d) if the same are on file with the Securities and Exchange Commission.

 

  (xiii) The Administrative Agent shall have received evidence reasonably
satisfactory to it of current insurance coverage for the Company and its
Subsidiaries conforming to the requirements of Section 5.17.

 

54



--------------------------------------------------------------------------------

4.2. Each Credit Extension. The Lenders shall not (except as otherwise set forth
in Section 2.4.4 with respect to Revolving Loans for the purpose of repaying
Swing Line Loans) be required to make any Credit Extension unless on the
applicable Borrowing Date:

 

  (i) There exists no Default or Event of Default, nor would a Default or Event
of Default result from such Credit Extension.

 

  (ii) The representations and warranties contained in Article V are (x) with
respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects and (y) with respect to any
representations or warranties that do not contain a materiality qualifier, true
and correct in all material respects, in each case, as of such Borrowing Date
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct on and as of such earlier date.

Each Borrowing Notice or Swing Line Borrowing Notice, as the case may be, or
request for issuance of a Facility LC with respect to each such Credit Extension
shall constitute a representation and warranty by the Company and the Borrower
thereof that the conditions contained in Sections 4.2(i) and (ii) have been
satisfied.

4.3. Initial Advance to Each Foreign Borrower. No Bank shall be required to make
any Advance to a Foreign Borrower unless the Company or such Foreign Borrower
has furnished or caused to be furnished to the Administrative Agent with
sufficient copies for the Lenders:

 

  (i) The Assumption Letter executed and delivered by such Foreign Borrower and
containing the written consent of the Company thereon, as contemplated by
Section 2.26;

 

  (ii) Copies of the articles or certificate of incorporation (or the equivalent
thereof) of such Foreign Borrower, together with all amendments, and a
certificate of good standing (or the equivalent thereof), each certified by the
appropriate governmental officer in its jurisdiction of organization, as well as
any other information required by Section 326 of the USA PATRIOT Act or
necessary for the Administrative Agent or any Lender to verify the identity of
such Foreign Borrower as required by Section 326 of the USA PATRIOT Act;

 

  (iii) Copies, certified by the Secretary or Assistant Secretary (or the
equivalent thereof) of such Foreign Borrower, of its by-laws (or the equivalent
thereof) and of its Board of Directors’ (or the equivalent thereof) resolutions
and of resolutions or actions of any other body authorizing the execution of the
Assumption Letter and the other Loan Documents to which such Foreign Borrower is
a party;

 

55



--------------------------------------------------------------------------------

  (iv) An incumbency certificate, executed by the Secretary or Assistant
Secretary (or the equivalent thereof) of such Foreign Borrower, which shall
identify by name and title and bear the signature of the officers of such
Foreign Borrower authorized to sign the Assumption Letter and the other Loan
Documents to which such Foreign Borrower is a party, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by such Foreign Borrower;

 

  (v) An opinion of counsel to such Foreign Borrower, in a form reasonably
acceptable to the Administrative Agent and its counsel; and

 

  (vi) Such other instruments, documents or agreements as the Administrative
Agent or its counsel may reasonably request, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrowers represent and warrant to the Lenders that:

5.1. Existence and Standing. The Company and each of its Subsidiaries (a) is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company (in the case of Subsidiaries only) duly and properly incorporated or
formed, as the case may be and is validly existing and (to the extent such
concept applies to such entity) in good standing under the laws of its
jurisdiction of incorporation or organization, (b) is duly qualified and in good
standing as a foreign organization and authorized to do business in every other
jurisdiction where its ownership or operation of property or the conduct of its
business would require it to be qualified, in good standing and authorized,
unless the failure to be so qualified, in good standing or authorized would not
have or would not reasonably be expected to have a Material Adverse Effect and
(c) has all requisite authority to conduct its business in each jurisdiction in
which its business is now conducted.

5.2. Authorization and Validity. Each Loan Party has the power and authority and
legal right to execute and deliver the Loan Documents to which it is a party and
to perform its obligations thereunder. The execution and delivery by each Loan
Party of the Loan Documents to which it is a party and the performance of its
obligations thereunder have been duly authorized by proper corporate, limited
liability company or partnership proceedings, and the Loan Documents to which
each Loan Party is a party constitute legal, valid and binding obligations of
such Loan Party enforceable against such Loan Party in accordance with their
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.

5.3. No Conflict; Government Consent. Neither the execution and delivery by each
Loan Party of the Loan Documents to which it is a party, nor the consummation of
the

 

56



--------------------------------------------------------------------------------

transactions therein contemplated, nor compliance with the provisions thereof
will (i) violate, contravene or conflict with any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on the Company or any of its
Subsidiaries, (ii) violate, contravene or conflict with the Company’s or any of
its Subsidiary’s articles or certificate of incorporation, partnership
agreement, certificate of partnership, articles or certificate of organization,
by-laws, or operating or other management agreement, as the case may be, or
(iii) violate, contravene or conflict with, or cause an event of default under,
the provisions of any indenture, instrument or agreement to which the Company or
any of its Subsidiaries is a party or is subject, or by which it, or its
Property, is bound, or result in, or require, the creation or imposition of any
Lien in, of or on the Property of the Company or any of its Subsidiaries
pursuant to the terms of any such indenture, instrument or agreement. No order,
consent, adjudication, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or other action in
respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by the Company or any of its Subsidiaries,
is required to be obtained by the Company or any of its Subsidiaries in
connection with the execution and delivery of the Loan Documents, the borrowings
under this Agreement, the payment and performance by the Loan Parties of the
Obligations or the legality, validity, binding effect or enforceability of any
of the Loan Documents.

5.4. Financial Statements; Internal Control Event.

(a) The December 31, 2010 audited consolidated financial statements of the
Company and its Subsidiaries, and their unaudited financial statements dated as
of March 31, 2011, heretofore delivered to the Lenders were prepared in
accordance with GAAP in effect on the date such statements were prepared and
fairly present the consolidated financial condition and operations of the
Company and its Subsidiaries at such date and the consolidated results of their
operations for the period then ended.

(b) To the best knowledge of the Company, no Internal Control Event exists or
has occurred since the date of the financial statements delivered pursuant to
Section 7.1(a) that has resulted in or could reasonably be expected to result in
a misstatement in any material respect, in any financial information delivered
or to be delivered to the Administrative Agent or the Lenders, of (i) covenant
compliance calculations provided hereunder or (ii) the assets, liabilities,
financial condition or results of operations of the Company and its Subsidiaries
on a consolidated basis.

5.5. Material Adverse Change. Since December 31, 2010 there has been no change
in the business, Property, liabilities (actual or contingent), operations,
prospects, condition (financial or otherwise) or results of operations of the
Company and its Subsidiaries which would reasonably be expected to have a
Material Adverse Effect.

5.6. Taxes. The Company and its Subsidiaries have filed all United States
federal tax returns and all other tax returns which are required to be filed by
them and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by the Company or any of its Subsidiaries, except such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided in accordance with GAAP and as to which no Lien
exists. No tax liens have been filed and no claims are being asserted with
respect to any such taxes. The

 

57



--------------------------------------------------------------------------------

charges, accruals and reserves on the books of the Company and its Subsidiaries
in respect of any taxes or other governmental charges are adequate in accordance
with GAAP.

5.7. Litigation and Guaranty Obligations. There is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of their officers, threatened against or affecting the Company or any of
its Subsidiaries which could reasonably be expected to have a Material Adverse
Effect or which seeks to prevent, enjoin or delay this Agreement or the making
of any Credit Extensions.

5.8. Subsidiaries; Material Subsidiaries. Schedule 5.8 contains an accurate list
of all Subsidiaries of the Company as of the Effective Date, setting forth their
respective jurisdictions of organization, the percentage of their respective
capital stock or other ownership interests owned by the Company or other
Subsidiaries and indicating whether any such Subsidiary is a Material
Subsidiary. All of the issued and outstanding shares of capital stock or other
ownership interests of such Subsidiaries have been (to the extent such concepts
are relevant with respect to such ownership interests) duly authorized and
issued and are fully paid and non-assessable.

5.9. ERISA. Except as would not result in or would not reasonably be expected to
result in a Material Adverse Effect.

(a) (i) No ERISA Event has occurred, and, to the best knowledge of the Company,
each of its Subsidiaries and each ERISA Affiliate, no event or condition has
occurred or exists as a result of which any ERISA Event could reasonably be
expected to occur, with respect to any Plan; (ii) each Plan has been maintained,
operated, and funded in compliance with its own terms and in material compliance
with the provisions of ERISA, the Code, and any other applicable federal or
state laws; (iii) each Plan that is intended to qualify under Section 401(a) of
the Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Company, each of its
Subsidiaries and each ERISA Affiliate, nothing has occurred which would prevent,
or cause the loss of, such qualification; and (iv) no Lien in favor or the PBGC
or a Plan has arisen or is reasonably likely to arise on account of any Plan.

(b) The actuarial present value of all “benefit liabilities” (as defined in
Section 4001(a)(16) of ERISA), whether or not vested, under each Single Employer
Plan, as of the last annual valuation date prior to the date on which this
representation is made or deemed made (determined, in each case, in accordance
with Financial Accounting Standards Board Statement 87, utilizing the actuarial
assumptions used in such Plan’s most recent actuarial valuation report), did not
exceed as of such valuation date the fair market value of the assets of such
Plan allocated to such accrued liabilities.

(c) Neither the Company nor any Subsidiary of the Company nor any ERISA
Affiliate has incurred, or, to the best of each such party’s knowledge, is
reasonably expected to incur, any liability under Title IV of ERISA with respect
to any Single Employer Plan (other than contributions to the Plan or premiums to
the PBGC in the ordinary course and without default), or any withdrawal
liability under ERISA to any Multiemployer Plan or Multiple Employer Plan.
Neither the Company nor any Subsidiary of the Company nor any ERISA Affiliate
would become subject to any withdrawal liability under ERISA if any such party
were

 

58



--------------------------------------------------------------------------------

to withdraw completely from all Multiemployer Plans and Multiple Employer Plans
as of the valuation date most closely preceding the date on which this
representation is made or deemed made. Neither the Company nor any Subsidiary of
the Company nor any ERISA Affiliate has received any notification that any
Multiemployer Plan is in reorganization (within the meaning of Section 4241 of
ERISA), is insolvent (within the meaning of Section 4245 of ERISA), or has been
terminated (within the meaning of Title IV of ERISA), and no Multiemployer Plan
is, to the best of each such Person’s knowledge, reasonably expected to be in
reorganization, insolvent, or terminated. Neither the Company nor any Subsidiary
of the Company nor any ERISA Affiliate has engaged in a transaction that could
be subject to Sections 4069 or 4212(c) of ERISA.

(d) No prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan which has subjected or may subject the Company, any
Subsidiary of the Company or any ERISA Affiliate to any liability under
Sections 406, 409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or
under any agreement or other instrument pursuant to which the Company, any
Subsidiary of the Company or any ERISA Affiliate has agreed or is required to
indemnify any person against any such liability. There are no pending or, to the
best knowledge of the Company, each of its Subsidiaries and each ERISA
Affiliate, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect.

(e) Neither the Company nor any Subsidiary of the Company nor any ERISA
Affiliate has any material liability with respect to “expected post-retirement
benefit obligations” within the meaning of the Financial Accounting Standards
Board Statement 106. Each Plan that is a welfare plan (as defined in
Section 3(1) of ERISA) to which Sections 601-609 of ERISA and Section 4980B of
the Code apply has been administered in compliance in all material respects with
such sections.

5.10. Accuracy of Information. No information, exhibit or report furnished by
the Company or any of its Subsidiaries to the Administrative Agent or to any
Lender in connection with the negotiation of, or compliance with, the Loan
Documents contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
misleading.

5.11. Intellectual Property. The Company and each of its Subsidiaries owns, or
has the legal right to use, all patents, trademarks, tradenames, copyrights,
technology, know-how and processes (the “Intellectual Property”) necessary for
each of them to conduct its business as currently conducted, except where
failure to own or have such legal right to use would not have or would not
reasonably be expected to have a Material Adverse Effect. No claim has been
asserted and is pending by any Person challenging or questioning the use of any
Intellectual Property owned by the Company or any of its Subsidiaries or that
the Company or any of its Subsidiaries has a right to use or the validity or
effectiveness of any such Intellectual Property, nor does the Company or any of
its Subsidiaries have knowledge of any such claim, and, to the knowledge of the
Company and its Subsidiaries, the use of any Intellectual Property by the
Company and its Subsidiaries does not infringe on the rights of any Person,
except for such claims and infringements that in the aggregate, would not have
or would not reasonably be expected to have a Material Adverse Effect.

 

59



--------------------------------------------------------------------------------

5.12. [Reserved].

5.13. Compliance With Laws. The Company and its Subsidiaries are in compliance
in all material respects with all applicable statutes, rules, regulations,
permits, orders and restrictions of any domestic or foreign government or any
instrumentality or agency thereof having jurisdiction over the conduct of their
respective businesses or the ownership of their respective Property.

5.14. Ownership of Properties. Except as set forth on Schedule 5.14, on the
Effective Date, the Company and its Subsidiaries will have good title, free of
all Liens other than those permitted by Section 6.17, to all of the Property and
assets reflected in the Company’s most recent consolidated financial statements
provided to the Administrative Agent as owned by the Company and its
Subsidiaries.

5.15. Plan Assets; Prohibited Transactions. Neither the Company nor any of its
Subsidiaries is an entity deemed to hold “plan assets” within the meaning of 29
C.F.R. § 2510.3-101 of an employee benefit plan (as defined in Section 3(3) of
ERISA) which is subject to Title I of ERISA or any plan (within the meaning of
Section 4975 of the Code), and neither the execution of this Agreement nor the
making of Credit Extensions hereunder gives rise to a prohibited transaction
within the meaning of Section 406 of ERISA or Section 4975 of the Code.

5.16. Environmental Matters. In the ordinary course of its business, the
officers of the Company consider the effect of Environmental Laws on the
business of the Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Company
and its Subsidiaries due to Environmental Laws. On the basis of this
consideration, the Company has concluded that Environmental Laws cannot
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any Subsidiary has received any notice to the effect that its operations are
not in material compliance with any of the requirements of applicable
Environmental Laws or are the subject of any federal or state investigation
evaluating whether any remedial action is needed to respond to a release of any
toxic or hazardous waste or substance into the environment, which non-compliance
or remedial action could reasonably be expected to have a Material Adverse
Effect. The Company and its Subsidiaries have adopted procedures that are
reasonably designed to (i) ensure that the Company and its Subsidiaries, and of
their operations and each of the real properties owned, leased or operated by
the Company or any of its Subsidiaries (the “Real Properties”) complies with
applicable Environmental Laws and (ii) minimize any liabilities or potential
liabilities that the Company, any Subsidiary, any of their respective operations
or any of the Real Properties may have under applicable Environmental Laws.

5.17. Government Regulation.

(a) No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U), or extending credit for the purpose of
purchasing or carrying margin stock. Following the application of the proceeds
of each Advance or drawing under each Facility LC, not more than 25% of the
value of the assets (either of the applicable Borrower only or of such Borrower
and its Subsidiaries on a consolidated basis) will be margin stock.

 

60



--------------------------------------------------------------------------------

(b) No Loan Party is or is required to be registered as an “investment company”
or a Company “controlled” by an under the Investment Company Act of 1940, as
amended.

5.18. Insurance. The Company maintains, and has caused each Subsidiary to
maintain, with financially sound and reputable insurance companies that are not
Affiliates of the Company insurance on all their Property, liability insurance
and environmental insurance in such amounts, subject to such deductibles and
self-insurance retentions and covering such properties and risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or its Subsidiaries operate;
provided, that the Loan Parties and their Subsidiaries may maintain a program of
self-insurance with respect to product liability and worker’s compensation
liability.

5.19. Solvency.

(a) Immediately after the consummation of the transactions to occur on the
Effective Date and immediately following the making of each Credit Extension, if
any, made on the Effective Date and after giving effect to the application of
the proceeds of such Credit Extensions, (a) the fair value of the assets of the
Company and its Subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, subordinated, contingent or otherwise, of the
Company and its Subsidiaries on a consolidated basis; (b) the present fair
saleable value of the Property of the Company and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Company and its Subsidiaries on a consolidated
basis on their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) the Company and its Subsidiaries on a consolidated basis will be able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured in the normal course of
business; and (d) the Company and its Subsidiaries on a consolidated basis will
not have unreasonably small capital with which to conduct the businesses in
which they are engaged as such businesses are now conducted and are proposed to
be conducted after the Effective Date giving due consideration to the prevailing
practice in the industries in which the Company and its Subsidiaries are engaged
or are to engage. In computing the amount of contingent liabilities at any time,
it is intended that such liabilities will be computed at the amount which, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

(b) The Company does not intend to, or to permit any of its Subsidiaries to, and
does not believe that it or any of its Subsidiaries will, incur debts beyond its
ability to pay such debts as they mature in their ordinary course.

5.20. No Default. No Default or Event of Default has occurred and is continuing.

5.21. Foreign Borrowers.

(a) To ensure the enforceability or admissibility in evidence of this Agreement
and each other Loan Document to which a Foreign Borrower is a party in the laws
of

 

61



--------------------------------------------------------------------------------

the jurisdiction of such Foreign Borrower’s organization (such jurisdiction
being hereinafter referred to as the “Home Country”), it is not necessary that
this Agreement or any other Loan Document to which such Foreign Borrower is a
party or any other document be filed or recorded with any court or other
authority in its Home Country or that any stamp or similar tax be paid to or in
respect of this Agreement or any other Loan Document of such Foreign Borrower,
other than documents which have been so filed or recorded and stamp or similar
taxes which have been so paid.

(b) No Foreign Borrower nor any of their respective assets is entitled to
immunity from suit, execution, attachment or other legal process. Each Foreign
Borrower’s execution and delivery of the Loan Documents to which it is a party
constitute, and the exercise of its rights and performance of and compliance
with its obligations under such Loan Documents will constitute, private and
commercial acts done and performed for private and commercial purposes.

(c) It is understood and agreed by the parties hereto that the representations
and warranties in this Section 5.21 of each Foreign Borrower shall only be
applicable to such Foreign Borrower on and after the date of its execution of
its Assumption Letter.

5.22. Foreign Employee Benefit Matters. (a) Each Foreign Employee Benefit Plan
is in compliance in all material respects with all laws, regulations and rules
applicable thereto and the respective requirements of the governing documents
for such Plan; (b) the aggregate of the accumulated benefit obligations under
all Foreign Pension Plans does not exceed to any material extent the current
fair market value of the assets held in the trusts or similar funding vehicles
for such Plans; (c) with respect to any Foreign Employee Benefit Plan maintained
or contributed to by the Company or any of its Subsidiaries or any member of its
Controlled Group (other than a Foreign Pension Plan), reasonable reserves have
been established in accordance with prudent business practice or where required
by ordinary accounting practices in the jurisdiction in which such Plan is
maintained; and (d) there are no material actions, suits or claims (other than
routine claims for benefits) pending or, to the knowledge of the Company and its
Subsidiaries, threatened against the Company or any of its Subsidiaries or any
member of its Controlled Group with respect to any Foreign Employee Benefit
Plan. For purposes of this Section 5.22, the term “material” means any
noncompliance or basis for liability which could reasonably be likely to subject
the Company or any of its Subsidiary to liability, individually or in the
aggregate, in excess of $25,000,000.

5.23. OFAC. Neither the Company nor any of its Subsidiaries is named on the
United States Department of the Treasury’s Specially Designated Nationals or
Blocked Persons list available through
http://www.treas.gov/office/eotffc/ofac/sdn/index.html.

ARTICLE VI

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

 

62



--------------------------------------------------------------------------------

6.1. Financial Reporting. The Company will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with GAAP, subject to Section 9.8, and furnish to the Administrative Agent and
the Lenders:

 

  (i) Within 90 days after the close of each of its fiscal years, for the
Company and its Subsidiaries, a consolidated balance sheet and income statement
as of the end of such fiscal year, together with related consolidated statements
of operations, retained earnings, changes in shareholders’ equity and cash flows
for such fiscal year, setting forth in comparative form consolidated figures for
the preceding fiscal year, all such consolidated financial information described
above to be in reasonable form and detail and accompanied by an unqualified
opinion of independent certified public accountants of recognized national
standing, which opinion shall state that such financial statements present
fairly, in all material respects, the financial condition of the companies being
reported upon and their results of operations and cash flows and have been
prepared in conformity with GAAP, and that the examination of such accountants
in connection with such financial statements has been made in accordance with
generally accepted auditing standards, and that such audit provides a reasonable
basis for such opinion in the circumstances.

 

  (ii) Within 45 days after the close of the first three quarterly periods of
each of its fiscal years, for the Company and its Subsidiaries, an unaudited
consolidated balance sheet and income statement, as of the end of such fiscal
quarter, together with related consolidated statements of operations and
consolidated statements of retained earnings and of cash flows for such fiscal
quarter in each case setting forth in comparative form consolidated figures for
the corresponding period of the preceding fiscal year, all in reasonable detail,
prepared in accordance with GAAP applicable to quarterly financial statements
generally, and certified by an Authorized Officer as fairly presenting, in all
material respects, the financial condition of the companies being reported on
and their results of operations and cash flows, subject to changes resulting
from year-end adjustments.

 

  (iii) Together with the financial statements required under Sections 6.1(i)
and (ii), a compliance certificate in substantially the form of Exhibit B signed
by its chief financial officer showing the calculations necessary to determine
compliance with this Agreement and stating that no Default or Event of Default
exists, or if any Default or Event of Default exists, stating the nature and
status thereof.

 

  (iv) Promptly upon the furnishing thereof to the shareholders of the Company,
copies of all financial statements, reports and proxy statements so furnished.

 

63



--------------------------------------------------------------------------------

  (v) Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which the Borrower or
any of its Subsidiaries files with the Securities and Exchange Commission.

 

  (vi) Upon the Company, any Subsidiary of the Company or any ERISA Affiliate
obtaining knowledge thereof, such Person shall give written notice to the
Administrative Agent and each of the Lenders promptly (and in any event within
two Business Days) of: (i) any event or condition, including, but not limited
to, any Reportable Event, that constitutes, or might reasonably lead to, an
ERISA Event; (ii) with respect to any Multiemployer Plan, the receipt of notice
as prescribed in ERISA or otherwise of any withdrawal liability assessed against
the Borrower, any Subsidiary of the Company or any ERISA Affiliate, or of a
determination that any Multiemployer Plan is in reorganization or insolvent
(both within the meaning of Title IV of ERISA); (iii) the failure to make full
payment on or before the due date (including extensions) thereof of all amounts
which the Company, any Subsidiary of the Company or any ERISA Affiliate is
required to contribute to each Plan pursuant to its terms and as required to
meet the minimum funding standard set forth in ERISA and the Code with respect
thereto; or (iv) any change in the funding status of any Plan that could have a
Material Adverse Effect; in each case together with a description of any such
event or condition or a copy of any such notice and a statement by an Authorized
Officer of the Company briefly setting forth the details regarding such event,
condition, or notice, and the action, if any, which has been or is being taken
or is proposed to be taken by such Person with respect thereto. Promptly upon
request, the Company shall furnish the Administrative Agent and the Lenders with
such additional information concerning any Plan as may be reasonably requested,
including, but not limited to, copies of each annual report/return (Form 5500
series), as well as all schedules and attachments thereto required to be filed
with the Department of Labor and/or the Internal Revenue Service pursuant to
ERISA and the Code, respectively, for each “plan year” (within the meaning of
Section 3(39) of ERISA).

 

  (vii)

Environmental. During the existence of an Event of Default, and upon the written
request of the Administrative Agent, the Company will furnish or cause to be
furnished to the Administrative Agent, at the Company’s expense, a report of an
environmental assessment of reasonable scope, form and depth, including, where
appropriate, invasive soil or groundwater sampling, by a consultant reasonably
acceptable to the Administrative Agent regarding any release or threat of
release of Hazardous Materials on any Real Properties and the compliance by the
Company and its Subsidiaries with Environmental Laws. If the Company fails to
deliver such an environmental report within seventy-five (75) days after receipt
of such written request, then the Administrative Agent may arrange for same, and
the Company and its Subsidiaries hereby grants to the Administrative Agent and
its representatives access to the Real

 

64



--------------------------------------------------------------------------------

  Properties and a license of a scope reasonably necessary to undertake such an
assessment (including, where appropriate, invasive soil or groundwater
sampling). The reasonable cost of any assessment arranged for by the
Administrative Agent pursuant to this provision will be payable by the Borrowers
on demand.

 

  (viii) Such other information (including non-financial information and
environmental reports) as the Administrative Agent or any Lender may from time
to time reasonably request.

If any information which is required to be furnished to the Lenders under this
Section 6.1 is required by law or regulation to be filed by the Company with a
government body on an earlier date, then the information required hereunder
shall be furnished to the Lenders at such earlier date. Any financial statement
required to be furnished pursuant to Section 6.1(i) or Section 6.1(ii) shall be
deemed to have been furnished on the date on which the Lenders receive notice
that the Company has filed such financial statement with the Securities and
Exchange Commission and is available on the EDGAR website on the Internet at
www.sec.gov or any successor government website that is freely and readily
available to the Administrative Agent and the Lenders without charge; provided,
that the Company shall give notice of any such filing to the Administrative
Agent (who shall then give notice of any such filing to the Lenders), which
notice may be given by e-mail. Notwithstanding the foregoing, the Company shall
deliver paper copies of any such financial statement to the Administrative Agent
if the Administrative Agent requests the Company to furnish such paper copies
until written notice to cease delivering such paper copies is given by the
Administrative Agent.

6.2. Material Subsidiaries. The Company shall designate Subsidiaries to be
Material Subsidiaries such that, at all times, (a) the Property of the Company
and its Material Subsidiaries shall be at least eighty percent (80%) of the
aggregate Property of the Company and its Subsidiaries on a consolidated basis,
(b) the revenue of the Company and its Material Subsidiaries for the most recent
four fiscal quarters shall be at least eighty percent (80%) of the Consolidated
Revenue for such four fiscal quarters and (c) the net income of the Company and
its Material Subsidiaries for the most recent four fiscal quarters shall be at
least eighty percent (80%) of the Consolidated Net Income for such four fiscal
quarters; provided that no Foreign Subsidiary shall be designated a Material
Subsidiary if it is possible to satisfy the requirements of this Section 6.2 by
designating Domestic Subsidiaries as Material Subsidiaries; and provided
further, that once a Subsidiary is designated as a Material Subsidiary it shall
remain a Material Subsidiary unless such Material Subsidiary is the subject of a
disposition permitted pursuant to Section 6.15. The Company shall update
Schedule 5.8 from time to time as necessary to include any Subsidiary designated
as a Material Subsidiary pursuant to this Section 6.2. Upon the initial
designation of a Subsidiary as a Material Subsidiary on an update to Schedule
5.8, the Company shall (i) if such Subsidiary is a Domestic Subsidiary, cause
such Domestic Subsidiary to execute, by joinder, the Guaranty within thirty
(30) days of such designation or (ii) if such Subsidiary is a Foreign
Subsidiary, cause such Foreign Subsidiary to become a Pledged Subsidiary within
ninety (90) days of such designation.

6.3. Use of Proceeds. The Company will, and will cause each Subsidiary to, use
the proceeds of the Credit Extensions for working capital, capital expenditures,
share repurchases,

 

65



--------------------------------------------------------------------------------

other lawful general corporate purposes and to refinance existing Indebtedness
including Indebtedness under the Existing Credit Agreement. The Company will
not, nor will it permit any Subsidiary to, use any of the proceeds of the
Advances to purchase or carry any “margin stock” (as defined in Regulation U).

6.4. Notice of Material Events. The Company will, and will cause each Subsidiary
to, give notice in writing to the Administrative Agent and each Lender, promptly
and in any event within two (2) Business Days, of the occurrence of any of the
following:

 

  (i) any Default or Event of Default;

 

  (ii) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or governmental authority (including pursuant to any applicable
Environmental Laws) against or affecting the Company or any Affiliate thereof
that, if adversely determined, would reasonably be expected to result in a
Material Adverse Effect;

 

  (iii) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred since the Effective Date, would reasonably be
expected to result in a Material Adverse Effect;

 

  (iv) any material change in accounting policies of, or financial reporting
practices by, the Company or any Subsidiary; and

 

  (v) any other development, financial or otherwise, which would reasonably be
expected to have a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
an Authorized Officer of the Company setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

6.5. Conduct of Business. Except as otherwise permitted by Section 6.14, the
Company will, and will cause each Subsidiary to, carry on and conduct its
business in substantially the same manner and in substantially the same,
complementary, similar or reasonably related fields of enterprise as it is
presently conducted and do all things necessary to remain duly incorporated or
organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a domestic corporation, partnership or limited
liability company in its jurisdiction of incorporation or organization, as the
case may be, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted.

6.6. Taxes. The Company will, and will cause each Subsidiary to, timely file
complete and correct United States federal and applicable foreign, state and
local tax returns required by law and pay when due all taxes, assessments and
governmental charges and levies upon it or its income, profits or Property
provided that neither the Company nor any Subsidiary need pay any such tax,
assessment, governmental charge or levy if it is being contested in good faith
by appropriate proceedings, with respect to which adequate reserves have been
set aside in accordance with GAAP unless the failure to make any such payment
(i) would give rise to an immediate right to foreclose or collect on a Lien
securing such amounts or (ii) would have or

 

66



--------------------------------------------------------------------------------

would reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.

6.7. Insurance. The Company will, and will cause each of its Subsidiaries to,
with financially sound and reputable insurance companies that are not Affiliates
of the Company, maintain insurance on all their Property, liability insurance
and environmental insurance in such amounts, subject to such deductibles and
self-insurance retentions and covering such properties and risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or its Subsidiaries operate,
and the Borrowers will furnish to any Lender upon request full information as to
the insurance carried; provided, that the Company may maintain a program of
self-insurance with respect to product liability and worker’s compensation
liability.

6.8. Compliance with Laws and Material Contractual Obligations. The Company
will, and will cause each of its Subsidiaries to, (i) comply in all material
respects with all laws, rules, regulations, orders, permits, writs, judgments,
injunctions, decrees or awards to which it may be subject including, without
limitation, all Environmental Laws and (ii) perform in all material respects its
obligations under material agreements to which it is a party, in each case to
the extent necessary to ensure that non-compliance would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

6.9. Maintenance of Properties. The Company will, and will cause each of its
Subsidiaries to, do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition (ordinary wear and tear
and damages from casualty excepted), and make all necessary and proper repairs,
renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times; provided, that this Section
shall not prevent the Company or any Subsidiary from discontinuing the operation
and maintenance of any of its Property if such discontinuance is desirable in
the conduct of its business and the Company has concluded that such
discontinuance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

6.10. Books and Records; Inspection. (i) The Company will, and will cause each
of its Subsidiaries to, keep proper books of record and account in conformity
with GAAP and all applicable requirements of any governmental authority having
legal or regulatory jurisdiction over the Company or such Subsidiary, as the
case may be.

(ii) The Company will, and will cause each of its Subsidiaries to, permit the
Administrative Agent and the Lenders, by their respective representatives and
agents, to inspect any of the Property, books and financial records of the
Company and each of its Subsidiaries, to examine and make copies of the books of
accounts and other financial records of the Company and each of its
Subsidiaries, and to discuss the affairs, finances and accounts of the Company
and each Subsidiary with, and to be advised as to the same by, their respective
officers at such reasonable times and intervals as the Administrative Agent or
any Lender may designate.

6.11. Payment of Obligations. The Company will, and will cause each of its
Subsidiaries to, pay its obligations, that, if not paid, would reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where the

 

67



--------------------------------------------------------------------------------

validity or amount thereof is being contested in good faith by appropriate
proceedings, with respect to which adequate reserves have been set aside in
accordance with GAAP unless the failure to make any such payment (i) would give
rise to an immediate right to foreclose or collect on a Lien securing such
amounts or (ii) would have or would reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.

6.12. Indebtedness. The Company will not, nor will it permit any of its
Subsidiaries to, create, incur or suffer to exist any:

 

  (i) Priority Debt in an aggregate amount in excess of twenty percent (20%) of
Consolidated Net Worth as of the end of the most recently completed fiscal
quarter of the Company; or

 

  (ii) Any Indebtedness which would cause Company to violate the provisions of
Section 6.25.

6.13. Guaranty Obligations. The Company will not, nor will it permit any of its
Subsidiaries to contract, create, incur, assume or permit to exist any Guaranty
Obligation other than:

 

  (i) Guaranty Obligations with respect to the Obligations;

 

  (ii) Guaranty Obligations constituting part of the PAI Basket;

 

  (iii) Guaranty Obligations constituting Priority Debt permitted pursuant to
Section 6.12(vi);

 

  (iv) Guaranty Obligations constituting part of the Joint Venture Basket; and

 

  (v) Guaranty Obligations of any Guarantor with respect to any Private
Placement Indebtedness;

 

  (vi) Guaranty Obligations of any Subsidiary with respect to any letter of
credit that is issued by a Lender or any Affiliate of a Lender for the account
of the Company;

 

  (vii) Repurchase obligations in an aggregate amount at any time outstanding
not to exceed $250,000,000 of the Company and its Subsidiaries in connection
with Receivables Securitization Transactions; and

 

  (viii) Other Guaranty Obligations of the Company and its Subsidiaries in an
aggregate amount not to exceed $25,000,000.

6.14. Merger. The Company will not, nor will it permit any of its Subsidiaries
to, merge or consolidate with or into any other Person or liquidate, wind up or
dissolve itself, or suffer any such liquidation, wind-up or dissolution;
provided, that the Company or any of its Subsidiaries may merge or consolidate
with or into another Person if all of the following conditions are satisfied:

 

68



--------------------------------------------------------------------------------

  (i) The Administrative Agent is given prior written notice of such action;

 

  (ii) If the merger or consolidation involves a Loan Party, the surviving
entity of such merger or consolidation shall either (a) be such Loan Party or
(b) be the Company or a Wholly-Owned Subsidiary of the Company that in either
case expressly assumes in writing all of the obligations of such Loan Party
under the Loan Documents; provided, that if the transaction is between the
Company and another Person, the Company must be the surviving entity;

 

  (iii) The Loan Parties execute and deliver such documents, instruments and
certificates as the Administrative Agent may request;

 

  (iv) Immediately after giving effect to such transaction, no Default or Event
of Default shall have occurred and be continuing; and

 

  (v) The Company delivers to the Administrative Agent an Authorized Officer’s
certificate stating that such consolidation or merger, and any written agreement
entered into in connection therewith, comply with this Section 6.14.

6.15. Sale of Assets. The Company will not, nor will it permit any of its
Subsidiaries to, convey, sell, lease, transfer or otherwise voluntarily dispose
of, in one transaction or a series of transactions, all or any part of its
business or Property whether now owned or hereafter acquired, including, without
limitation, inventory, receivables, equipment, real property interests (whether
owned or leasehold) and securities, other than a sale, lease, transfer or other
disposal:

 

  (i) By a Loan Party of any or all of its assets to another Loan Party;

 

  (ii) Of inventory in the ordinary course of business;

 

  (iii) Of obsolete, slow-moving, idle or worn-out assets no longer used or
useful in the business of such Loan Party or the trade-in of equipment for
equipment in better condition or of better quality;

 

  (iv) Which constitutes a Permitted Investment in the ordinary course of
business;

 

  (v) By PAI of its partnership interest in Acceptance Partnership if required
by Section 3.4 of the Acceptance Partnership Agreement (without regard to any
amendment of such section);

 

  (vi) Of accounts receivable pursuant Receivables Securitization Transactions
so long as the repurchase obligations associated with such disposition are
permitted pursuant to Section 6.13(vii); and

 

  (vii)

Other leases, sales or other dispositions of its Property; provided, that
(a) the transfer is for fair market value, (b) no Default or Event of Default

 

69



--------------------------------------------------------------------------------

  exists either prior to or after giving effect thereto and (c) together with
all other Property of the Company and its Subsidiaries previously leased, sold
or disposed of (other than as otherwise permitted by this Section) during the
fiscal year in which any such lease, sale or other disposition occurs, do not
exceed 10% of Total Assets, as determined on the last day of the most recently
ended fiscal year of the Company.

Notwithstanding the foregoing provisions of this Section 6.15, the Company may,
or may permit any Subsidiary to, make a disposition and the assets subject to
such disposition shall not be subject to or included in any of the foregoing
limitations or the computation contained in Section 6.15(vii)(c) of the
preceding sentence if the net proceeds from such disposition are, within 270
days of such disposition, reinvested in productive assets used in carrying on
the business of the Company and its Subsidiaries.

6.16. Investments. The Company will not, nor will it permit any of its
Subsidiaries to, make or suffer to exist any Investments (including without
limitation, loans and advances to, and other Investments in, Subsidiaries), or
commitments therefor, or to create any Subsidiary or to become or remain a
partner in any partnership or joint venture, except the following (each, a
“Permitted Investment”):

 

  (i) Cash and Cash Equivalent Investments;

 

  (ii) Trade accounts receivable created, acquired or made in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms;

 

  (iii) Inventory, raw materials and general intangibles acquired in the
ordinary course of business (including inventory repurchased in connection with
wholesale financing arrangements);

 

  (iv) Investments by a Loan Party in another Loan Party;

 

  (v) Investments in existence on the Effective Date and described in Schedule
6.16.

 

  (vi) Investments constituting Permitted Acquisitions.

 

  (vii) Travel advances to management personnel and employees in the ordinary
course of business.

 

  (viii) Additional Investments in Foreign Subsidiaries that do not exceed
$50,000,000 in the aggregate during the term of this Credit Agreement;

 

  (ix) Investments constituting part of the PAI Basket;

 

  (x) Investments constituting part of the Joint Venture Basket; and

 

  (xi) Investments in addition to those set forth above in an aggregate amount
not to exceed $75,000,000.

 

70



--------------------------------------------------------------------------------

6.17. Liens. The Company will not, nor will it permit any of its Subsidiaries
to, create, incur, or suffer to exist any Lien in, of or on the Property of the
Company or any of its Subsidiaries, except:

 

  (i) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books (and as to which the Property subject to any such
Lien is not yet subject to foreclosure, sale, collection, levy or loss on
account thereof) or the nonpayment of which is permitted by Section 6.6;

 

  (ii) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations which are not yet due and payable or which are
being contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books (and as to which the property
subject to any such Lien is not yet subject to foreclosure, sale, collection,
levy or loss on account thereof);

 

  (iii) Liens (other than Liens imposed under ERISA) arising out of pledges or
deposits made in the ordinary course of business under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation;

 

  (iv) Liens arising from good faith deposits in connection with or to secure
performance of tenders, bids, leases, government contracts, trade contracts and
performance and return-of-money bonds, statutory or regulatory obligations and
other similar obligations incurred in the ordinary course of business (other
than obligations in respect of the payment of borrowed money);

 

  (v) Liens arising from good faith deposits in connection with or to secure
performance of statutory obligations and surety and appeal bonds;

 

  (vi) Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or its Subsidiaries;

 

  (vii) Judgment Liens that would not constitute an Event of Default;

 

  (viii)

Liens (a) existing on property at the time of its acquisition by the Company or
a Subsidiary and not created in contemplation thereof, whether or not the
Indebtedness secured by such Lien is assumed by the Company or a Subsidiary; or
(b) created contemporaneously with the

 

71



--------------------------------------------------------------------------------

  acquisition of property (including Capital Leases) or within 180 days of the
acquisition or completion of construction thereof or of improvements thereto to
secure or provide for all or a portion of the acquisition price or cost of
construction or improvements of such property after the Effective Date;
(c) existing on property of a Person at the time such Person is merged or
consolidated with, or becomes a Subsidiary of, or substantially all of its
assets are acquired by, the Company or a Subsidiary and not created in
contemplation thereof; or (d) securing Indebtedness comprised of Synthetic
Leases, to the extent the related Indebtedness does not exceed, in the
aggregate, ten percent (10%) of the Consolidated Net Worth as of the end of the
most recently completed fiscal quarter of the Company; provided that such Liens
do not extend to additional property of the Company or any Subsidiary and that
the aggregate principal amount of Indebtedness secured by each such Lien does
not exceed the fair market value of the property subject thereto;

 

  (ix) Liens securing Priority Debt permitted pursuant to Section 6.12(i);

 

  (x) Liens arising solely by virtue of any statutory or common law provision
relating to bankers’ liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution;

 

  (xi) Liens existing on the Effective Date and described in Schedule 6.17 and
any renewals, extensions and replacements thereof not otherwise prohibited by
this Agreement; provided, that with respect to Liens identified on
Schedule 6.17, (a) no such Lien shall extend to any property other than the
property subject thereto on the Closing Date and (b) the principal amount of the
Indebtedness secured by such Liens shall not be increased;

 

  (xii) Liens in favor of the Administrative Agent, securing the Obligations for
the benefit of the Lenders and, to the extent required by the final provision of
Section 10.4 of the NPA, the obligations of the Company in respect of the Senior
Notes issued thereunder;

 

  (xiii) Liens incidental to the conduct of business or the ownership of the
Property (whether arising by contract or operation of law) incurred in the
ordinary course of business and not in connection with the borrowing of money
and that do not, in the aggregate, materially impair the use of that Property in
the operation of the business of the Company and its Subsidiaries taken as a
whole or the value of such Property for the purpose of such business; and

 

  (xiv)

Encumbrances in the nature of leases, subleases, zoning restrictions, easements,
rights of way, minor survey exceptions and other rights and restrictions of
record on the use of real property and defects in title arising

 

72



--------------------------------------------------------------------------------

  or incurred in the ordinary course of business, which, individually and in the
aggregate, do not materially impair the use of such property or assets subject
thereto in the business of the Company and its Subsidiaries taken as a whole.

6.18. Affiliates. The Company will not, and will not permit any of its
Subsidiaries to, enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate except in the ordinary course of business and
pursuant to the reasonable requirements of the Company’s or such Subsidiary’s
business and upon fair and reasonable terms, substantially as favorable to the
Company or such Subsidiary as the Company or such Subsidiary would obtain in a
comparable arms-length transaction.

6.19. Sale and Leaseback Transactions. The Company will not, nor will it permit
any of its Subsidiaries to, enter into or suffer to exist Sale and Leaseback
Transactions.

6.20. Restricted Payments. If at the end of any fiscal quarter the Leverage
Ratio is greater than 2.75 to 1.0, then the Company shall not, nor will it
permit any of its Subsidiaries to, make Restricted Payments in excess of $100
million, in the aggregate, during the next four fiscal quarter period.

6.21. Fiscal Year; Accounting; Organizational Documents. The Company will not,
nor will it permit its Subsidiaries to, (a) change its fiscal year, (b) change
its accounting procedures, except as a result of changes in GAAP and in
accordance with Section 9.8 or (c) in any manner that would reasonably be likely
to adversely affect the rights of the Lenders, change its organizational or
governing documents.

6.22. No Other Negative Pledges. Except with respect to any property subject to
a Lien permitted pursuant to Section 6.17(viii), the Company will not, nor will
it permit its Subsidiaries to, enter into, assume or become subject to any
agreement prohibiting or otherwise restricting the creation or assumption of any
Lien upon its properties or assets, whether now owned or hereafter acquired, or
requiring the grant of any security for such obligation if security is given for
some other obligation except as set forth in (a) the Loan Documents, (b) the NPA
as in effect on the Effective Date or (c) the definitive documentation
applicable to any other Private Placement Indebtedness, to the extent no more
restrictive than those set forth in the Loan Documents.

6.23. PAI Assets. The Company will not, nor will it permit any Subsidiary to,
allow PAI to own any assets other than Equity Interests in Acceptance
Partnership and dividends or other distributions derived therefrom; provided,
that PAI shall transfer any such dividends or distributions to the Company
within 15 Business Days of receipt.

6.24. No Limitations. The Company will not, nor will it permit its Subsidiaries
to, directly or indirectly, create or otherwise cause, incur, assume, suffer or
permit to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any such Person to (a) pay dividends or make any
other distribution on any of such Person’s Equity Interests, (b) pay any
Indebtedness owed to any other Loan Party, (c) make loans or advances to any
other Loan Party or (d) transfer any of its property to any other Loan Party,
except for

 

73



--------------------------------------------------------------------------------

encumbrances or restrictions existing under or by reason of (i) customary
non-assignment provisions in any lease governing a leasehold interest and
(ii) this Agreement and the other Loan Documents.

6.25. Financial Covenants

6.25.1. Interest Coverage Ratio. The Company will not permit the ratio,
determined as of the end of each of its fiscal quarters for the then
most-recently ended four fiscal quarters, of (i) Consolidated EBIT to
(ii) Consolidated Interest Expense to be less than 3.5 to 1.0.

6.25.2. Leverage Ratio. The Company will not permit the Leverage Ratio at any
time to be greater than 3.0 to 1.0.

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events shall constitute an
Event of Default:

7.1. Any representation or warranty made or deemed to be made by or on behalf of
the Company or any of its Subsidiaries to the Lenders or the Administrative
Agent under or in connection with this Agreement, any Credit Extension, or any
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be materially false on the date as of which made or
confirmed;

7.2. Nonpayment of (i) principal of any Loan when due, (ii) any Reimbursement
Obligation within one Business Day after the same becomes due, or (iii) interest
upon any Loan or of any commitment fee, LC Fee or other obligations under any of
the Loan Documents within three Business Days after the same becomes due;

7.3. The breach by a Borrower of any of the terms or provisions of Section 6.2,
6.3, 6.4, 6.5, 6.8, 6.10(ii), 6.12, 6.13, 6.14, 6.15, 6.16, 6.17, 6.18, 6.19,
6.20, 6.21, 6.22, 6.23, 6.24 or 6.25;

7.4. The breach by a Borrower in the due performance or observance by it of any
term, covenant or agreement contained in Section 6.1 and such default shall
continue unremedied for a period of five (5) Business Days;

7.5. The breach by a Borrower (other than a breach which constitutes an Event of
Default under another Section of this Article VII) of any of the terms or
provisions of this Agreement which is not remedied or waived within thirty
(30) days after the earlier of the President, Chief Executive Officer, Chief
Financial Officer or Treasurer of the Company becoming aware of any such breach
or notice thereof given by the Administrative Agent;

7.6. (i) Any Loan Party shall default in the due performance or observance of
any term, covenant or agreement in any of the other Loan Documents and such
default shall continue unremedied for a period of at least thirty (30) days
after the earlier of the President, Chief Executive Officer, Chief Financial
Officer or Treasurer of the Company, becoming aware of

 

74



--------------------------------------------------------------------------------

such default or notice thereof given by the Administrative Agent, (ii) any Loan
Document shall fail to be in full force and effect or any Loan Party shall so
assert or (iii) any Loan Document shall fail to give the Administrative Agent
and/or the Lenders the liens, rights, powers and privileges purported to be
created by such Loan Document;

7.7. The Guaranty or any provision thereof shall cease to be in full force and
effect, or any Guarantor or any Person acting by or on behalf of such Guarantor
shall deny, disaffirm or revoke such Guarantor’s obligations under such Guaranty
(including without limitation pursuant to Section 19 thereof) or such Guarantor
shall default in the due payment or performance of such Guaranty;

7.8. Failure of the Company or any of its Subsidiaries to pay when due any
Material Indebtedness (beyond any applicable grace period with respect thereto);
or the default by the Company or any of its Subsidiaries in the performance of
any term, provision or condition contained in any Material Indebtedness
Agreement (beyond any applicable grace period with respect thereto), or any
other event shall occur or condition exist, the effect of which default, event
or condition is to cause, or to permit the holder(s) of such Material
Indebtedness or the lender(s) under any Material Indebtedness Agreement to
cause, such Material Indebtedness to become due prior to its stated maturity or
any commitment to lend under any Material Indebtedness Agreement to be
terminated prior to its stated expiration date; or any Material Indebtedness of
the Company or any of its Subsidiaries shall be declared to be due and payable
or required to be prepaid or repurchased (other than by a regularly scheduled
payment) prior to the stated maturity thereof; or the Company or any of its
Subsidiaries shall not pay, or admit in writing its inability to pay, its debts
generally as they become due;

7.9. The Company or any of its Subsidiaries shall (i) have an order for relief
entered with respect to it under the Federal bankruptcy laws as now or hereafter
in effect, (ii) make an assignment for the benefit of creditors, (iii) apply
for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (iv) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it,
(v) take any corporate or partnership action to authorize or effect any of the
foregoing actions set forth in this Section 7.9, or (vi) fail to contest in good
faith any appointment or proceeding described in Section 7.10;

7.10. Without the application, approval or consent of the Company or any of its
Subsidiaries, a receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Company or any of its Subsidiaries or any Substantial
Portion of its Property, or a proceeding described in Section 7.9(iv) shall be
instituted against the Company or any of its Subsidiaries and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of 60 consecutive days;

7.11. [Reserved];

 

75



--------------------------------------------------------------------------------

7.12. (a) One or more judgments, orders, or decrees shall be entered against the
Company or any one or more of its Subsidiaries involving a liability of
$25,000,000 or more, in the aggregate, (to the extent not paid or covered by
insurance provided by a carrier who has acknowledged coverage) and such
judgments, orders or decrees (i) are the subject of any enforcement proceeding
commenced by any creditor or (ii) shall continue unsatisfied, undischarged and
unstayed for a period ending on the first to occur of (A) the last day on which
such judgment, order or decree becomes final and unappealable or (B) 60 days;

7.13. If (a) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
Section 412 of the Code, (b) a notice of intent to terminate any Plan shall have
been or is reasonably expected to be filed with the PBGC or the PBGC shall have
instituted proceedings under ERISA Section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(c) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of Section 4001(a)(18) of ERISA) under all Plans determined in accordance with
Title IV of ERISA, shall exceed $10,000,000, (d) the Company or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (e) the Company or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (f) the Company or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the company or any Subsidiary thereunder; and any such event or events
described in clauses (a) through (f) above, either individually or together with
any other event or events, would reasonably be expected to have a Material
Adverse Effect;

7.14. Nonpayment by the Company or any Subsidiary of any obligation in
connection with a Rate Management Transaction when due or the breach by the
Company or any Subsidiary of any term, provision or condition contained in any
Rate Management Transaction or any transaction of the type described in the
definition of “Rate Management Transactions,” whether or not any Lender or
Affiliate of a Lender is a party thereto (in each case, beyond any applicable
grace period with respect thereto);

7.15. Any Change of Control shall occur;

7.16. Any Pledge Agreement shall for any reason fail to create a valid and
perfected first priority security interest in any collateral purported to be
covered thereby, except as permitted by the terms of any Pledge Agreement, or
any Pledge Agreement shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
any Pledge Agreement, or any Subsidiary of the Company shall fail to comply with
any of the terms or provisions of any Pledge Agreement to which it is a party;
or

7.17. All or substantially all of the property of the Company or any of its
Subsidiaries shall become subject to a condemnation, taking or other
appropriation action by any governmental authority.

 

76



--------------------------------------------------------------------------------

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1. Acceleration; Remedies.

(a) If any Event of Default described in Section 7.9 or 7.10 occurs with respect
to a Borrower, the obligations of the Lenders to make Loans hereunder and the
obligation and power of the LC Issuer to issue Facility LCs shall automatically
terminate and the Obligations shall immediately become due and payable without
any election or action on the part of the Administrative Agent, the LC Issuer or
any Lender and the Borrowers will be and become thereby unconditionally
obligated, without any further notice, act or demand, to pay to the
Administrative Agent an amount in immediately available funds, which funds shall
be held in the Facility LC Collateral Account, equal to the difference of
(x) the amount of LC Obligations at such time, less (y) the amount on deposit in
the Facility LC Collateral Account at such time which is free and clear of all
rights and claims of third parties and has not been applied against the
Obligations (such difference, the “Collateral Shortfall Amount”). If any other
Event of Default occurs, the Required Lenders (or the Administrative Agent with
the consent of the Required Lenders) may (a) terminate or suspend the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the LC Issuer to issue Facility LCs, or declare the Obligations to be due and
payable, or both, whereupon the Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrowers hereby expressly waive, and (b) upon notice to the Borrowers
and in addition to the continuing right to demand payment of all amounts payable
under this Agreement, make demand on the Borrowers to pay, and the Borrowers
will, forthwith upon such demand and without any further notice or act, pay to
the Administrative Agent the Collateral Shortfall Amount, which funds shall be
deposited in the Facility LC Collateral Account.

(b) The Administrative Agent may at any time or from time to time after funds
are deposited in a Facility LC Collateral Account, apply such funds to the
payment of the Obligations and any other amounts as shall from time to time have
become due and payable by the Borrowers to the Lenders or the LC Issuer under
the Loan Documents, as provided in Section 8.2; provided, that funds deposited
in a Facility LC Collateral Account by a Foreign Borrower may only be applied by
the Administrative Agent to the Foreign Borrower Obligations of such Foreign
Borrower.

(c) At any time while any Event of Default is continuing, neither a Borrower nor
any Person claiming on behalf of or through a Borrower shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account. After all
of the Obligations have been indefeasibly paid in full and the Aggregate
Commitment has been terminated, any funds remaining in the Facility LC
Collateral Account shall be returned by the Administrative Agent to the Company
or paid to whomever may be legally entitled thereto at such time.

(d) If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans and the obligation
and power of the LC Issuer to issue Facility LCs hereunder as a result of any
Event of Default (other than any Event of Default as described in Section 7.9 or
7.10 with respect to a Borrower) and before any judgment or decree for the
payment of the Obligations due shall have been obtained or entered,

 

77



--------------------------------------------------------------------------------

the Required Lenders (in their sole discretion) shall so direct, the
Administrative Agent shall, by notice to the Borrower, rescind and annul such
acceleration and/or termination.

(e) Upon the occurrence and during the continuation of any Event of Default, the
Administrative Agent may, subject to the direction of the Required Lenders,
exercise all rights and remedies under the Loan Documents and enforce all other
rights and remedies under applicable law.

8.2. Application of Funds. After the exercise of remedies provided for in
Section 8.1 (or after the Obligations have automatically become immediately due
and payable as set forth in the first sentence of Section 8.1(a)), any amounts
received by the Administrative Agent on account of the Obligations shall be
applied by the Administrative Agent in the following order:

8.2.1. First, to payment of fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such;

8.2.2. Second, to payment of fees, indemnities and other amounts (other than
principal, interest, LC Fees and Commitment Fees) payable to the Lenders and the
LC Issuer (including fees, charges and disbursements of counsel to the
respective Lenders and the LC Issuer as required by Section 9.6 and amounts
payable under Article III);

8.2.3. Third, to payment of accrued and unpaid LC Fees, Commitment Fees and
interest on the Loans and Reimbursement Obligations, ratably among the Lenders
and the LC Issuer in proportion to the respective amounts described in this
Section 8.2.3 payable to them;

8.2.4. Fourth, to payment of the unpaid principal of the Loans and Reimbursement
Obligations, ratably among the Lenders in proportion to their Pro Rata Shares;

8.2.5. Fifth, to the Administrative Agent for deposit to the Facility LC
Collateral Account to cash collateralize the LC Obligations;

8.2.6. Sixth, to payment of all other Obligations, ratably among the Lenders;
and

8.2.7. Last, the balance, if any, to the Borrowers or as otherwise required by
Law.

8.3. Amendments.

8.3.1. Subject to the provisions of this Section 8.3, the Required Lenders (or
the Administrative Agent with the consent in writing of the Required Lenders)
and the Company may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrowers hereunder or waiving any Event
of Default hereunder; provided, however, that no such supplemental agreement
shall:

 

78



--------------------------------------------------------------------------------

  (i) without the consent of each Lender directly affected thereby, extend the
final maturity of any Loan, or extend the expiry date of any Facility LC to a
date after the Facility Termination Date or postpone any regularly scheduled
payment of principal of any Loan or forgive all or any portion of the principal
amount thereof or any Reimbursement Obligation related thereto, or reduce the
rate or extend the time of payment of interest or fees thereon or Reimbursement
Obligations related thereto or increase the amount of the Commitment of such
Lender hereunder;

 

  (ii) without the consent of all of the Lenders other than any Defaulting
Lender, reduce the percentage specified in, or otherwise amend, the definition
of Required Lenders;

 

  (iii) without the consent of all of the Lenders other than any Defaulting
Lender, amend this Section 8.3;

 

  (iv) without the consent of all of the Lenders other than any Defaulting
Lender, except as permitted pursuant to the Intercreditor Agreement, release all
or substantially all of the Guarantors of the Obligations or, all or
substantially all of the Equity Interests pledged pursuant to any Pledge
Agreement; or

 

  (v) without the consent of all of the Lenders other than any Defaulting
Lender, amend the definition of Pro Rata Share or Sections 2.5, 2.19.4 or 11.2.

8.3.2. No amendment of any provision of this Agreement relating to the
Administrative Agent shall be effective without the written consent of the
Administrative Agent, and no amendment of any provision relating to the LC
Issuer shall be effective without the written consent of the LC Issuer. No
amendment to any provision of this Agreement relating to the Swing Line Lender
or any Swing Line Loans shall be affective without the written consent of the
Swing Line Lender. The Administrative Agent may (i) waive payment of the fee
required under Section 12.3.3 and (ii) implement any flex provisions contained
in the fee letter described in Section 10.13. Notwithstanding anything to the
contrary herein, the Administrative Agent may, with the consent of the Company
only, amend, modify or supplement this Agreement or any of the other Loan
Documents to cure any ambiguity, omission, mistake, defect or inconsistency of a
technical or immaterial nature, as determined in good faith by the
Administrative Agent.

8.3.3. Notwithstanding anything in this Section 8.3 or elsewhere in this
Agreement to the contrary, by executing this Agreement, or by accepting an
assignment of an interest hereunder pursuant to Section 12.3, each Lender hereby
consents to and authorizes the Administrative Agent to execute and deliver the
Intercreditor Agreement and to take action thereunder, including the release of
Collateral (as defined in the Intercreditor Agreement) and distribution of
proceeds, in each case pursuant to the terms thereof; provided, for the
avoidance of doubt, that any amendment of the Intercreditor Agreement shall be
subject to the terms of Sections 8.3.1 and 8.3.2.

 

79



--------------------------------------------------------------------------------

8.4. Preservation of Rights. No delay or omission of the Lenders, the LC Issuer
or the Administrative Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Event of Default or an
acquiescence therein, and the making of a Credit Extension notwithstanding the
existence of an Event of Default or the inability of the Borrowers to satisfy
the conditions precedent to such Credit Extension shall not constitute any
waiver or acquiescence. Any single or partial exercise of any such right shall
not preclude other or further exercise thereof or the exercise of any other
right, and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.3, and then only to the
extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent, the LC Issuer and the Lenders until the Obligations
have been paid in full.

ARTICLE IX

GENERAL PROVISIONS

9.1. Survival of Representations. All representations and warranties of the
Borrowers contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated for so long as any Obligation or the Commitments
hereunder shall remain unpaid, unsatisfied or outstanding.

9.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to a Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

9.3. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrowers, the Administrative Agent, the LC Issuer and
the Lenders and supersede all prior agreements and understandings among the
Borrowers, the Administrative Agent, the LC Issuer and the Lenders relating to
the subject matter thereof other than those contained in the fee letter
described in Section 10.13, which shall survive and remain in full force and
effect during the term of this Agreement.

9.5. Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Administrative
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arranger shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.

 

80



--------------------------------------------------------------------------------

9.6. Expenses; Indemnification.

(a) The Company shall reimburse the Administrative Agent and the Arranger upon
demand for all reasonable out-of-pocket expenses paid or incurred by the
Administrative Agent or the Arranger, including, without limitation, filing and
recording costs and fees, costs of any environmental review, and consultants’
fees, travel expenses and reasonable fees, charges and disbursements of outside
counsel to the Administrative Agent and the Arranger, in connection with the due
diligence, preparation, administration, negotiation, execution, delivery,
syndication, distribution (including, without limitation, via DebtX and any
other internet service selected by the Administrative Agent), review, amendment
and modification of the Loan Documents. The Borrowers also agree, subject to
Section 2.27.1 with respect to the Foreign Subsidiary Borrowers, to reimburse
the Administrative Agent, the Arranger, the LC Issuer and the Lenders for any
costs, internal charges and out-of-pocket expenses, including, without
limitation, filing and recording costs and fees, costs of any environmental
review, and consultants’ fees, travel expenses and reasonable fees, charges and
disbursements of outside counsel to the Administrative Agent, the Arranger, the
LC Issuer and the Lenders and/or the allocated costs of in-house counsel
incurred from time to time, paid or incurred by the Administrative Agent, the
Arranger, the LC Issuer or any Lender in connection with the collection and
enforcement of the Loan Documents. Expenses being reimbursed by the Company
under this Section include, without limitation, costs and expenses incurred in
connection with the Reports described in the following sentence. The Company
acknowledges that from time to time U.S. Bank may prepare and may distribute to
the Lenders (but shall have no obligation or duty to prepare or to distribute to
the Lenders) certain audit reports (the “Reports”) pertaining to the assets of
the Company and its Subsidiaries for internal use by U.S. Bank from information
furnished to it by or on behalf of the Company and its Subsidiaries, after U.S.
Bank has exercised its rights of inspection pursuant to this Agreement.

(b) The Borrowers, subject to Section 2.27.1 with respect to the Foreign
Borrowers, hereby further agree to indemnify and hold harmless the
Administrative Agent, the Arranger, the LC Issuer, each Lender, their respective
officers, directors, employees, agents, advisors, controlling persons, members
and successors and assigns (each, an “Indemnified Person”) from and against any
and all losses, claims, damages, liabilities and expenses, joint or several, to
which any such Indemnified Person may become subject arising out of or in
connection with the Loan Documents or any related transaction or any claim,
litigation, investigation or proceeding relating to any of the foregoing,
regardless of whether any such Indemnified Person is a party thereto (and
regardless of whether such matter is initiated by a third party or by the
Company or any of its Affiliates or shareholders), and to reimburse each such
Indemnified Person upon written demand for any reasonable legal or other
expenses incurred in connection with investigating or defending any of the
foregoing; provided, that such indemnity shall not, as to any Indemnified
Person, be available to the extent that such losses, claims, damages,
liabilities or expenses (a) are determined by a court of competent jurisdiction
by final and nonappealable judgment to have resulted from the gross negligence
or willful misconduct of such Indemnified Person, (b) result from a claim
brought by the Company or any Subsidiary against an Indemnified Person for
breach in bad faith of such Indemnified Person’s obligations under the Loan
Documents, if the Company or such Subsidiary has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (c) are to reimburse an Indemnified Person for any
claims, damages, actual losses,

 

81



--------------------------------------------------------------------------------

liabilities or expenses related to an investigation, litigation or proceeding
solely between or among Indemnified Persons.

(c) The obligations of the Borrowers under this Section 9.6 shall survive the
termination of this Agreement.

9.7. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

9.8. Accounting. Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with GAAP in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4; provided, however
that, notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any of its Subsidiaries at “fair value”, as
defined therein, or (ii) without giving effect to any treatment of Indebtedness
in respect of convertible debt instruments under Financial Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof. If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and the Company,
the Administrative Agent or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided, that, until so amended, such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
the Company shall provide to the Administrative Agent and the Lenders
reconciliation statements showing the difference in such calculation, together
with the delivery of monthly, quarterly and annual financial statements required
hereunder.

9.9. Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

9.10. Nonliability of Lenders. The relationship between the Borrowers on the one
hand and the Lenders, the LC Issuer and the Administrative Agent on the other
hand shall be solely that of borrower and lender. Neither the Administrative
Agent, the Arranger, the LC Issuer nor any Lender shall have any fiduciary
responsibilities to the Borrowers. Neither the Administrative Agent, the
Arranger, the LC Issuer nor any Lender undertakes any responsibility to the
Borrowers to review or inform the Borrowers of any matter in connection with any
phase

 

82



--------------------------------------------------------------------------------

of the Borrowers’ business or operations. The Borrowers agree that neither the
Administrative Agent, the Arranger, the LC Issuer nor any Lender shall have
liability to the Borrowers (whether sounding in tort, contract or otherwise) for
losses suffered by the Borrowers in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Neither the
Administrative Agent, the Arranger, the LC Issuer nor any Lender shall have any
liability with respect to, and the Borrowers hereby waive, release and agree not
to sue for, any special, indirect, consequential or punitive damages suffered by
the Borrowers in connection with, arising out of, or in any way related to the
Loan Documents or the transactions contemplated thereby. It is agreed that the
Arranger shall, in its capacity as such, have no duties or responsibilities
under the Agreement or any other Loan Document. Each Lender acknowledges that it
has not relied and will not rely on the Arranger in deciding to enter into the
Agreement or any other Loan Document or in taking or not taking any action.

9.11. Confidentiality. The Administrative Agent and each Lender agrees to hold
any confidential information which it may receive from the Borrowers in
connection with this Agreement in confidence, except for disclosure to (i) its
Affiliates and to the Administrative Agent and any other Lender and their
respective Affiliates (it being understood that such Persons to whom disclosure
is made will be informed of the confidential nature of such information and will
be instructed to keep such information confidential), (ii) legal counsel,
accountants, and other professional advisors to the Administrative Agent or such
Lender provided any such parties agree to be bound by this Section 9.11 or
comparable confidentiality provisions (iii) the extent requested by any
regulatory authority purporting to have jurisdiction over it, (iv) the extent
the Administrative Agent or the Lender in good faith believes that such
disclosure is required to effect compliance with any applicable law, rule,
regulation or order or in response to any subpoena or other legal process,
(v) any Person in connection with any legal proceeding to which it is a party,
(vi) its direct or indirect contractual counterparties in swap agreements or to
legal counsel, accountants and other professional advisors to such
counterparties, provided such parties agree to be bound by this Section 9.11 or
comparable confidentiality provisions, (vii) as permitted by Section 12.4 and
(viii) to rating agencies if required by such agencies in connection with a
rating relating to the Advances hereunder. Without limiting Section 9.4, the
Borrowers agree that the terms of this Section 9.11 shall set forth the entire
agreement between the Borrowers and the Administrative Agent and each Lender
with respect to any confidential information previously or hereafter received by
the Administrative Agent or such Lender in connection with this Agreement, and
this Section 9.11 shall supersede any and all prior confidentiality agreements
entered into by the Borrowers and the Administrative Agent or any Lender with
respect to such confidential information.

9.12. Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Credit
Extensions provided for herein.

9.13. Disclosure. The Borrowers and each Lender hereby acknowledge and agree
that U.S. Bank and/or its Affiliates from time to time may hold investments in,
make other loans to or have other relationships with the Borrower and its
Affiliates.

 

83



--------------------------------------------------------------------------------

9.14. USA PATRIOT ACT NOTIFICATION. The following notification is provided to
the Borrowers pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

Each Lender that is subject to the requirements of the USA PATRIOT Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) hereby
notifies each Loan Party that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies such Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with the Act.

ARTICLE X

THE ADMINISTRATIVE AGENT

10.1. Appointment; Nature of Relationship. U.S. Bank National Association is
hereby appointed by each of the Lenders as its contractual representative
(herein referred to as the “Administrative Agent”) hereunder and under each
other Loan Document, and each of the Lenders irrevocably authorizes the
Administrative Agent to act as the contractual representative of such Lender
with the rights and duties expressly set forth herein and in the other Loan
Documents. The Administrative Agent agrees to act as such contractual
representative upon the express conditions contained in this Article X.
Notwithstanding the use of the defined term “Administrative Agent,” it is
expressly understood and agreed that the Administrative Agent shall not have any
fiduciary responsibilities to any Lender by reason of this Agreement or any
other Loan Document and that the Administrative Agent is merely acting as the
contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Administrative Agent
(i) does not hereby assume any fiduciary duties to any of the Lenders, (ii) is a
“representative” of the Lenders within the meaning of the term “secured party”
as defined in the Minnesota Uniform Commercial Code and (iii) is acting as an
independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents. Each of the
Lenders hereby agrees to assert no claim against the Administrative Agent on any
agency theory or any other theory of liability for breach of fiduciary duty, all
of which claims each Lender hereby waives.

10.2. Powers. The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties to the
Lenders, or any obligation to the Lenders to take any action thereunder except
any action specifically provided by the Loan Documents to be taken by the
Administrative Agent.

10.3. General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrowers or any
Borrower, the Lenders or any Lender for any action taken or omitted to be taken
by it or them hereunder or under any other Loan Document or in connection
herewith or therewith except to the extent such action or

 

84



--------------------------------------------------------------------------------

inaction is determined in a final non-appealable judgment by a court of
competent jurisdiction to have arisen from the gross negligence or willful
misconduct of such Person.

10.4. No Responsibility for Loans, Recitals, etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (a) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (b) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Administrative
Agent; (d) the existence or possible existence of any Default or Event of
Default; (e) the validity, enforceability, effectiveness, sufficiency or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith; (f) the value, sufficiency, creation, perfection or
priority of any Lien in any collateral security; or (g) the financial condition
of the Company or any of its Subsidiaries.

10.5. Action on Instructions of Lenders. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Lenders, and such instructions and any action taken or failure to
act pursuant thereto shall be binding on all of the Lenders. The Lenders hereby
acknowledge that the Administrative Agent shall be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders. The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action.

10.6. Employment of Administrative Agents and Counsel. The Administrative Agent
may execute any of its duties as Administrative Agent hereunder and under any
other Loan Document by or through employees, agents, and attorneys-in-fact and
shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall be entitled to advice of counsel concerning the
contractual arrangement between the Administrative Agent and the Lenders and all
matters pertaining to the Administrative Agent’s duties hereunder and under any
other Loan Document.

10.7. Reliance on Documents; Counsel. The Administrative Agent shall be entitled
to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be
employees of the Administrative Agent. For purposes of determining compliance
with the conditions specified in Sections 4.1 and 4.2, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory

 

85



--------------------------------------------------------------------------------

to a Lender unless the Administrative Agent shall have received notice from such
Lender prior to the applicable date specifying its objection thereto.

10.8. Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Commitments (or, if the Commitments have been terminated, in
proportion to their Commitments immediately prior to such termination) (i) for
any amounts not reimbursed by the Borrowers for which the Administrative Agent
is entitled to reimbursement by the Borrowers under the Loan Documents, (ii) for
any other expenses incurred by the Administrative Agent on behalf of the
Lenders, in connection with the preparation, execution, delivery, administration
and enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Administrative Agent in connection with any dispute
between the Administrative Agent and any Lender or between two or more of the
Lenders) and (iii) for any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against the Administrative Agent in connection with any
dispute between the Administrative Agent and any Lender or between two or more
of the Lenders), or the enforcement of any of the terms of the Loan Documents or
of any such other documents; provided, that (i) no Lender shall be liable for
any of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Administrative Agent and
(ii) any indemnification required pursuant to Section 3.5(g) shall,
notwithstanding the provisions of this Section 10.8, be paid by the relevant
Lender in accordance with the provisions thereof. The obligations of the Lenders
under this Section 10.8 shall survive payment of the Obligations and termination
of this Agreement.

10.9. Notice of Event of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders; provided that, except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.

10.10. Rights as a Lender. In the event the Administrative Agent is a Lender,
the Administrative Agent shall have the same rights and powers hereunder and
under any other Loan Document with respect to its Commitment and its Loans as
any Lender and may exercise the same as though it were not the Administrative
Agent, and the term “Lender” or “Lenders” shall, at any time when the
Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any

 

86



--------------------------------------------------------------------------------

other Loan Document, with the Company or any of its Subsidiaries in which the
Company or such Subsidiary is not restricted hereby from engaging with any other
Person.

10.11. Lender Credit Decision, Legal Representation.

(a) Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent, the Arranger or any other Lender and based on the
financial statements prepared by the Borrowers and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents. Except for any notice, report, document
or other information expressly required to be furnished to the Lenders by the
Administrative Agent or Arranger hereunder, neither the Administrative Agent nor
the Arranger shall have any duty or responsibility (either initially or on a
continuing basis) to provide any Lender with any notice, report, document,
credit information or other information concerning the affairs, financial
condition or business of the Borrower or any of its Affiliates that may come
into the possession of the Administrative Agent or Arranger (whether or not in
their respective capacity as Administrative Agent or Arranger) or any of their
Affiliates.

(b) Each Lender further acknowledges that it has had the opportunity to be
represented by legal counsel in connection with its execution of this Agreement
and the other Loan Documents, that it has made its own evaluation of all
applicable laws and regulations relating to the transactions contemplated
hereby, and that the counsel to the Administrative Agent represents only the
Administrative Agent and not the Lenders in connection with this Agreement and
the transactions contemplated hereby.

10.12. Successor Administrative Agent.

(a) The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders and the Borrowers, such resignation to be effective upon
the appointment of a successor Administrative Agent or, if no successor
Administrative Agent has been appointed, forty-five days after the retiring
Administrative Agent gives notice of its intention to resign. Upon any such
resignation, the Required Lenders shall have the right to appoint, on behalf of
the Borrowers and the Lenders, a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Required Lenders within
thirty days after the resigning Administrative Agent’s giving notice of its
intention to resign, then the resigning Administrative Agent may appoint, on
behalf of the Borrowers and the Lenders, a successor Administrative Agent.
Notwithstanding the previous sentence, the Administrative Agent may at any time
without the consent of the Borrowers or any Lender, appoint any of its
Affiliates which is a commercial bank as a successor Administrative Agent
hereunder. If the Administrative Agent has resigned and no successor
Administrative Agent has been appointed, the Lenders may perform all the duties
of the Administrative Agent hereunder and the Borrowers shall make all payments
in respect of the Obligations to the applicable Lender and for all other
purposes shall deal directly with the Lenders. No successor Administrative Agent
shall be

 

87



--------------------------------------------------------------------------------

deemed to be appointed hereunder until such successor Administrative Agent has
accepted the appointment. Any such successor Administrative Agent shall be a
commercial bank having capital and retained earnings of at least $100,000,000.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (e) of the definition of Defaulting Lender, the Required
Lenders may, to the extent permitted by applicable laws and in consultation with
the Borrowers, remove such Person as Administrative Agent if: (i) they deliver
notice to such Person, (ii) they appoint a successor, such appointment, absent
the existence of an Event of Default, to require the consent of the Borrowers
(not to be unreasonably withheld), and such successor to be a commercial bank
having capital and retained earnings of at least $100,000,000 and (iii) the
successor commercial bank appointed in accordance with clause (ii) accepts such
appointment. For the avoidance of doubt, the removal of a Person serving as
Administrative Agent by the Required Lenders pursuant to this Section 10.12(b)
shall only be effective upon the appointment of a successor Administrative
Agent, and the acceptance of such appointment by the successor Administrative
Agent, in accordance with the previous sentence.

(c) Upon the acceptance of any appointment as Administrative Agent hereunder by
a successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the resigning Administrative Agent. Upon the effectiveness of the
resignation of the Administrative Agent pursuant to Section 10.12(a), or the
effectiveness of the removal of the Administrative Agent pursuant to
Section 10.12(b), the resigning or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents. After the effectiveness of such resignation or removal of an
Administrative Agent, the provisions of this Article X shall continue in effect
for the benefit of such Administrative Agent in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent
hereunder and under the other Loan Documents. In the event that there is a
successor to the Administrative Agent by merger, or the Administrative Agent
assigns its duties and obligations to an Affiliate pursuant to this
Section 10.12, then the term “Prime Rate” as used in this Agreement shall mean
the prime rate, base rate or other analogous rate of the new Administrative
Agent.

10.13. Administrative Agent and Arranger Fees. The Borrowers agree to pay to the
Administrative Agent and the Arranger, for their respective accounts, the fees
agreed to by the Company, the Administrative Agent and the Arranger pursuant to
that certain letter agreement dated June 22, 2011, or as otherwise agreed from
time to time.

10.14. Delegation to Affiliates. The Borrowers and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under
Articles IX and X.

10.15. Collateral Releases. The Lenders hereby empower and authorize the
Administrative Agent to execute and deliver to the Borrower on their behalf any
agreements,

 

88



--------------------------------------------------------------------------------

documents or instruments as shall be necessary or appropriate to effect any
releases of Collateral which shall be permitted by the terms hereof or of any
other Loan Document or which shall otherwise have been approved by the Required
Lenders (or, if required by the terms of Section 8.3, all of the Lenders) in
writing.

10.16. Co-Administrative Agents, Documentation Administrative Agent, Syndication
Administrative Agent, etc. Neither any of the Lenders identified in this
Agreement as a “co-agent” nor the Documentation Administrative Agent or the
Syndication Administrative Agent shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to such
Lenders as it makes with respect to the Administrative Agent in Section 10.11.

10.17. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrowers acknowledge and agree that: (i) (A) the arranging and other
services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Company and its Affiliates, on the one hand,
and the Lenders, on the other hand, (B) the Borrowers have consulted their own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrowers are capable of evaluating, and understand and
accept, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Company or any of its Affiliates, or any other Person
and (B) no Lender has any obligation to the Company or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) each of
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company and
its Affiliates, and no Lender has any obligation to disclose any of such
interests to the Company or its Affiliates. To the fullest extent permitted by
law, the Borrowers hereby waive and release any claims that it may have against
each of the Lenders with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1. Setoff. The Borrowers hereby grant each Lender a security interest in all
deposits, credits and deposit accounts (including all account balances, whether
provisional or final and whether or not collected or available) of such Borrower
with such Lender or any Affiliate of such Lender (the “Deposits”). In addition
to, and without limitation of, any rights of the Lenders under applicable law,
if any Borrower becomes insolvent, however evidenced, or any Event of Default
occurs, the Borrower authorizes each Lender to offset and apply all such
Deposits toward the payment of the Obligations owing to such Lender, whether or
not the Obligations, or any part thereof, shall then be due and regardless of
the existence or adequacy of any collateral, guaranty or any other security,
right or remedy available to such Lender or the

 

89



--------------------------------------------------------------------------------

Lenders. With respect to the Foreign Borrowers such right of setoff is limited
to its Foreign Borrower Obligations.

11.2. Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to their respective Pro Rata Shares of the
Aggregate Outstanding Credit Exposure. In case any such payment is disturbed by
legal process, or otherwise, appropriate further adjustments shall be made.

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1. Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrowers and the Lenders
and their respective successors and assigns permitted hereby, except that
(i) the Borrowers shall not have the right to assign their rights or obligations
under the Loan Documents without the prior written consent of each Lender,
(ii) any assignment by any Lender must be made in compliance with Section 12.3,
and (iii) any transfer by Participation must be made in compliance with
Section 12.2. Any attempted assignment or transfer by any party not made in
compliance with this Section 12.1 shall be null and void, unless such attempted
assignment or transfer is treated as a Participation in accordance with the
terms of this Agreement. The parties to this Agreement acknowledge that clause
(ii) of this Section 12.1 relates only to absolute assignments and this
Section 12.1 does not prohibit assignments creating security interests,
including, without limitation, (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to a Federal
Reserve Bank or (y) in the case of a Lender which is a Fund, any pledge or
assignment of all or any portion of its rights under this Agreement and any Note
to its trustee in support of its obligations to its trustee; provided, however,
that no such pledge or assignment creating a security interest shall release the
transferor Lender from its obligations hereunder unless and until the parties
thereto have complied with the provisions of Section 12.3. The Administrative
Agent may treat the Person which made any Loan or which holds any Note as the
owner thereof for all purposes hereof unless and until such Person complies with
Section 12.3; provided, however, that the Administrative Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person. Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.

 

90



--------------------------------------------------------------------------------

12.2. Participations.

12.2.1. Permitted Participants; Effect. Any Lender may at any time sell to one
or more banks or other entities (“Participants”) participating interests in any
Outstanding Credit Exposure owing to such Lender, any Note held by such Lender,
any Commitment of such Lender or any other interest of such Lender under the
Loan Documents. In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Outstanding Credit Exposure and the holder of any Note issued
to it in evidence thereof for all purposes under the Loan Documents, all amounts
payable by the Borrowers under this Agreement shall be determined as if such
Lender had not sold such participating interests, and the Borrowers and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Loan
Documents.

12.2.2. Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents provided that each such Lender may agree in
its participation agreement with its Participant that such Lender will not vote
to approve any amendment, modification or waiver with respect to any Outstanding
Credit Exposure or Commitment in which such Participant has an interest which
would require consent of all of the Lenders pursuant to the terms of Section 8.3
or of any other Loan Document.

12.2.3. Benefit of Certain Provisions. The Borrowers agree that each Participant
shall be deemed to have the right of setoff provided in Section 11.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of setoff provided in Section 11.1 with respect to the amount
of participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender. The Borrowers
further agree that each Participant shall be entitled to the benefits of
Sections 3.1, 3.2, 3.4, 3.5, 9.6 and 9.10 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 12.3,
provided that (i) a Participant shall not be entitled to receive any greater
payment under Section 3.1, 3.2 or 3.5 than the Lender who sold the participating
interest to such Participant would have received had it retained such interest
for its own account, unless the sale of such interest to such Participant is
made with the prior written consent of the Borrowers, and (ii) any Participant
not incorporated under the laws of the United States of America or any State
thereof agrees to comply with the provisions of Section 3.5 to the same extent
as if it were a Lender.

12.3. Assignments.

12.3.1. Permitted Assignments. Any Lender may at any time assign to one or more
Eligible Assignees (“Purchasers”) all or any part of its rights and obligations
under the Loan Documents. Such assignment shall be substantially in the form of
Exhibit C or in such

 

91



--------------------------------------------------------------------------------

other form reasonably acceptable to the Administrative Agent as may be agreed to
by the parties thereto. Each such assignment with respect to a Purchaser which
is not a Lender or an Affiliate of a Lender or an Approved Fund shall either be
in an amount equal to the entire applicable Commitment and Outstanding Credit
Exposure of the assigning Lender or (unless each of the Company and the
Administrative Agent otherwise consents) be in an aggregate amount not less than
$5,000,000. The amount of the assignment shall be based on the Commitment or
Outstanding Credit Exposure (if the Commitment has been terminated) subject to
the assignment, determined as of the date of such assignment or as of the “Trade
Date,” if the “Trade Date” is specified in the assignment.

12.3.2. Consents. The consent of the Company shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund, provided that the consent of the Company shall not
be required if an Event of Default has occurred and is continuing; provided
further that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof. The consent of the Administrative Agent shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund. The consent of the LC Issuer shall be required
prior to an assignment of a Revolving Commitment becoming effective unless the
Purchaser is a Lender with a Revolving Commitment. Any consent required under
this Section 12.3.2 shall not be unreasonably withheld or delayed.

12.3.3. Effect; Effective Date. Upon (i) delivery to the Administrative Agent of
an assignment, together with any consents required by Sections 12.3.1 and
12.3.2, and (ii) payment of a $3,500 fee to the Administrative Agent for
processing such assignment (unless such fee is waived by the Administrative
Agent), such assignment shall become effective on the effective date specified
in such assignment. The assignment shall contain a representation by the
Purchaser to the effect that none of the consideration used to make the purchase
of the Commitment and Outstanding Credit Exposure under the applicable
assignment agreement constitutes “plan assets” as defined under ERISA and that
the rights and interests of the Purchaser in and under the Loan Documents will
not be “plan assets” under ERISA. On and after the effective date of such
assignment, such Purchaser shall for all purposes be a Lender party to this
Agreement and any other Loan Document executed by or on behalf of the Lenders
and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party thereto, and the
transferor Lender shall be released with respect to the Commitment and
Outstanding Credit Exposure assigned to such Purchaser without any further
consent or action by the Borrowers, the Lenders or the Administrative Agent. In
the case of an assignment covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a Lender
hereunder but shall continue to be entitled to the benefits of, and subject to,
those provisions of this Agreement and the other Loan Documents which survive
payment of the Obligations and termination of the applicable agreement. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.3 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.2. Upon the consummation of any
assignment to a Purchaser pursuant to this Section 12.3.3, the transferor
Lender, the Administrative Agent and the Borrowers shall, if the transferor
Lender or the Purchaser desires that its Loans be evidenced by Notes, make
appropriate arrangements so

 

92



--------------------------------------------------------------------------------

that new Notes or, as appropriate, replacement Notes are issued to such
transferor Lender and new Notes or, as appropriate, replacement Notes, are
issued to such Purchaser, in each case in principal amounts reflecting their
respective Commitments, as adjusted pursuant to such assignment, and upon return
and cancellation of any existing Notes, as applicable.

12.3.4. Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at one of its offices in the United
States of America, a copy of each assignment agreement delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender, and
participations of each Lender in Facility LCs, pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrowers, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower at
any reasonable time and from time to time upon reasonable prior notice.

12.4. Dissemination of Information. The Borrowers authorize each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Company and its Subsidiaries, including
without limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement.

12.5. Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is not incorporated under the laws of the United States or any
State thereof, the transferor Lender shall cause such Transferee, concurrently
with the effectiveness of such transfer, to comply with the provisions of
Section 3.5(d).

ARTICLE XIII

NOTICES

13.1. Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

 

  (i) if to the Company or a Foreign Borrower, to it at 2100 Highway 55, Medina,
MN 55340-9770, Attention: Michael Malone, Facsimile: 763.847.8293, E-mail:
michael.malone@polarisind.com with a copy to the same street address, Attention:
Michael Vanyo, Facsimile: 763.847.8297, E-mail: mike.vanyo@polarisind.com;

 

93



--------------------------------------------------------------------------------

  (ii) if to the Administrative Agent, to it at 800 Nicollet Mall, Minneapolis,
MN 55402, Attention: Peter I. Bystol, Facsimile: 612.303-2264, E-mail:
peter.bystol@usbank.com;

 

  (iii) if to U.S. Bank, as an LC Issuer, to it at 800 Nicollet Mall,
Minneapolis, MN 55402, Attention: Peter I. Bystol, Facsimile: 612.303-2264,
E-mail: peter.bystol@usbank.com;

 

  (iv) if to BofA, as an LC Issuer, to it at 2001 Clayton Rd., Bldg. B, Concord,
CA 94520, Attention: Saquib Equbal, Facsimile: 312.453.3609, E-mail:
saquib.equbal@bankofamerica.com;

 

  (v) if to a Lender, to it at its address (or facsimile number) set forth under
its signature to this Agreement.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent or as otherwise determined by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender or the LC Issuer pursuant to Article II if such Lender or the LC
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrowers may, in their respective discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

94



--------------------------------------------------------------------------------

(c) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto given in the manner set forth in this Section 13.1.

ARTICLE XIV

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

14.1. Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent, and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

14.2. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any assignment and assumption agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act.

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1. CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE
OF MINNESOTA, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

15.2. CONSENT TO JURISDICTION. THE BORROWERS HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT SITTING
IN MINNEAPOLIS, MINNESOTA IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENTS AND EACH BORROWER HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT
OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING

 

95



--------------------------------------------------------------------------------

HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY
LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWERS AGAINST THE
ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER OR ANY AFFILIATE OF THE
ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN MINNEAPOLIS, MINNESOTA.

15.3. WAIVER OF JURY TRIAL. THE BORROWERS, THE ADMINISTRATIVE AGENT, THE LC
ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

[Signature Pages Follow]

 

96



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers, the Lenders, the LC Issuer and the
Administrative Agent have executed this Agreement as of the date first above
written.

 

POLARIS INDUSTRIES INC. By:   /s/ Michael W. Malone Title:   Michael W. Malone  

Vice President – Finance and Chief

Financial Officer

 

(address)

2100 Highway 55

  Medina, MN 55340-9770 Attention: Michael W. Malone Facsimile: 763-847-8293
E-Mail: michael.malone@polarisind.com

 

97



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender, as LC Issuer and as

Administrative Agent

By:   /s/ Peter I. Bystol Title:  

Senior Vice President

(address)

  800 Nicollet Mall   Minneapolis, MN 55402 Attention:   Peter I. Bystol  
Telephone: 612-303-3780   Facsimile: 612-303-2265   E-Mail:
peter.bystol@usbank.com

 

98



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, By:   /s/ G. David Cole Title:  

Authorized Signatory

(address)

  Three World Financial Center   200 Vesey Street, 12th Floor   New York, NY
10281-8098 Attention:   G. David Cole   Telephone: (212) 428-6404   Facsimile:
(212) 428-6460   E-Mail: david.cole@rbccm.com

 

99



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender and as

Syndication Agent

By:   /s/ Brian Buck Title:  

Director

(address)

  90 S 7th St (7th Floor)   Minneapolis, MN 55402 Attention: Brian Buck  
Telephone: 612-667-3857   Facsimile: 612-667-2276   E-Mail:
brian.r.buck@wellsfargo.com

 

 

100



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By:   /s/ Victor Pierzchalski Name:  
Victor Pierzchalski Title:  

Authorized Signatory

(address)

  1251 Avenue of the Americas   New York, New York 10020-1104 Attention: US
Corporate Banking         Scott Ackerman   Telephone: 952-473-7897   Facsimile:
212-782-6440 with a copy to  

    312-696-4535

  E-Mail: sackerman@us.mufg.jp

 

 

101



--------------------------------------------------------------------------------

COMERICA BANK By:   /s/ Timothy O’Rourke Title:  

Vice President

(address)

  3551 Hamlin Road – MC3296   Auburn Hills, MI 48326 Attention: Timothy O’Rourke
  Telephone: (248) 371-6351   Facsimile: (248) 371-6617   E-Mail:
thorourke@comerica.com

 

 

102



--------------------------------------------------------------------------------

FIFTH THIRD BANK, an Ohio banking

corporation

By:   /s/ Matthew Ruschau Title:  

Commercial Portfolio Manager

(address)

  38 Fountain Square Plaza   Cincinnati, OH 45263 MD 109057 Attention: Matthew
Ruschau   Telephone: 513-534-6101   Facsimile: 513-534-6523   E-Mail:
matthew.ruschau@53.com

 

 

103



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender and as LC Issuer By:   /s/ Brian Lukehart
Title:  

Vice President

(address)

  540 West Madison 23rd Floor   Chicago, IL 60661 Attention: Brian Lukehart  
Telephone: 312-828-6883   Facsimile: 415-503-5148   E-Mail:
brian.lukehart@baml.com

 

 

104



--------------------------------------------------------------------------------

BANK OF THE WEST, a California banking
corporation By:   /s/ Philip P. Krump Title:  

Vice President


250 Marquette Avenue, Suite 575

  Minneapolis, MN 55401 Attention: Philip P. Krump   Telephone: (612) 359.3600  
Facsimile: (612) 339.6362   E-Mail: phil.krump@bankofthewest.com

 

 

105



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:   /s/ Michael J. Cortese Title:   Assistant
Vice President   1 N. Franklin St., 28th Floor   Chicago, IL 60606 Attention:
Michael J. Cortese   Telephone: 312-338-2211   Facsimile: 312-338-5313   E-Mail:
michael.cortese@pnc.com

 

 

106



--------------------------------------------------------------------------------

SOVEREIGN BANK By:   /s/ Pedro Bell Astorza   PEDRO BELL ASTORZA Title:   Senior
Banker/Large Corporate Banking   551 5th Avenue   25th Floor   New York, NY
10176   Telephone: (212) 209-9111   Facsimile: (212) 682-7450   E-Mail:
pastorza@sovereignbank.com

 

107



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF OPINION

August    , 2011

The Administrative Agent, the LC Issuer and the

Lenders who are parties to the Credit Agreement

described below.

Gentlemen/Ladies:

We are special counsel to Polaris Industries Inc., a Minnesota corporation (the
“Company”), and certain of its Subsidiaries, and have represented the Company
and such Subsidiaries in connection with its execution and delivery of a Credit
Agreement dated as of August 18, 2011 (the “Agreement”) between the Company, any
Foreign Borrower (as defined in the Agreement) that hereafter becomes a party
thereto, the Lenders named therein, and U.S. Bank National Association, as
Administrative Agent and as LC Issuer, providing for Credit Extensions in an
aggregate principal amount not exceeding $350,000,000 at any one time
outstanding. All capitalized terms used in this opinion and not otherwise
defined herein shall have the meanings attributed to them in the Agreement.

In rendering this opinion, we have examined executed copies of the following
documents:

 

  (a) the Agreement, together with the schedules and exhibits thereto;

 

  (b) the Notes;

 

  (c) the Guaranty; and

 

  (d) the Intercreditor Agreement.

The documents referenced in (a), (b), (c), and (d) above may be referred to
collectively herein as the “Loan Documents” and individually as a “Loan
Document.”

In addition, we have examined such documents, reviewed such questions of law and
received such information from officers and representatives of the Loan Parties
as we have deemed necessary or appropriate for purposes of this opinion.

As to questions of fact material to our opinions, we have relied upon
representations made in the Loan Documents and upon certificates of officers of
the Loan Parties and of public officials (including, without limitation, those
certificates delivered to others on the Effective Date). We have also assumed
that there has been no relevant change or development between the dates as of
which the information cited in the preceding sentence was given and the date of
this letter and that information upon which we have relied is accurate and does
not omit disclosures necessary to prevent such information from being
misleading.

 

EXH. A-1



--------------------------------------------------------------------------------

In rendering the opinions expressed below, we have also examined originals or
copies, certified or otherwise identified to our satisfaction, of such corporate
records, agreements, documents and other instruments, and such certificates or
comparable documents of public officials and of officers and representatives of
the Loan Parties, and have made such inquiries of such officers and
representatives, as we have deemed relevant and necessary as a basis for the
opinions hereinafter set forth.

In making the examinations described above, we have assumed the genuineness of
all signatures (other than the signatures of the Loan Parties), the capacity of
natural persons, the authenticity of all documents submitted to us as originals,
the conformity to original documents of all documents submitted to us as
certified or photostatic copies and the authenticity of the originals of such
documents. We have also assumed the due authorization, execution and delivery of
the Loan Documents by all parties thereto (other than the Loan Parties) and the
binding effect of such documents on such parties.

Whenever our opinions expressed in this letter are based upon our knowledge of
any particular information or about any information which has or has not come to
our attention, such opinions are based entirely upon the knowledge at the time
this letter is delivered on the part of Harvey Kaplan, James C. Melville and
Kate Sherburne, the attorneys in this firm who have represented the Loan Parties
in connection with the Loan Documents. We have made no independent inquiry or
investigation as to any facts or circumstances relevant to the opinions set
forth herein. Furthermore, we hereby advise you that we have not regularly
represented the Loan Parties with respect to litigation or regulatory matters
and no inference as to our knowledge with respect to such matters should be
drawn from the fact of our limited representation of the Company.

Based upon the foregoing and subject to the qualifications stated herein, we are
of the opinion that:

l. The Company and each of its domestic Subsidiaries that is a Loan Party is a
corporation, or limited liability company duly incorporated or organized, as the
case may be, validly existing and (to the extent such concept applies to such
entity) in good standing under the laws of its jurisdiction of incorporation or
organization and has all requisite corporate or company authority to conduct its
business in each jurisdiction in which its business is conducted.

2. The execution and delivery by each Loan Party of the Loan Documents to which
it is a party and the performance by such Loan Party of its obligations
thereunder have been duly authorized by proper corporate or company proceedings
on the part of such Loan Party and will not:

(a) require any consent of such Loan Party’s shareholders or members (other than
any such consent as has already been given and remains in full force and
effect);

(b)(i) violate any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on the Company or any of its Subsidiaries or
(ii) violate, contravene or conflict with the Company’s or any of its
Subsidiary’s articles or certificate of incorporation, articles or certificate
of organization, by-laws, or operating or other

 

EXH. A-2



--------------------------------------------------------------------------------

management agreement, as the case may be, or (iii) violate, contravene or
conflict with the contractual provisions of or cause an event of default under
the provisions of any indenture, instrument or agreement to which the Company or
any of its Subsidiaries is a party or is subject, or by which it, or its
Property, is bound; or

(c) result in, or require, the creation or imposition of any Lien in, of or on
the Property of the Company or any of its Subsidiaries pursuant to the terms of
any indenture, instrument or agreement binding upon the Company or any of its
Subsidiaries.

3. The Loan Documents to which the Company is a party have been duly executed
and delivered by the Company and constitute legal, valid and binding obligations
of the Company enforceable against the Company in accordance with their terms.

4. The Guaranty has been duly executed and delivered by the Guarantors party
thereto as of the date hereof and constitutes the legal, valid and binding
obligation of each such Guarantor enforceable against each such Guarantor in
accordance with its terms.

5. To the best of our knowledge, there is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or threatened against
the Company or any of its Subsidiaries which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect.

6. No order, consent, adjudication, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by the Company or any of its
Subsidiaries, is required to be obtained by the Company or any of its
Subsidiaries in connection with the execution and delivery of the Loan
Documents, the borrowings under the Agreement, the payment and performance by
the Company and its Subsidiaries of the Obligations, or the legality, validity,
binding effect or enforceability of any of the Loan Documents.

The opinions expressed above are further subject to the following qualifications
and limitations:

A. Our opinions set forth above, insofar as they relate to the enforceability of
the Loan Documents, are subject to the effect of bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws of general
application relating to or affecting creditors’ rights (including, without
limitation, preference and fraudulent conveyance or transfer laws).

B. The binding effect and enforceability of the Loan Documents and the
availability of injunctive relief or other equitable remedies thereunder are
subject to the effect of general principles of equity, including (without
limitation) concepts of materiality, reasonableness, good faith and fair dealing
and similar doctrines affecting the enforceability of agreements generally
(regardless of whether enforcement is considered in proceedings at law or in
equity).

 

EXH. A-3



--------------------------------------------------------------------------------

C. Minnesota Statutes §290.371, Subd. 4 provides that any corporation required
to file a Notice of Business Activities Report does not have a cause of action
upon which it may bring suit under Minnesota law unless the corporation has
filed a Notice of Business Activities Report and provides that the use of the
courts of the State of Minnesota for all contracts executed and all causes of
action that arose before the end of any period for which a corporation failed to
file a required report is precluded.

We are qualified to practice law only in the state of Minnesota and do not
purport to be expert in the laws of any other state or any foreign country or
political subdivision thereof. This opinion is limited to the laws of the state
of Minnesota and to the Federal laws of the United States.

As to the enforcement of rights against any property or person, we express no
opinion as to the enforceability of provisions of the Loan Documents to the
extent they contain waivers by a party thereto of any right or remedies which
may be constitutionally protected or protected at law or cumulative remedies to
the extent such cumulative remedies purport to compensate or would have the
effect of compensating the party entitled to the benefits thereof in an amount
in excess of the benefit bargained for by such party. Further, our opinions in
paragraphs 3 and 4 above do not mean that (i) any particular remedy is available
upon a material default or (ii) every provision of each of the Loan Documents
will be upheld or enforced in each or any circumstance by a court; it being
understood that unenforceability of a particular provision and/or unavailability
of a particular remedy should not materially interfere with the practical
realization of the general substantive benefits intended to be afforded by the
Loan Documents.

Our opinions are limited to the specific issues addressed and are limited in all
respects to laws and facts existing on the date of this letter. We do not assume
any obligation to provide you with any subsequent opinion by reason of any fact
about which we did not have knowledge at that time, by reason of any change
subsequent to that time of any law, other governmental requirement or
interpretation thereof covered by any of our opinions or advice or for any other
reason.

This letter is furnished only to the Administrative Agent, the LC Issuer, the
Lenders, the Collateral Agent and the Noteholders, and is solely for their
benefit in connection with the transactions contemplated by the Loan Documents
and the NPA; provided, however, our opinion may be relied upon by any Person who
becomes a Lender under the Agreement pursuant to the terms of Section 2.25 or
Section 12.3 of the Agreement or becomes a successor Administrative Agent in
accordance with the terms of the Agreement or successor Collateral Agent in
accordance with the terms of the Intercreditor Agreement. This opinion is not to
be used, circulated, quoted or otherwise relied upon by any other person or
entity or, for any other purpose, without our prior written consent.

 

Very truly yours, KAPLAN, STRANGIS AND KAPLAN, P.A.

 

EXH. A-4



--------------------------------------------------------------------------------

EXHIBIT B

COMPLIANCE CERTIFICATE

 

To: The Lenders parties to the

Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of August     , 2011 (as amended, modified, renewed or
extended from time to time, the “Agreement”) between POLARIS INDUSTRIES INC., a
Minnesota corporation (the “Company”) any Foreign Subsidiaries party to the
Agreement from time to time as Foreign Borrowers (together with the Company, the
“Borrowers”), the Lenders party thereto and U.S. Bank National Association, as
Administrative Agent for the Lenders and as LC Issuer. Unless otherwise defined
herein, capitalized terms used in this Compliance Certificate have the meanings
ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected [            ] of the Company;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements;

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

4. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.

5. Schedule II hereto sets forth the Leverage Ratio and corresponding Tier
Status for purposes of determining the interest rates to be paid for Advances,
the LC Fee rates and the commitment fee rates commencing on the first day of the
first fiscal month following the delivery hereof.

6. Schedule III attached hereto sets forth the various reports and deliveries
which are required at this time under the Credit Agreement and the other Loan
Documents and the status of compliance.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Company has taken, is taking, or proposes to
take with respect to each such condition or event:

 

EXH. B-1



--------------------------------------------------------------------------------

 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this      day of
        ,         .

 

 

 

 

EXH. B-2



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

Compliance as of [            ], 20[    ] with

Provisions of 6.25.1 and 6.25.2 of

the Agreement

 

1. Interest Coverage Ratio (Section 6.25.1): (i)/(ii) =

 

(i)

   Consolidated EBIT for the four fiscal quarters ending as of such day (from
Item 3):    $ [        ,        ,         ] 

(ii)

   Consolidated Interest Expense for the four fiscal quarters ending as of such
day:    $ [        ,        ,         ] 

Actual:     .    :1.00        

Required: > 3.50:1.00

 

2. Leverage Ratio (Section 6.25.2): (i)/(ii) =

 

(i)

   Consolidated Funded Indebtedness as of such day (from Item 4):    $
[        ,        ,         ] 

(ii)

   Consolidated EBITDA for the four fiscal quarters ending as of such day) (from
Item 5):    $ [        ,        ,         ] 

Actual:     .    :1.00        

Required: < 3.00:1.00

 



--------------------------------------------------------------------------------

3.   Consolidated EBIT for the four fiscal quarters ending as of such day: ((i)
- (ii)) + (iii) + (iv) =    $[    ,    ,    ]   (i)    Consolidated Net Income:
   $[    ,    ,    ]      minus,      (ii)    the effect of any extraordinary or
other non-recurring gains or losses (including any gain or loss from the sale of
Property), as listed below:    $[    ,    ,    ]     
(a)                                                                     
    $[    ,    ,    ]         (b)                            
                                             $[    ,    ,    ]        
(c)                                                                     
    $[    ,    ,    ]         plus, to the extent deducted from revenues in
determining Consolidated Net Income      (iii)    Consolidated Interest Expense
for such period (excluding the effect of any extraordinary or other
non-recurring gains or losses (including any gain or loss from the sale of
Property) listed under Item 3(ii)):    $[    ,    ,    ]   (iv)    Total
provision for Federal, state, foreign or other income taxes for such period for
the Company and its Subsidiaries on a consolidated basis (excluding the effect
of any extraordinary or other non-recurring gains or losses (including any gain
or loss from the sale of Property) listed under Item 3(ii)):   
$[    ,    ,    ]

 

 

EXH. B-4



--------------------------------------------------------------------------------

4.   Consolidated Funded Indebtedness as of such day: (i) + (ii) + (iii) + (iv)
+ (v) =    $[    ,    ,    ]   (i)    Principal amount of all obligations of the
Company and its Subsidiaries for borrowed money:    $[    ,    ,    ]   (ii)   
All purchase money Indebtedness of the Company and its Subsidiaries:   
$[    ,    ,    ]   (iii)    The principal portion of all obligations of the
Company and its Subsidiaries under Capital Leases:    $[    ,    ,    ]   (iv)
   All drawn but unreimbursed amounts under all Letters of Credit (other than
Letters of Credit supporting trade payables in the ordinary course of business)
issued for the account of the Company or any of its Subsidiaries:   
$[    ,    ,    ] 5.   Consolidated EDITDA for the four fiscal quarters ending
as of such day: (i) + (ii) + (iii) =    $[    ,    ,    ]   (i)    Consolidated
EBIT for such period (from Item 3):    $[    ,    ,    ]      plus, to the
extent deducted from revenues in determining Consolidated Net Income:      (ii)
   Depreciation for such period:    $[    ,    ,    ]   (iii)    Amortization
for such period:    $[    ,    ,    ]

 

 

EXH. B-5



--------------------------------------------------------------------------------

SCHEDULE II TO COMPLIANCE CERTIFICATE

Borrower’s Applicable Margin Calculation

 

1. Leverage Ratio (from Schedule I, Item 2):              to 1.00

 

2. Status: Tier             



--------------------------------------------------------------------------------

SCHEDULE III TO COMPLIANCE CERTIFICATE

Reports and Deliveries Currently Due



--------------------------------------------------------------------------------

EXHIBIT C

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full. In the event of a
conflict between the Terms and Conditions and the Credit Agreement, the terms of
the Credit Agreement shall control.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below, the interest in and to all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including without limitation any letters of credit, guaranties and swing line
loans included in such facilities and, to the extent permitted to be assigned
under applicable law, all claims (including without limitation contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity), suits, causes of action and any other right of the Assignor against
any Person whether known or unknown arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby) (the “Assigned Interest”). Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

 

1.    Assignor:                                 
                                                                             2.
   Assignee:                                 
                                                                            
[and is an Affiliate/ Approved Fund of [identify Lender]1 3.    Borrower(s):   
Polaris Industries Inc. and any Foreign Subsidiaries that become a party to the
Credit Agreement as a Foreign Borrower.

 

1 

Select as applicable.

 

EXH. C-1



--------------------------------------------------------------------------------

4.   

Administrative

Agent:

   U.S. Bank National Association, as the agent under the Credit Agreement. 5.
   Credit Agreement:    The $350,000,000 Credit Agreement dated as of August
    , 2011 among the Borrowers, the Lenders party thereto and U.S. Bank National
Association, as Administrative Agent. 6.    Assigned Interest:      

 

Facility Assigned

  

Aggregate Amount of

Commitment/Loans

for all Lenders

  

Amount of

Commitment/Loans

Assigned*

  

Percentage Assigned

of

Commitment/Loans1

Revolving Credit    $350,000,000    $                                    
[    ]%      

 

7.    Trade Date:    [                    ]2   

Effective Date: [            , 20[    ] [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE
ADMINISTRATIVE AGENT.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

      Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

      Title:

 

EXH. C-2



--------------------------------------------------------------------------------

Consented to and Accepted:

U.S. BANK NATIONAL ASSOCIATION,

as Administrative Agent

 

By:  

 

Title:  

Consented to:

POLARIS INDUSTRIES INC.

 

By:  

 

Title:  

 

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

1 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

2 

Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.

 

EXH. C-3



--------------------------------------------------------------------------------

ANNEX 1

TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby. Neither the Assignor nor any of its officers, directors, employees,
agents or attorneys shall be responsible for (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency, perfection, priority, collectibility, or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Company, any of its Subsidiaries or any other Person obligated in respect of
any Loan Document, (iv) the performance or observance by the Company, any of its
Subsidiaries or any other Person of any of their respective obligations under
any Loan Documents, (v) inspecting any of the property, books or records of the
Company, any Guarantor, or any other Loan Party or (vi) any mistake, error of
judgment, or action taken or omitted to be taken in connection with the Loans or
the Loan Documents.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be “plan assets” under ERISA,
(v) agrees to indemnify and hold the Assignor harmless against all losses, costs
and expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (vii) attached as Schedule 1 to this Assignment and Assumption is
any documentation required to be delivered by the Assignee with respect to its
tax status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with



--------------------------------------------------------------------------------

their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, Reimbursement
Obligations, fees and other amounts) to the Assignor for amounts which have
accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Minnesota.



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF] BORROWING NOTICE

TO: U.S. Bank National Association, as administrative agent (the “Administrative
Agent”) under that certain Credit Agreement (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), dated as of
August     , 2011 among Polaris Industries Inc., a Minnesota corporation (the
“Company”), the Foreign Subsidiaries that become party thereto as Foreign
Borrowers (as each such term is defined in the Credit Agreement) (together with
the Company, the “Borrowers”), the financial institutions party thereto, as
lenders (the “Lenders”), and the Administrative Agent.

Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.

[            ], as Borrower, hereby gives to the Administrative Agent a
Borrowing Request pursuant to [Section 2.4.2/Section 2.8] of the Credit
Agreement, and such Borrower hereby requests to borrow on [            ],
20[    ] (the “Borrowing Date”):

(a) from the Lenders, on a pro rata basis, an aggregate principal [Dollar
Amount] of $[            ] in Revolving Loans as:

 

  1.  ¨ a Base Rate Advance (in Dollars)

 

  2.  ¨ a Eurocurrency Advance with the following characteristics:

Interest Period of [            ] [days/month(s)]

Agreed Currency: [            ]

(b) from the Swing Line Lender, a Swing Line Loan [(in Dollars)] of
$[            ] bearing interest at:

 

  1.  ¨ Base Rate

 

  2.  ¨ Daily Eurocurrency Rate

The undersigned hereby certifies to the Administrative Agent and the Lenders
that (i) all of the representations and warranties of the Borrower set forth in
the Credit Agreement (a) that contain a materiality qualifier are true and
correct in all respects and (b) that do not contain a materiality qualifier are
true and correct in all material respects, in each case, as of the Borrowing
Date hereunder except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct as of such earlier date; (ii) at the
time of and immediately after giving effect to such Advance, no Default shall
have occurred and be continuing; and (iii) all other relevant conditions set
forth in Section 4.2 of the Credit Agreement have been satisfied.

******

 

EXH. D-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Borrowing Notice to be
executed by its authorized officer as of the date set forth below.

Dated:             , 20    

 

 

By:                                                                       
                           Name: Title:

 

EXH. D-2



--------------------------------------------------------------------------------

EXHIBIT E-1

NOTE

[Date]

Polaris Industries Inc., a Minnesota corporation (the “Company”), promises to
pay to the order of [                            ] (the “Lender”) the aggregate
unpaid principal amount of all Loans made by the Lender to the Borrowers
pursuant to Article II of the Agreement (as hereinafter defined), in immediately
available funds at the applicable office of U.S. Bank National Association, as
Administrative Agent, together with interest on the unpaid principal amount
hereof at the rates and on the dates set forth in the Agreement. The Company
shall pay the principal of and accrued and unpaid interest on the Loans in full
on the Facility Termination Date.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of August     , 2011 (as amended,
supplemented, restated or otherwise modified from time to time, the
“Agreement”), among the Company, the Foreign Subsidiaries that become party
thereto as Foreign Borrowers (as each such term is defined in the Agreement)
(together with the Company, the “Borrowers”) the lenders party thereto,
including the Lender, the LC Issuer and U.S. Bank National Association, as
Administrative Agent, to which Agreement reference is hereby made for a
statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated. This Note is secured pursuant to the Pledge Agreements and
guaranteed pursuant to the Guaranty, all as more specifically described in the
Agreement, and reference is made thereto for a statement of the terms and
provisions thereof. Capitalized terms used herein and not otherwise defined
herein are used with the meanings attributed to them in the Agreement.

In the event of default hereunder, the undersigned agrees to pay all costs and
expenses of collection, including reasonable attorneys’ fees. The undersigned
waives demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.

THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF MINNESOTA

 

EXH. E-1-1



--------------------------------------------------------------------------------

WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING
EFFECT TO FEDERAL LAWS OF THE UNITED STATES APPLICABLE TO NATIONAL BANKS.

 

POLARIS INDUSTRIES INC. By:                           
                                                                      
Print Name:                                                                   
              Title:                          
                                                                   

 

EXH. E-1-2



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

NOTE OF [                            ],

DATED [            ], 20[    ]

 

Date

 

Principal

Amount of

Loan

 

Maturity

of Interest

Period

 

Principal

Amount

Paid

 

Unpaid

Balance

                       

 

EXH. E-1-3



--------------------------------------------------------------------------------

EXHIBIT E-2

NOTE

[Date]

[                             ], a [                            ] (the
“Borrower”), promises to pay to the order of
[                                        ] (the “Lender”) the aggregate unpaid
principal amount of all Loans made by the Lender to the Borrower pursuant to
Article II of the Agreement (as hereinafter defined), in immediately available
funds at the applicable office of U.S. Bank National Association, as
Administrative Agent, together with interest on the unpaid principal amount
hereof at the rates and on the dates set forth in the Agreement. The Borrower
shall pay the principal of and accrued and unpaid interest on the Loans in full
on the Facility Termination Date.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of August     , 2011 (as amended,
supplemented, restated or otherwise modified from time to time, the
“Agreement”), among the Borrower, Polaris Industries Inc., a Minnesota
corporation, the other Foreign Subsidiaries that become party thereto as Foreign
Borrowers (as each such term is defined in the Agreement) the lenders party
thereto, including the Lender, the LC Issuer and U.S. Bank National Association,
as Administrative Agent, to which Agreement reference is hereby made for a
statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated. This Note is secured pursuant to the Pledge Agreements and
guaranteed pursuant to the Guaranty, all as more specifically described in the
Agreement, and reference is made thereto for a statement of the terms and
provisions thereof. Capitalized terms used herein and not otherwise defined
herein are used with the meanings attributed to them in the Agreement.

In the event of default hereunder, the undersigned agrees to pay all costs and
expenses of collection, including reasonable attorneys’ fees. The undersigned
waives demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.

THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF MINNESOTA

 

EXH. E-2-1



--------------------------------------------------------------------------------

WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING
EFFECT TO FEDERAL LAWS OF THE UNITED STATES APPLICABLE TO NATIONAL BANKS.

 

 

By:  

 

Print Name:  

 

Title:  

 

 

EXH. E-2-2



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

NOTE OF [                    ],

DATED [            ], 20[    ]

 

Date

 

Principal

Amount of

Loan

 

Maturity

of Interest

Period

 

Principal

Amount

Paid

 

Unpaid

Balance

                       

 

EXH. E-2-3



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF INCREASING LENDER SUPPLEMENT

This INCREASING LENDER SUPPLEMENT, dated [                    ], 20[    ] (this
“Supplement”), by and among each of the signatories hereto, is to the Credit
Agreement, dated as of [                    ] (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), among
Polaris Industries Inc., a Minnesota corporation (the “Company”), the Foreign
Subsidiaries that become party thereto as Foreign Borrowers (as each such term
is defined in the Agreement) (together with the Company, the “Borrowers”), the
Lenders party thereto and U.S. Bank National Association, as administrative
agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.25 of the Agreement, the Company has the right,
subject to the terms and conditions thereof, to effectuate from time to time an
increase in the Aggregate Commitment under the Agreement by requesting one or
more Lenders to increase the amount of its Commitment;

WHEREAS, the Company has given notice to the Administrative Agent of its
intention to increase the Aggregate Commitment pursuant to such Section 2.25 of
the Agreement; and

WHEREAS, pursuant to Section 2.25 of the Agreement, the undersigned Increasing
Lender now desires to increase the amount of its Commitment under the Agreement
by executing and delivering to the Company and the Administrative Agent this
Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Agreement, that on the date of this Supplement it shall have its
Commitment increased by $[            ], thereby making the aggregate amount of
its total Commitment equal to $[            ].

2. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3. Terms defined in the Agreement shall have their defined meanings when used
herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of Minnesota.

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be

 

EXH. F-1



--------------------------------------------------------------------------------

deemed to be an original and all of which taken together shall constitute one
and the same document.

[remainder of this page intentionally left blank]

 

EXH. F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:                           
                                                                       Name:  
Title:  

Accepted and agreed to as of the date first written above:

POLARIS INDUSTRIES INC.

 

By:                                                                     
                       Name:   Title:  

Acknowledged as of the date first written above:

 

U.S. BANK NATIONAL ASSOCIATION as Administrative Agent
By:                                                                     
                       Name:   Title:  

 

EXH. F-3



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF AUGMENTING LENDER SUPPLEMENT

This AUGMENTING LENDER SUPPLEMENT, dated [            ], 20[    ] (this
“Supplement”), is to the Credit Agreement, dated as of [                    ]
(as amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), among Polaris Industries Inc., a Minnesota corporation (the
“Company”), the Foreign Subsidiaries that become party thereto as Foreign
Borrowers (as each such term is defined in the Agreement) (together with the
Company, the “Borrowers”), the Lenders party thereto and U.S. Bank National
Association, as administrative agent (in such capacity, the “Administrative
Agent”).

W I T N E S S E T H

WHEREAS, the Agreement provides in Section 2.25 thereof that any bank, financial
institution or other entity may extend Commitments under the Agreement subject
to the approval of the Company and the Administrative Agent, by executing and
delivering to the Company and the Administrative Agent a supplement to the
Agreement in substantially the form of this Supplement; and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Agreement and agrees that it shall, on the date of this Supplement, become a
Lender for all purposes of the Agreement to the same extent as if originally a
party thereto, with a Commitment with respect to Revolving Loans of $[        ].

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Agreement or any other
instrument or document furnished pursuant hereto or thereto; (d) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Agreement or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Agreement are required to be performed by it as a
Lender.

 

EXH. G-1



--------------------------------------------------------------------------------

3. The undersigned’s address for notices for the purposes of the Agreement is as
follows:

[                    ]

4. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

5. Terms defined in the Agreement shall have their defined meanings when used
herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of Minnesota.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

EXH. G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING

LENDER]

By:  

 

Name:   Title:  

Accepted and agreed to as of the date first written above:

POLARIS INDUSTRIES INC.

 

By:  

 

Name:   Title:  

Acknowledged as of the date first written above:

U.S. BANK NATIONAL ASSOCIATION

as Administrative Agent

 

By:  

 

Name:   Title:  

 

EXH. G-3



--------------------------------------------------------------------------------

EXHIBIT H

LIST OF CLOSING DOCUMENTS

POLARIS INDUSTRIES INC.

CREDIT FACILITY

AUGUST     , 2011

LIST OF CLOSING DOCUMENTS1

A. LOAN DOCUMENTS

 

1. Credit Agreement dated as of August     , 2011, among Polaris Industries
Inc., a Minnesota corporation (the “Company”), the Lenders party thereto and
U.S. Bank National Association, as administrative agent (in such capacity, the
“Administrative Agent”), evidencing a revolving credit facility to the Borrowers
from the Lenders in an initial aggregate principal amount of up to $350,000,000.

EXHIBITS

 

Exhibit A    Form of Opinion Exhibit B    Form of Compliance Certificate
Exhibit C    Form of Assignment and Assumption Agreement Exhibit D    Form of
Borrowing Notice Exhibit E    Form of Note Exhibit F    Form of Increasing
Lender Supplement Exhibit G    Form of Augmenting Lender Supplement Exhibit H   
List of Closing Documents Exhibit I    Form of Assumption Letter

SCHEDULES

 

Pricing Schedule Schedule 1.1    Commitments Schedule 1.2    Existing Letters of
Credit Schedule 1.4    Existing PAI Basket Obligations Schedule 5.8   
Subsidiaries Schedule 5.14    Properties Schedule 6.16    Investments Schedule
6.17    Liens

 

2. Notes executed by the Borrowers in favor of each of the Lenders, if any,
which has requested a note pursuant to Section 2.13(d) of the Credit Agreement.

 

  a. Bank of the West

 

 

1 

Each capitalized term used herein and not defined herein shall have the meaning
assigned to such term in the above-defined Credit Agreement. Items appearing in
bold and italics shall be prepared and/or provided by the Borrower and/or
Borrower’s counsel.

 

EXH. H-1



--------------------------------------------------------------------------------

  b. Comerica Bank

  c. PNC Bank, National Association

 

3. Intercreditor Agreement executed by the Noteholders, each Borrower party to
the Credit Agreement as of the Closing Date and the Collateral Agent (as such
term is defined therein)

 

4. Guaranty executed by the initial Guarantors in favor of the Administrative
Agent.

 

5. Pledge Agreement executed by each of the Pledgors in favor of the Collateral
Agent.

 

6. [Foreign law documentation relating to the pledge of the following Foreign
Subsidiaries which are designated as Material Subsidiaries as of the Closing
Date:

a.

b.

c.

d.]

B. CORPORATE DOCUMENTS

 

7. Certificate of the Secretary or an Assistant Secretary of each Loan Party
listed below certifying (i) that there have been no changes in the charter
document of such Loan Party, as attached thereto and as certified as of a recent
date by the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, since the date of the certification thereof by
such governmental entity, (ii) the Operating Agreement or other organizational
document, as attached thereto, of such Loan Party as in effect on the date of
such certification, (iii) resolutions of the Board of Directors or other
governing body of such Loan Party authorizing the execution, delivery and
performance of each Loan Document to which it is a party, (iv) the Good Standing
Certificate (or analogous documentation if applicable) for such Loan Party from
the Secretary of State (or analogous governmental entity) of the jurisdiction of
its organization, to the extent generally available in such jurisdiction and
(v) the names and true signatures of the incumbent officers of each Loan Party
authorized to sign the Loan Documents to which it is a party, and (in the case
of each Borrower) authorized to request an Advance or the issuance of a Facility
LC under the Credit Agreement.

 

  a. Polaris Industries Inc., a Minnesota corporation

  b. Polaris Acceptance Inc.

  c. Polaris Industries Inc., a Delaware corporation

  d. Polaris Industries Manufacturing LLC

  e. Polaris Sales Inc.

  f. Polaris Direct Inc.

  g. Polaris Insurance Services LLC

  h. Polaris Sales Europe Inc.

  i. Indian Motorcycle Company

 

EXH. H-2



--------------------------------------------------------------------------------

  j. Indian Motorcycle International, LLC

  k. Indian Motorcycle USA LLC

C. OPINIONS

 

8. Opinion of Kaplan, Strangis and Kaplan, counsel for the Loan Parties.

 

9. [Opinions of such foreign counsel as the Administrative Agent and its counsel
shall determine are appropriate with respect to the enforceability, perfection
and priority of the Liens intended to be created by the Pledge Agreement as of
the Closing Date:

a.

b.

c.]

D. CLOSING CERTIFICATES AND MISCELLANEOUS

 

10. A Certificate signed by an Authorized Officer of the Company certifying the
following: on the date of the initial Credit Extension: (1) no Default or Event
of Default has occurred and is continuing and (2) the representations and
warranties contained in Article V are (x) with respect to any representations or
warranties that contain a materiality qualifier, true and correct in all
respects and (y) with respect to any representations or warranties that do not
contain a materiality qualifier, true and correct in all material respects as of
such date, except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct on and as of such earlier date.

 

11. Payoff documentation providing evidence satisfactory to the Administrative
Agent that the Existing Credit Agreement has been terminated and cancelled
(along with all of the agreements, documents and instruments delivered in
connection therewith), all Indebtedness owing thereunder has been repaid and any
Liens thereunder shall have been terminated.

 

12. Evidence of insurance coverage for the Company and its Subsidiaries
conforming to the requirements of Section 5.18.

 

13. The Administrative Agent shall have received:

a. Pro forma financial statements giving effect to the Credit Extensions
contemplated hereby, which demonstrate, in the Administrative Agent’s reasonable
judgment, together with all other information then available to the
Administrative Agent, that the Company and its Subsidiaries can repay their
debts and satisfy their other obligations as and when they become due, and can
comply with the financial covenants set forth in Section 6.25;

 

EXH. H-3



--------------------------------------------------------------------------------

b. Such information as the Administrative Agent may reasonably request to
confirm the tax, legal, and business assumptions made in such pro forma
financial statements;

c. Unaudited consolidated financial statements of the Borrower and its
Subsidiaries for the fiscal quarter ended March 31, 2011; and

d. Audited consolidated financial statements of the Borrower and its
Subsidiaries for the fiscal years ended December 31, 2008, December 31, 2009 and
December 31, 2010.

E. FEES AND EXPENSES

 

14. The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the date hereof, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrowers hereunder.

 

EXH. H-4



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF ASSUMPTION LETTER

[Date]

To the Administrative Agent and the Lenders

party to the Credit Agreement

referred to below

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August [    ],
2011 (as the same may be amended, supplemented, restated or otherwise modified
from time to time, the “Credit Agreement”), among Polaris Industries Inc., a
Minnesota corporation (the “Company”), the undersigned (upon the effectiveness
of this Assumption Letter and the satisfaction of certain other conditions), the
other Foreign Borrowers from time to time parties thereto, the Lenders from time
to time parties thereto and U.S. Bank National Association, as Administrative
Agent. Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement.

The undersigned, [                    ], a[n] [                
corporation/limited liability company/partnership] organized under the laws of
[                    ] (the “New Foreign Borrower”), wishes to become a Foreign
Borrower, authorized to borrow Loans denominated in [SPECIFY RELEVANT AGREED
CURRENCIES], and accordingly hereby agrees that, subject to the satisfaction of
the conditions set forth in Sections 2.26 and 4.3 of the Credit Agreement, from
the date hereof it shall become a Foreign Borrower under the Credit Agreement,
and until the payment in full of the principal of and interest on all Loans made
to it and performance of all of its other Foreign Borrower Obligations
thereunder, it shall perform, comply with and be bound by each of the provisions
of the Credit Agreement which are stated to apply to a Foreign Borrower. Without
limiting the generality of the foregoing, the New Foreign Borrower hereby
represents and warrants that: (i) the representations and warranties relating to
such New Foreign Borrower and, to the extent applicable, its Subsidiaries, set
forth in Article V (including, without limitation, those set forth in Sections
5.21. 5.22 and 5.23 of the Credit Agreement) are true and correct on and as of
the date hereof, and (ii) it has heretofore received a true and correct copy of
the Credit Agreement (including any amendments or modifications thereof or
supplements or waivers thereto) as in effect on the date hereof. In addition,
the New Foreign Borrower hereby authorizes the Company to act on its behalf as
and to the extent provided for in Article II or otherwise in the Credit
Agreement.

CHOICE OF LAW. THIS ASSUMPTION LETTER SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (WITHOUT REGARD TO THE

 

EXH. I-1



--------------------------------------------------------------------------------

CONFLICT OF LAWS PROVISIONS) OF THE STATE OF MINNESOTA, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

This Assumption Letter may be executed in any number of counterparts, each of
which shall be an original, but all of which shall together constitute one and
the same agreement.

 

EXH. I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Foreign Borrower has duly executed and delivered
this Assumption Letter as of the date and year first above written.

 

[NAME OF FOREIGN SUBSIDIARY], as the New Foreign Borrower By:  

 

Name: Title: Address for Notices under the Credit Agreement:
[                    ]

 

Acknowledged by and consented to: POLARIS INDUSTRIES INC. By:  

 

Name: Title:

 

U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent and as Lender By:  

 

Name: Title:

 

EXH. I-3



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Lender By:  

 

 

Name:   Title:  

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Lender

By:  

 

 

Name:   Title:   [                           
                                                      ], as Lender

By:  

 

 

Name:   Title:   [                           
                                                      ], as Lender

By:  

 

 

Name:     Title:    

 

EXH. I-4



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

APPLICABLE

MARGIN

 

TIER I STATUS

 

TIER II STATUS

 

TIER III STATUS

 

TIER IV STATUS

Eurocurrency Rate

  1.65%   1.45%   1.25%   1.05%

Base Rate

  0.65%   0.45%   0.25%   0.05%

APPLICABLE FEE

RATE

 

TIER I STATUS

 

TIER II STATUS

 

TIER III STATUS

 

TIER IV STATUS

Facility Fee

  0.35%   0.30%   0.25%   0.20%

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Financials” means the annual or quarterly financial statements of the Company
delivered pursuant to Section 6.1(i) or (ii).

“Status” means either Tier I Status, Tier II Status, Tier III Status or Tier IV
Status.

“Tier I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, (i) the Borrowers
have not qualified for Tier II Status, Tier III Status or Tier IV Status.

“Tier II Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, (i) the Borrower has
not qualified for Tier III Status or Tier IV Status and (ii) the Leverage Ratio
is less than 2.50 to 1.00.

“Tier III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrowers have not qualified for Tier IV Status and (ii) the Leverage Ratio is
less than 1.75 to 1.00.

“Tier IV Status” exists at any date if as of the last day of the fiscal quarter
of the Company referred to in the most recent Financials the Leverage Ratio is
less than 1.00 to 1.00.

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Borrowers’ Status as reflected in the then
most recent Financials. Adjustments, if any, to the Applicable Margin or
Applicable Fee Rate shall be effective from and after the first day of the first
fiscal month immediately following the date on which the delivery of such
Financials is required until the first day of the first fiscal month immediately
following the next such date on which delivery of such Financials of the Company
and its Subsidiaries is so required. If the Borrower fails to deliver the
Financials to the Administrative Agent at the time required pursuant to
Section 6.1, then the Applicable Margin



--------------------------------------------------------------------------------

and Applicable Fee Rate shall be the highest Applicable Margin and Applicable
Fee Rate set forth in the foregoing table until five days after such Financials
are so delivered.



--------------------------------------------------------------------------------

SCHEDULE 1.1

Commitments

 

LENDER

   COMMITMENT

U.S. Bank National Association

   $55,000,000

Royal Bank of Canada

   $55,000,000

Wells Fargo Bank, National Association

   $55,000,000

The Bank of Tokyo-Mitsubishi

   $47,500,000

Comerica Bank

   $31,250,000

Fifth Third Bank

   $31,250,000

Bank of America

   $22,500,000

Bank of the West

   $17,500,000

PNC Bank, National Association

   $17,500,000

Sovereign Bank

   $17,500,000



--------------------------------------------------------------------------------

SCHEDULE 1.2

Existing Letters of Credit

 

LC
Number

  Iss Dt   Exp Dt   Ext
Per   Notification
Days   Type   Applicant Name   Beneficiary Name   Curr   Liab COC
Amt         Liab USD Amt         AS OF DT 3101102   11/18/2009   10/16/2011  
ANN   30   [Standby]   POLARIS
INDUSTRIES   OLD REPUBLIC


INSURANCE

COMPANY

  USD     550,000.00      $ 550,000.00      6/20/2011 3113552   11/18/2010  
9/30/2011   ANN   150   [Standby]   POLARIS
BRITAIN
LIMITED   (Back-to-Back)
BANK OF AMERICA /
BARCLAYS BANK
PLC   GBP     550,000.00      $ 905,382.51      6/20/2011 3115015   11/10/2010  
11/11/2011   ANN   105   [Standby]   POLARIS
SALES
EUROPE   (Back-to-Back)
BANK OF AMERICA /
UBS,
SWITZERLAND   CHF     121,972.00      $ 143,025.33      6/20/2011              
     

 

 

                        Total:      $ 1,598,407.84     



--------------------------------------------------------------------------------

SCHEDULE 1.4

Existing PAI Basket Obligations

Capital contribution to Acceptance Partnership in the amount of $35,567,331.00.



--------------------------------------------------------------------------------

SCHEDULE 5.8

Subsidiaries

Material Subsidiaries

 

Name

  

Jurisdiction

  

Type of Entity

  

Parent

   Percentage
Ownership  

Polaris Acceptance Inc.

   Minnesota    Corporation    Polaris Industries Inc. (MN)      100.00 % 

Polaris Industries Inc.

   Delaware    Corporation    Polaris Industries Inc. (MN)      100.00 % 

Polaris Industries Manufacturing LLC

   Minnesota    Limited Liability Company    Polaris Industries Inc. (DE)     
100.00 % 

Polaris Sales Inc.

   Minnesota    Corporation    Polaris Industries Inc. (DE)      100.00 % 

Polaris Direct Inc.

   Minnesota    Corporation    Polaris Sales Inc.      100.00 % 

Polaris Insurance Services LLC

   Minnesota    Limited Liability Company    Polaris Industries Inc. (DE)     
100.00 % 

Polaris Sales Europe Inc.

   Minnesota    Corporation    Polaris Sales Inc.      100.00 % 

Indian Motorcycle Company

   Delaware    Corporation    Polaris Industries Inc. (DE)      100.00 % 

Indian Motorcycle International, LLC

   Delaware    Limited Liability Company    Polaris Industries Inc. (DE)     
100.00 % 

Indian Motorcycle USA LLC

   Delaware    Limited Liability Company    Indian Motorcycle International, LLC
     100.00 % 

Other Subsidiaries

 

Name

  

Jurisdiction

  

Type of Entity

  

Parent

   Percentage
Ownership  

Polaris Britain Limited

   United Kingdom    Corporation    Polaris Sales Inc.      100.00 % 

Polaris France S.A.

   France    Corporation    Polaris Sales Inc.      100.00 % 

Polaris Norway AS

   Norway    Corporation    Polaris Scandinavia AB      100.00 % 

Polaris Germany GmbH

   Germany    GmbH    Polaris Sales Inc.      100.00 % 

Polaris Sales Spain, S.L.

   Spain    SL    Polaris Sales Inc.      100.00 % 

Polaris Industries Europe Sàrl*

   Switzerland    Sàrl    Polaris Sales Inc.      100.00 % 

Polaris Sales Europe Sarl

   Switzerland    Sarl    Polaris Sales Inc.      100.00 % 

Swissauto powersports LLC

   Switzerland    Limited Liability Company    Polaris Sales Europe Inc.     
100.00 % 

Polaris of Brazil Import and Trade of Vehicles and Motorcycles LLC

   Brazil    Limited Liability Company    Polaris Sales Inc.      99.99 %       
   Polaris Industries Inc. (DE)      0.01 % 

North Pole Star LLC

   Mexico    Limited Liability Company    Polaris Sales Europe Sarl      99.00
% 



--------------------------------------------------------------------------------

Name

  

Jurisdiction

  

Type of Entity

  

Parent

   Percentage
Ownership            Polaris France SA      1.00 % 

Polaris Trading (Shanghai) Ltd

   China    Corporation    Polaris Sales Inc.      100.00 % 

Polaris India Private Ltd.

   India    Corporation    Polaris Sales Inc.      100.00 % 

7161549 Canada Inc.

   Manitoba, Canada    Corporation    Indian Motorcycle Company      100.00 % 

Polaris Industries Ltd.

   Manitoba, Canada    Corporation    Polaris Industries Inc. (DE)      100.00
% 

Polaris Sales Australia Pty Ltd.

   Australia    Corporation    Polaris Sales Inc.      100.00 % 

Polaris Scandinavia AB

   Sweden    Corporation    Polaris Sales Inc.      100.00 % 

Victory Motorcycles Australia Pty Ltd

   Australia    Corporation    Polaris Sales Australia Pty Ltd.      100.00 % 

 

* Began liquidation process on April 15, 2011; which is expected to be complete
during the fourth quarter of 2011.



--------------------------------------------------------------------------------

SCHEDULE 5.14

Properties

None.



--------------------------------------------------------------------------------

SCHEDULE 6.16

Investments

 

a) 40% ($975,413*) joint venture Investment by the Company in Robin
Manufacturing, U.S.A. pursuant to Shareholder Agreement, dated as of February 3,
1995, between Fuji Heavy Industries, Ltd. and the Company.

 

b) Polaris Acceptance, Inc., a Minnesota corporation and Wholly-Owned Subsidiary
of the Company, maintains a 50% equity interest in Acceptance Partnership.
Reference is made to the existing PAI Basket obligations disclosed in Schedule
1.4.

 

c) $33,593* Investment by Polaris Sales Inc. in Polaris Germany GmbH.

 

d) $184* Investment by Polaris Sales Inc. in Polaris Britain Limited.

 

e) $13,387* Investment by Polaris Scandinavia AB in Polaris Norway AS.

 

f) $10,889* Investment by Polaris Sales Inc. in Polaris Scandinavia AB.

 

g) $1,130,024* Investment by Polaris Sales Inc. in Polaris Sales Australia Pty
Ltd.

 

h) $357,097* Investment by Polaris Sales Inc. in Polaris France S.A.

 

i) $1,390,698* Investment by Polaris Industries Inc., a Delaware corporation, in
Polaris Industries Ltd.

 

j) $1,119,839* Investment by Polaris Sales Europe Sarl in North Pole Star LLC.

 

k) $956,325* Investment by Polaris Sales Inc. in Polaris of Brazil Import and
Trade of Vehicles and Motorcycles LLC.

 

l) $1,131,478* Investment by Polaris Sales Inc. in Polaris India Private Ltd.

 

m) $7,780,393* Investment by Polaris Sales Europe Inc. in Swissauto powersports
LLC.

 

n) $37,869* Investment by Polaris Sales Inc. in Polaris Sales Europe Sarl.

 

o) $1,484,237* Investment by Polaris Sales Inc. in Polaris Sales Spain, S.L.

 

p) $1,000,000* Investment by Polaris Sales Inc. in Polaris Trading (Shanghai)
Ltd.

 

* as of June 30, 2011



--------------------------------------------------------------------------------

SCHEDULE 6.17

Liens

 

    

Debtor

  

Secured Party

  

Filing Office and Date

 

UCC File No.

  

Summary Collateral
Description

1.   Polaris Industries, Inc.    Ingersoll-Rand Financial Services a Division of
Citicapital Commercial Corporation    Minnesota Secretary of State 12/23/2002;
Continuation filed 6/26/2007   20026046736; Continuation: 20071730834    Bobcat
Skid Steer Loader and attachments, accessories, replacement parts, additions and
all cash and non-cash proceeds thereof 2.   Polaris Industries Inc    Data Sales
Co., Inc.    Minnesota Secretary of State 8/08/2006   200613026796    Leased
equipment 3.   Polaris Industries Inc    Data Sales Co., Inc.    Minnesota
Secretary of State 11/14/2006   200614285764    Leased equipment 4.   Polaris
Industries    IOS Capital    Minnesota Secretary of State 12/21/2006  
200614768372    Leased equipment, additions, improvements, attachments,
accessories, accessions, upgrades and replacements thereto, and any and all
substitutions or exchanges, and any and all products, insurance or other
proceeds therefrom 5.   Polaris Industries Inc    Canon Financial Services   
Minnesota Secretary of State 5/04/2007   200716656508    Leased equipment and
all accounts receivable with respect thereto and all replacements of, additions
to, substitutions for and proceeds of the foregoing 6.   Polaris Industries Inc
   Data Sales Co. Inc    Minnesota Secretary of State 5/21/2007   200716854794
   Leased equipment 7.   Polaris Industries    IOS Capital    Minnesota
Secretary of State 5/22/2007   200716877230    Leased equipment, additions,
improvements, attachments, accessories, accessions, upgrades and replacements
thereto, and any and all substitutions or exchanges, and any and all products,
insurance or other proceeds therefrom 8.   Polaris Industries    IOS Capital   
Minnesota Secretary of State 5/24/2007   200716921865    Leased equipment,
additions, improvements, attachments, accessories, accessions, upgrades and
replacements thereto, and any and all substitutions or exchanges, and any and
all products, insurance or other proceeds therefrom



--------------------------------------------------------------------------------

    

Debtor

  

Secured Party

  

Filing Office and Date

 

UCC File No.

  

Summary Collateral
Description

9.   Polaris Industries    IOS Capital    Minnesota Secretary of State 5/24/2007
  200716921889    Leased equipment, additions, improvements, attachments,
accessories, accessions, upgrades and replacements thereto, and any and all
substitutions or exchanges, and any and all products, insurance or other
proceeds therefrom 10.   Polaris Industries    IOS Capital    Minnesota
Secretary of State 5/24/2007   200716921904    Leased equipment, additions,
improvements, attachments, accessories, accessions, upgrades and replacements
thereto, and any and all substitutions or exchanges, and any and all products,
insurance or other proceeds therefrom 11.   Polaris Industries    IOS Capital   
Minnesota Secretary of State 5/24/2007   200716921928    Leased equipment,
additions, improvements, attachments, accessories, accessions, upgrades and
replacements thereto, and any and all substitutions or exchanges, and any and
all products, insurance or other proceeds therefrom 12.   Polaris Industries   
IOS Capital    Minnesota Secretary of State 5/24/2007   200716921942    Leased
equipment, additions, improvements, attachments, accessories, accessions,
upgrades and replacements thereto, and any and all substitutions or exchanges,
and any and all products, insurance or other proceeds therefrom 13.   Polaris
Industries Inc    Data Sales Co. Inc.    Minnesota Secretary of State 5/25/2007
  200716931855    Leased equipment 14.   Polaris Industries Inc    Data Sales
Co., Inc.    Minnesota Secretary of State 9/25/2007   200718332896    Leased
equipment 15.   Polaris Industries    IKON Financial SVCS    Minnesota Secretary
of State 1/01/2008   200810000925    Leased equipment, additions, improvements,
attachments, accessories, accessions, upgrades and replacements thereto, and any
and all substitutions or exchanges, and any and all products, insurance or other
proceeds therefrom



--------------------------------------------------------------------------------

    

Debtor

  

Secured Party

  

Filing Office and Date

 

UCC File No.

  

Summary Collateral
Description

16.   Polaris Industries, Inc.    Data Sales Co., Inc. (Assigned to    Minnesota
Secretary of State 1/08/2008; Assignments filed 1/09/2009 (2) and 8/13/2010 (2)
  200810102059; Assignments: 20091452223, 20091452955, 20102118537 and
20102118538    Leased equipment 17.   Polaris Industries    IKON Financial SVCS
   Minnesota Secretary of State 1/09/2008   200810113446    Leased equipment,
additions, improvements, attachments, accessories, accessions, upgrades and
replacements thereto, and any and all substitutions or exchanges, and any and
all products, insurance or other proceeds therefrom 18.   Polaris Industries   
IKON Financial SVCS    Minnesota Secretary of State 1/09/2008   200810113484   
Leased equipment, additions, improvements, attachments, accessories, accessions,
upgrades and replacements thereto, and any and all substitutions or exchanges,
and any and all products, insurance or other proceeds therefrom 19.   Polaris
Industries Inc    Data Sales Co., Inc.    Minnesota Secretary of State 1/11/2008
  200810156683    Leased equipment 20.   Polaris Industries, Inc.    Data Sales
Co., Inc.    Minnesota Secretary of State 4/04/2008; Assignments filed 1/09/2009
(2) and 8/13/2010 (2)   200811258342; Assignments: 20091452961, 20091452965,
20102118544 and 20102118546    Leased equipment 21.   Polaris Industries Inc   
Data Sales Co., Inc.    Minnesota Secretary of State 5/12/2008; Assignments
filed 1/09/2009 and 8/16/2010   200811765427; Assignments: 20091452972 and
20102120071    Leased equipment 22.   Polaris Industries    IKON Financial SVCS
   Minnesota Secretary of State 8/14/2008   200812866323    Leased equipment,
additions, improvements, attachments, accessories, accessions, upgrades and
replacements thereto, and any and all substitutions or exchanges, and any and
all products, insurance or other proceeds therefrom 23.   Polaris Industries Inc
   Data Sales Co., Inc.    Minnesota Secretary of State 9/19/2008   200813259959
   Leased equipment



--------------------------------------------------------------------------------

    

Debtor

  

Secured Party

  

Filing Office and Date

 

UCC File No.

  

Summary Collateral
Description

24.   Polaris Industries Inc.    Wells Fargo Bank, N.A.    Minnesota Secretary
of State 11/13/2008   200813878778    JCB Rough Terrain Forklift and all
equipment parts, accessories, substitutions, additions, accessions and
replacements thereto and thereof, then or thereafter installed in, affixed to,
or used in conjunction therewith and the proceeds thereof, together with all
installment payments, insurance proceeds, other proceeds and payments due and to
become due arising from or relating to said equipment 25.   Polaris Industries
Inc.    Data Sales Company    Minnesota Secretary of State 12/29/2008  
200814359472    Leased equipment 26.   Polaris Industries, Inc.    Data Sales
Company    Minnesota Secretary of State 2/06/2009   200914863775    Leased
equipment 27.   Polaris Industries, Inc.    Data Sales Company    Minnesota
Secretary of State 2/19/2009   200915030244    Leased equipment 28.   Polaris
Industries    IKON Financial SVCS    Minnesota Secretary of State 3/31/2009  
200915528532    Leased equipment, additions, improvements, attachments,
accessories, accessions, upgrades and replacements thereto, and any and all
substitutions or exchanges, and any and all products, insurance or other
proceeds therefrom 29.   Polaris Industries, Inc.    Data Sales Company   
Minnesota Secretary of State 5/04/2009   200915962168    Leased equipment 30.  
Polaris Industries, Inc.    Data Sales Company    Minnesota Secretary of State
6/08/2009   200916343265    Leased equipment



--------------------------------------------------------------------------------

    

Debtor

  

Secured Party

  

Filing Office and Date

 

UCC File No.

  

Summary Collateral
Description

31.  

Polaris Industries, Inc.

(Additional Debtors: Water Works Manufacturing, LLC and Cambridge Metals and
Plastics)

   Mold Tooling Systems, Inc.    Minnesota Secretary of State 8/26/2009  
200917178027    Design and build tools including all die details and spare
details, all attachments, accessions, fittings, increases, tools, parts,
repairs, supplies, engineering changes and commingled goods relating to the
finished property, and all additions, replacements or substitutions for all of
the foregoing 32.   Polaris Industries, Inc.    Data Sales Company    Minnesota
Secretary of State 9/17/2009   200917418814    Leased equipment 33.   Polaris
Industries, Inc.    TCF Equipment Finance, Inc.    Minnesota Secretary of State
11/05/2009; Amendment filed 4/15/2010   200917950293; Amendment: 20101988549   
Leased equipment and all accessories, attachments, parts, repairs, upgrades,
additions and replacements thereto or incorporated therein, all software
embedded in or acquired in an integrated transaction with the property, all
modifications, additions and replacements thereto and any substitutions therefor
and all proceeds of any of the foregoing, including without limitation all
insurance proceeds, rents, cash, accounts, instruments and chattel paper related
thereto or arising therefrom 34.   Polaris Industries, Inc.    Data Sales
Company    Minnesota Secretary of State 3/05/2010   201019377886    Leased
equipment 35.   Polaris Industries, Inc.    Data Sales Company    Minnesota
Secretary of State 3/22/2010   201019577751    Leased equipment 36.   Polaris
Industries Inc    Chemetall US Inc    Minnesota Secretary of State 4/16/2010  
201019900318    Consignment inventory and proceeds located at 301 5th Ave SW
Roseau, MN 56751 37.   Polaris Industries, Inc.    Data Sales Company   
Minnesota Secretary of State 5/07/2010   201020166074    Leased equipment



--------------------------------------------------------------------------------

    

Debtor

  

Secured Party

  

Filing Office and Date

 

UCC File No.

  

Summary Collateral
Description

38.   Polaris Industries Inc.    Cisco Systems Capital Corporation    Minnesota
Secretary of State 7/28/2010   201021017865    Leased equipment, all insurance,
warranty, rental and other claims and rights to payment and chattel paper
arising out of such equipment and all books, records and proceeds related to the
foregoing and all software and software license rights relating to the foregoing
and all substitutions, replacements, upgrades, repairs, parts and attachments,
improvements and accessions thereto 39.   Polaris Industries Inc.    Data Sales
Company    Minnesota Secretary of State 8/17/2010   201021204222    Leased
equipment 40.   Polaris Industries, Inc.    Data Sales Company    Minnesota
Secretary of State 11/29/2010   201022269727    Leased equipment 41.   Polaris
Industries Inc.    Wells Fargo Bank, N.A.    Minnesota Secretary of State
12/31/2010   201022636738    Linde Forklift and all equipment parts,
accessories, substitutions, additions, accessions and replacements thereto and
thereof, then or thereafter installed in, affixed to, or used in conjunction
therewith and the proceeds thereof, together with all installment payments,
insurance proceeds, other proceeds and payments due and to become due arising
from or relating to said equipment 42.   Polaris Industries, Inc.    H.S. Die &
Engineering Inc.    Minnesota Secretary of State 2/07/2011   201123070471   
Polaris Rear TXC Box and any modification, changes or alterations of such
collateral 43.   Polaris Industries Inc.    Data Sales Company    Minnesota
Secretary of State 2/16/2011   201123183384    Leased equipment



--------------------------------------------------------------------------------

    

Debtor

  

Secured Party

  

Filing Office and Date

 

UCC File No.

  

Summary Collateral
Description

44.   Polaris Industries Inc. (Additional Debtors: Water Works Manufacturing,
LLC and Cambridge Metals and Plastics)    Mold Tooling Systems, Inc.   
Minnesota Secretary of State 4/26/2011   201124046969    Design and build tools
including all die details and spare details, all attachments, accessions,
fittings, increases, tools, parts, repairs, supplies, engineering changes and
commingled goods relating to the foregoing property, and all additions,
replacements or substitutions for all of the foregoing property 45.   Polaris
Industries Inc.    Data Sales Company    Minnesota Secretary of State 5/06/2011
  201124168439    Leased equipment 46.   Polaris Industries Inc.    Wells Fargo
Bank, N.A.    Minnesota Secretary of State 5/20/2011   201124335664    Linde
forklifts and all equipment parts, accessories, substitutions, additions,
accessions and replacements thereto and thereof, then or thereafter installed
in, affixed to, or used in conjunction therewith and the proceeds thereof,
together with all installment payments, insurance proceeds, other proceeds and
payments due and to become due arising from or relating to said equipment 47.  
Polaris Industries Inc.    Wells Fargo Bank, N.A.    Minnesota Secretary of
State 5/20/2011   201124335690    Crown order picker and all equipment parts,
accessories, substitutions, additions, accessions and replacements thereto and
thereof, then or thereafter installed in, affixed to, or used in conjunction
therewith and the proceeds thereof, together with all installment payments,
insurance proceeds, other proceeds and payments due and to become due arising
from or relating to said equipment 48.   Polaris Industries, Inc.    H.S. Die &
Engineering Inc.    Minnesota Secretary of State 6/09/2011   201124541515   
Polaris panel (firewall) and any modification, changes or alternations of such
collateral



--------------------------------------------------------------------------------

    

Debtor

  

Secured Party

  

Filing Office and Date

 

UCC File No.

  

Summary Collateral
Description

49.   Polaris Industries Inc, Dave Dirks 218-463-4090    Ervin Leasing Company
   Minnesota Secretary of State 5/05/2008   200811668906    Leased equipment 50.
  Polaris Industries Inc, Dave Dirks 218-463-4090    Ervin Leasing Company   
Minnesota Secretary of State 5/05/2008   200811669199    Leased equipment 51.  
Polaris Industries Inc.    Best Business Products    Delaware Department of
State 3/19/2007   2007 1022846    Leased equipment and all products, proceeds
and attachments 52.   Polaris Industries Inc.    Frimo, Inc.    Delaware
Department of State 10/02/2008   2008 3338546    REV3 PLC/Controls Package;
Safety Package; Robot Integration Package, including any and all equipment,
training, installation and documentation, and any and all attachments,
accessions, fittings, increases, tools, parts, supplies, engineering changes,
and commingled goods related to the foregoing property (including any and all
part number changes to the foregoing parts and property), and all additions,
replacements of and substitutions for all or any of the foregoing property 53.  
Polaris Industries Ltd.    Foss National Leasing Ltd.    Manitoba Personal
Property Registry 5/06/2009   200907226700    2009 Dodge Ram 3500 SLT 4X4 QU
Serial No. 3D7MX48L49G535026 54.   Polaris Industries Ltd.    Foss National
Leasing Ltd.    Manitoba Personal Property Registry 5/06/2009   200905965700   
2009 Dodge Ram 1500 SLT 4X4 QU Serial No. 1D3HV18T79S771220

NOTE: A Federal and state tax lien search under the name of Polaris Sales Inc.
revealed three Federal tax lien filings with the Minnesota Secretary of State;
however, the tax lien documents name the taxpayer as “Fish Lake Small Engine
Repairs and, a Corporation Polaris Sales Inc.” and list the tax identification
number as 41-1857252 with a residence address of Rte 3 Box 310, Fergus Falls, MN
56537-9468. The tax identification number for Polaris Sales Inc. is 41-1921490
and there is no affiliation with the other taxpayer. Polaris has notified the
IRS of these filing errors.

NOTE: A lien search under the name of Polaris Acceptance Inc. revealed a UCC
financing statement filed with the Minnesota Secretary of State (200614246404,
filed November 9, 2006,



--------------------------------------------------------------------------------

as continued by 20112425626, filed May 13, 2011); however, the Debtor is
Acceptance Partnership.

NOTE: A lien search under the name of Polaris Industries Ltd. revealed a
debenture filed with the Department of Provincial Secretary of Manitoba Personal
Property Registry on November 30, 1965 under the name, “Polaris Industries
(Canada) Ltd.” Polaris Industries Ltd. was not incorporated until 1986 and there
is no affiliation with Polaris Industries (Canada) Ltd.